Case 1:16-cv-01849-PAB-KLM Document 458 Filed 06/23/21 USDC Colorado Page 1 of 302




                     EXHIBIT 1
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               2 of1302
                                                                                     of
                                        301




            EXHIBIT A
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               3 of2302
                                                                                     of
                                        301




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



    Civil Case No. 16-cv-01849-PAB-KLM
    (Consolidated with Civil Action No. 18-cv-01802-PAB-KLM)

    In re HOMEADVISOR, INC. LITIGATION



            CONSOLIDATED THIRD AMENDED CLASS ACTION COMPLAINT
                        AND DEMAND FOR JURY TRIAL
Case
 Case1:16-cv-01849-PAB-KLM
      l:16-cv-01849-PAB-KLM Document
                             Document458  Filed
                                      445-1      06/23/21
                                              Filed        USDC
                                                    06/04/21    Colorado
                                                             USDC         Page
                                                                   Colorado    4 of3302
                                                                             Page    of
                                                 301




                                         TABLE OF CONTENTS


    NATURE OF THE CASE                                                              1


    PARTIES                                                                         8


          The Plaintiffs                                                            8


          The Defendants                                                            14


          The Relevant Non-Parties                                                  16


    HOMEADVISOR'S FORMER EMPLOYEES                                                  18


    JURISDICTION AND VENUE                                                          19


    FACTS                                                                           20


    I.    HOMEADVISOR'S LEAD BUSINESS IS DECEPTIVE
          AND FRAUDULENT                                                            20


          A.     HoineAdvisor Engages in a Pattern of Misrepresentations and
                 Omissions Regarding the Quality and Nature of Its Leads            21


          B.     The Leads That Are Sold to HSPs Are Overwhelmingly Bogus
                 Because The Lead Sources are Incapable of Generating Project
                 Ready, Targeted Leads                                              26


                 i.    HomeAdvisor's Lead Generation Practices Are Incapable
                       Of Producing Targeted, Project-Ready Leads                   27


                 ii.   HoineAdvisor Blindly Purchases "Leads" that are Devoid of
                       Oversight and Any Quality Control From Direct
                       Lead Generators                                              35


                 iii. Pop-Under Ads and Exits From Publishers' Clearing
                      House are Directed to HomeAdvisor's Website to Inflate
                       Web Traffic and Incentive Users to Submit Service Requests   49


                 iv. HomeAdvisor's Employees Corroborate the Deficient
                       and Fraudulent Nature of the Leads                           51


          C.
                                                                                    54


                 /.

                                                                                    55



                                                   i
Case
 Case1:16-cv-01849-PAB-KLM
      l:16-cv-01849-PAB-KLM Document
                             Document458  Filed
                                      445-1      06/23/21
                                              Filed        USDC
                                                    06/04/21    Colorado
                                                             USDC         Page
                                                                   Colorado    5 of4302
                                                                             Page    of
                                                 301




                   ii.
                                                                                           56


           D.      HoineAdvisor Protects Bad Actor Lead Generators At The Expense
                   of HSPs                                                                 58


           E.      HoineAdvisor Does Not Filter, Verify or Check the Quality
                   of the Leads                                                            62


           F.      Use of Purported Monthly Lead Budgets to Deceive and Cheat HSPs         65


           G.      Conceahnent of Lead Fee Schedules to Deceive HSPs                       70


           H.      HSPs Nationwide were Defrauded Into Buying Memberships and
                   Unlawfully Charged for Bogus Leads                                      72


    II.    THE TREATMENT OF HSPS IS DECEITFUL, UNLAWFUL
           AND UNCONSCIONABLE                                                              85


           A.      The Sales and Account Management Processes Are Fraudulent and
                   Deceitful                                                               86


           B.      Fraud and Deceit Inflected on HSPs Seeking Recourse                     95


           C.      The Treatment of HSPs is in Stark Contrast to HoineAdvisor 's Dealing
                   with its Corporate and Elite 360 Members                                103


    III.   HOMEADVISOR IMPOSES UNAUTHORIZED MHELPDESK
           CHARGES ON HSPS                                                                 106


    IV.    OTHER BUSINESSES PARTICIPATED IN AND FURTHERED
           THE FRAUD                                                                       109


                A. The Better Business Bureau                                              109


                B. Debt Collection Agencies                                                113


    V.     THE LANHAM ACT DEFENDANTS UNLAWFULLY
           DIVERT BUSINESS FROM HSPS                                                       120


           A.      HoineAdvisor Uses Former HSPs' Online Listings
                   To Hijack Customers and Generate Leads                                  125


                   7.     HomeAdvisor's use of Former HSPs' Online Profile Pages           127




                                                   11
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               6 of5302
                                                                                     of
                                        301




                          ii.        HomeAdvisor Does Not Promptly Remove Former HSPs from the
                                     Exclusive Partner Network or Exact Match Listings ...............................137

                          iii.       Website Hijacking....................................................................................139

                          iv.        HSPs Nationwide are Victimized By The Lanham Act
                                     Defendants’ Scheme ................................................................................142

          VI.        IAC AND ANGI EXERT OPERATIONAL CONTROL OVER,
                     AND PROFIT FROM, HOMEADVISOR ................................................................144

                     A.          IAC Led the Fraud to Achieve Record Growth for HomeAdvisor................145

                     B.          IAC Not Only Financed The Fraudulent Business Model of Home-
                                 Advisor, IAC Actively Controlled And Influenced HomeAdvisor’s
                                 Day-to-Day Business Operations ...................................................................148

                     C.          IAC Capitalizes on Its Control of HomeAdvisor ...........................................153

    CLASS ACTION ALLEGATIONS ............................................................................................159

    I.          CLASS ACTION ALLEGATIONS FOR THE DECEPTIVE
                BUSINESS PRACTICES CLAIMS ................................................................................159

    II.         CLASS ACTION ALLEGATIONS FOR THE MISAPPROPRIATION CLAIMS .......166

    CAUSES OF ACTION ................................................................................................................171

    I.          THE DECEPTIVE BUSINESS PRACTICES CLAIMS ................................................171

    NATIONWIDE ............................................................................................................................171

    COUNT I
    Violations Of Racketeer Influenced And Corrupt Organizations Act,
    18 U.S.C. § 1962(C)
    (Against All Defendants On Behalf of the Nationwide Class) ....................................................171

                A.        RICO Enterprise...................................................................................................172

                B.        Wire Fraud ...........................................................................................................173

                C.        Pattern of Racketeering ........................................................................................175

    COUNT II
    Fraud/Fraudulent Concealment Act
    (On Behalf of the Nationwide Class) ...........................................................................................176


                                                                         iii
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               7 of6302
                                                                                     of
                                        301




    COUNT III
    Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of the Nationwide Class) ...........................................................................................179


    COUNT IV
    Unjust Enrichment/Restitution
    (Against All Defendants On Behalf Of The Nationwide Class) ..................................................181

    California .....................................................................................................................................182

    COUNT V
    Violation of the California Unfair Competition Law,
    Cal. Bus. & Prof. Code §§ 17200, et seq.
    (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) .....................................182

    COUNT VI
    False and Misleading Advertising,
    Cal. Bus. & Prof. Code §§ 17500, et seq.
    (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) .....................................185

    COUNT VII
    Fraud/Fraudulent Concealment
    On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) ......................................187

    COUNT VIII
    Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) .....................................190

    COUNT IX
    Breach of Implied Contract
    (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) .....................................192

    COUNT X
    Unjust Enrichment/Restitution
    (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class) .....................................193

    Colorado.......................................................................................................................................195

    COUNT XI
    Violations of Colorado Consumer Protection Act (“CCPA”),
    Colo. Rev. Stat. § 6-1-101, et seq.
    (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class ...............................195




                                                                            iv
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               8 of7302
                                                                                     of
                                        301




    COUNT XII
    Fraud/Fraudulent Concealment
    (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class) ..............................199

    COUNT XIII
    Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class) ..............................202

    COUNT XIV
    Breach of Implied Contract
    (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class) ..............................204

    COUNT XV
    Unjust Enrichment/Restitution
    (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class) ..............................205


    Florida ..........................................................................................................................................207

    COUNT XVI
    Violation of the Florida Deceptive and Unfair Trade Practices Act,
    Fla. Stat. §501.201, et seq. (“DUTPA”)
    On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class) ...........................................207

    COUNT XVII
    Fraud/Fraudulent Concealment
    (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class) ...........................................208

    COUNT XVIII
    Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff DaSilva and Ervine and the Florida Class).............................................211

    COUNT XIX
    Breach of Implied Contract
    (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class) ...........................................213

    COUNT XX
    Unjust Enrichment/Restitution
    (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class) ..........................................214




                                                                             v
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document458
                                      445-1
                                          Filed
                                              Filed
                                                 06/23/21
                                                    06/04/21
                                                           USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          Page
                                                                            Page
                                                                               9 of8302
                                                                                     of
                                        301




    Idaho ............................................................................................................................................216

    COUNT XXI
    Violations of the Idaho Consumer Protection Act,
     Idaho Civ. Code, § 480, et seq.
    (On Behalf of Plaintiff Haukenes and the Idaho Class) ..............................................................216

    COUNT XXII
    Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Haukenes and the Idaho Class)..............................................................218

    COUNT XXIII
    Aiding and Abetting Fraud/Fraudulent Concealment
     (On Behalf of Plaintiff Haukenes and the Idaho Class).............................................................220

    COUNT XXIV
    Breach of Implied Contact
    (On Behalf of Plaintiff Haukenes and the Idaho Class)..............................................................223

    COUNT XXV
    Unjust Enrichment/Restitution
    (On Behalf of Plaintiff Haukenes and the Idaho Class)..............................................................224

    Illinois ..........................................................................................................................................225

    COUNT XXVI
    Violations of the Illinois Uniform Deceptive
    Trade Practices Act (“Illinois DTPA”)
    815 Ill. Comp. Stat. §§ 510/1, et seq.
    (On Behalf of Plaintiff Filipiak and the Illinois Class) ...............................................................225

    COUNT XXVII
    Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Filipiak and the Illinois Class) ................................................................228

    COUNT XXVIII
    Aiding and Abetting Fraud/Fraudulent Concealment
     (On Behalf of Plaintiff Filipiak and the Illinois Class) ..............................................................231

    COUNT XXIX
    Breach of Implied Contract
    (On Behalf of Plaintiff Filipiak and the Illinois Class) ................................................................233

    COUNT XXX
    Unjust Enrichment/Restitution
     (On Behalf of Plaintiff Filipiak and the Illinois Class) ..............................................................234



                                                                             vi
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 445-1
                                    458 Filed
                                          Filed06/23/21
                                                06/04/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page109 of
                                                                                 of
                                      302
                                      301




   Indiana ........................................................................................................................................236

   COUNT XXXI
   Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Gray and the Indiana Class)..................................................................236

   COUNT XXXII
   Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Gray and the Indiana Class)..................................................................238

   COUNT XXXIII
   Breach of Implied Contract
    (On Behalf of Plaintiff Gray and the Indiana Class)..................................................................240

   COUNT XXXIV
   Unjust Enrichment/Restitution
    (On Behalf of Plaintiff Gray and the Indiana Class)..................................................................242

   New Jersey ...................................................................................................................................243

   COUNT XXXV
   Violations of the New Jersey Consume Fraud Act
    N.J.S.A. §§ 56:8-1, et seq. (“NJCFA”)
    (On Behalf of Plaintiff Costello and the New Jersey Class)......................................................243

   COUNT XXXVI
   Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Costello and the New Jersey Class)......................................................245

   COUNT XXXVII
   Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Costello and the New Jersey Class)......................................................248

   COUNT XXXVIII
   Breach of Implied Contract
    (On Behalf of Plaintiff Costello and the New Jersey Class)......................................................250

   COUNT XXXIX
   Unjust Enrichment/Restitution
    (On Behalf of Plaintiff Costello and the New Jersey Class)......................................................251




                                                                          vii
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page11
                                                                               10ofof
                                       302
                                       301




   New York .....................................................................................................................................253

   COUNT XL
   Violations of the New York General Business Law,
    N.Y. GEN. BUS. LAW § 349
   (On Behalf of Plaintiff AirQuip and the New York Class) .........................................................253

   COUNT XLI
   Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff AirQuip and the New York Class) .......................................................255

   COUNT XLII
   Aiding and Abetting Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff AirQuip and the New York Class) .......................................................257

   COUNT XLIII
   Breach of Implied Contract
    (On Behalf of Plaintiff AirQuip and the New York Class) .......................................................259

   COUNT XLIV
   Unjust Enrichment/Restitution
    (On Behalf of Plaintiff AirQuip and the New York Class) .......................................................261

   Ohio..............................................................................................................................................262

   COUNT XLV
   Violations of the Ohio Deceptive
    Trade Practices Act (“Ohio DTPA”)
    O.R.C. 4165.01, et seq.
    (On Behalf of Plaintiff Baumann and the Ohio Class................................................................262

   COUNT XLVI
   Fraud/Fraudulent Concealment
    (On Behalf of Plaintiff Baumann and the Ohio Class) ..............................................................265

   COUNT XLVII
   Breach of Implied Contract
    (On Behalf of Plaintiff Baumann and the Ohio Class) ..............................................................267

   COUNT XLVIII
   Unjust Enrichment/Restitution
    (On Behalf of Plaintiff Baumann and the Ohio Class) ..............................................................269




                                                                          viii
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page12
                                                                               11ofof
                                       302
                                       301




   II. THE MISSAPPROPRIATION CLAIMS ..............................................................................270

   Lanham Act..................................................................................................................................270

   COUNT XLIX
   Violations of the Lanham Act Section 43(a), 15 U.S.C. § 1125(a)(1)(A)
    (False Association and Trademark Infringement)
    (On Behalf of the Lanham Act Class)........................................................................................270

   COUNT L
   Violations of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B)
    (False Association and Trademark Infringement)
    (On Behalf of the Lanham Act Class)........................................................................................272

   COUNT LI
   Declaratory Judgment
    (On Behalf of the Lanham Act and State Misappropriation Classes)........................................274

   Colorado.......................................................................................................................................278

   COUNT LII
   Violations of Colorado Consumer Protection Act (“CCPA”),
    Colo. Rev. Stat. § 6-1-101, et seq.
    (On Behalf of the McHenry Plaintiffs and the Colorado Misappropriation Class) ...................276

   COUNT LIII
   Common Law Unfair Competition
    (On Behalf of the McHenry Plaintiffs and the Colorado Misappropriation Class) ...................279

   Florida ..........................................................................................................................................280

   COUNT LIV
   Violations of the Florida Deceptive and Unfair Trade Practices Act,
    Fla. Stat. § 501.201 et seq. (“FDUTPA”)
    (On Behalf of Plaintiffs Ervine and the Florida Misappropriation Class) .................................280

   COUNT LV
   Common Law Unfair Competition
    (On Behalf of Plaintiffs Ervine and the Florida Misappropriation Class) .................................282

   Idaho ............................................................................................................................................283

   COUNT LVI
   Violations of the Idaho Consumer Protection Act,
    Idaho Civ. Code, § 480, et seq.
    (On Behalf of Plaintiff Haukenes and the Idaho Misappropriation Class) ................................283



                                                                            ix
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page13
                                                                               12ofof
                                       302
                                       301




   New York .....................................................................................................................................286

   COUNT LVII
   Common Law Unfair Competition
    (On Behalf of Plaintiff Hass and the New York Misappropriation Class) ................................286


   PRAYER FOR RELIEF ..............................................................................................................287

   JURY DEMAND .........................................................................................................................288




                                                                          x
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page14
                                                                               13ofof
                                       302
                                       301




          Plaintiffs Airquip, Inc., Kelly DaSilva, Nicole Gray, Charles Costello, Bruce Filipiak, Josh

   Seldner, Anthony Baumann, Kourtney Ervine, Hans Hass, Iva Haukenes, and Brad and Linda

   McHenry and Lisa LaPlaca (collectively, the “Plaintiffs”), by and through their counsel, bring this

   class action on behalf of themselves and a proposed class of all others similarly situated home

   service professionals (“HSPs”), against Defendants HomeAdvisor, Inc. (“HomeAdvisor”),

   IAC/InterActiveCorp (“IAC”), ANGI Homeservices Inc. (“ANGI”), C. David Venture

   Management, LLC (“CDVM”), Venture Street, LLC (“VentureStreet”), CraftJack, Inc.

   (“CraftJack”) and John Does 1-11. Plaintiffs make the following allegations based upon personal

   knowledge as to themselves and their own acts, and upon information and belief as to all other

   matters, based upon, inter alia, the investigation undertaken by their counsel; analysis by

   consultants with expertise in disciplines relevant to this case; information that Plaintiffs have

   secured from certain Defendants, non-parties through discovery in this litigation and publicly

   available data; information provided to Plaintiffs’ counsel by many hundreds of current and former

   HSPs who have been part of HomeAdvisor’s member network; the accounts of homeowners who

   have utilized HomeAdvisor’s network of HSPs; interviews of former employees of HomeAdvisor

   and ANGI; and the filings of IAC, ANGI, and Angie’s List, Inc. made with the Securities and

   Exchange Commission (“SEC”). Plaintiffs allege as follows:


                                      NATURE OF THE CASE

          1.      HomeAdvisor is a corrupt enterprise that twisted a lead generation business into a

   vehicle for greed and abuse. HomeAdvisor, which was launched in 1998 as ServiceMagic, Inc.

   and was acquired by IAC in 2004 and rebranded in 2012 as HomeAdvisor, claims that it is an

   online marketplace for matching HSPs with consumers (homeowners) seeking to have home

   services performed. Whereas the service is free to homeowners, revenue is generated primarily

                                                   1
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page15
                                                                               14ofof
                                       302
                                       301




   from the fees paid by HSPs for memberships and homeowner service requests (“Leads”). On its

   face, such a matching service seems innocuous enough, but this business model was devised for

   wrongful, unlawful conduct in furtherance of systemically flawed and deficient processes used to

   generate illicit revenue from HSPs.

          2.      In contrast to fixed-cost membership platforms, like Angie’s List 1, where the

   homeowner pays a fee to have access to a directory of screened and customer-reviewed contractors

   to use for search and selection purposes, HomeAdvisor’s business model turns such conventional

   behavior upside down by selling memberships to HSPs plus charging HSPs the cost of each

   supposed “qualified” homeowner Lead. From HomeAdvisor’s, ANGI’s and IAC’s perspective, it

   is a far more profitable model because HomeAdvisor’s potential revenue is essentially limitless,

   as it is predicated on the Lead pipeline that can be filled with bogus Leads.

          3.      At bottom, it comes down to supply and demand. While HomeAdvisor’s robust

   sales force, omitting information about the true nature of the Leads, and using false promises of

   success and misrepresentations of membership conditions, can fulfill the demand by aggressively

   selling HSP memberships and adding HSPs to the HomeAdvisor network, it is the supply-side, the

   homeowner Leads, that HomeAdvisor has less ability to control. HomeAdvisor, unable to resist

   the motive of greed, vigorously supplements the Lead pipeline by means that are inherently



   1
           In 1995, Angie’s List founded what is known as the home services marketplace, an
   unbiased platform for consumers to research the quality of products or services provided by a
   variety of companies, most of which were contractors and home improvement companies. See
   https://www.softwareplatform.net/2016/03/07/angies-list-and-two-sided-market-pricing/    (last
   visited 1/3/19); https://www.fieldpulse.com/academy/angies-list-home-advisor-thumbtack-yelp-
   service-contractors/ (last visited 1/3/19). From 1995 to mid-2016, Angie’s List employed a
   consumer driven business model where homeowners looking for a contractor would pay a
   membership fee to access a directory of local contractors and reviews from other homeowners.
   After searching Angie’s List’s directory and reviews, homeowners could then select and
   communicate with their chosen contractor.


                                                    2
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page16
                                                                               15ofof
                                       302
                                       301




   incapable of generating real, genuine leads for HSPs, and with information acquired through a

   spider web of unscrupulous lead generating companies (including several named as defendants

   herein and other subsidiaries of IAC).

          4.      HomeAdvisor does not subject any Leads, both those submitted on HomeAdvisor-

   run websites, including HomeAdvisor.com, or acquired through third-parties, to any meaningful

   check, filter or verification to assure any semblance of validity. HomeAdvisor does not actively

   monitor the manner in which third-parties gather “lead” information. Nor does HomeAdvisor

   require or use itself any methods in an effort to eliminate non-human, robot traffic from generating

   “leads.”

          5.      Defendants’ misconduct also goes beyond the generation of systemically flawed

   leads and infiltrates all aspects of HomeAdvisor’s business and interactions with HSPs.

                  a. Membership Solicitation: HomeAdvisor uses nefarious means, including

                      abject misrepresentations and threats, to entice, coerce and persuade contractors

                      to become HSPs and to charge them hundreds and thousands of dollars for

                      membership fees, Leads, and add-on services spawned from a sham business

                      model.

                  b. Deceptive and Fraudulent Sales Practices: A nihilistic sales force is specially

                      trained and incentivized to hawk HomeAdvisor’s defective product to HSPs.

                      Liars are rewarded; borderline truth tellers are fired. HomeAdvisor’s sales

                      representatives are rewarded for lying or concealing material facts about the

                      Leads to prospective HSPs to sell the memberships and secure the HSP’s credit-

                      card information to begin the flow of bogus Leads. The systemic misconduct

                      among sales personnel includes disregarding and/or changing HSPs’ directives



                                                    3
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page17
                                                                               16ofof
                                       302
                                       301




                  concerning profiles and account settings related to services performed, desired

                  geographic service area and maximum Lead spend budgets. Such sales culture

                  does not end once the HSP becomes a member. HomeAdvisor call centers are

                  also sites where there was frequent use and sale of illicit drugs, and alcohol

                  consumption by staff members during business hours, further undermining

                  adherence to business ethics and acceptable codes of conduct.

               c. Misrepresentation of HomeAdvisor’s Services: HomeAdvisor’s scam also

                  involves: charging HSPs for products and services they do not affirmatively

                  seek and agree to receive and, misrepresenting (i) the benefits of membership,

                  (ii) the quality of the Leads, (iii) fees to be charged, (iv) the ease and ability to

                  monitor and adjust budgets, and (v) HSPs’ inconsequential recourse with

                  respect to complaints about Leads.

               d. Credit/Termination Requests: When the truth about HomeAdvisor’s services

                  and the Leads become apparent to HSPs, their calls to HomeAdvisor seeking

                  cancellation, refunds and to lodge complaints are avoided, obstructed, and even

                  ignored. HomeAdvisor’s sales representatives are trained to deflect Lead

                  quality complaints and further are restrained                     to the amount and

                  type of credit that can be granted to a particularly vocal HSP. Moreover,

                  HomeAdvisor’s business model is grounded on the assumption that




               e. Meritless Debt Collection Actions: HomeAdvisor enters into illicit compacts



                                                 4
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page18
                                                                               17ofof
                                       302
                                       301




                  with debt collection firms (several of which are co-conspirators identified at ¶¶

                  35-38 below) to wrongly coerce an HSP back into being a member of the

                  network, or paying an illegitimate debt, thereby furthering the scam.



                                                                                              This

                  practice contradicts the notion that the HSPs are non-paying, undesirable

                  customers and suggests the debt collection agencies are used to scare HSPs back

                  into HomeAdvisor memberships.




                                  These practices underscore the illegitimacy of the HSPs’ debt

                  that HomeAdvisor seeks to collect and, equally important, highlight that Home

                  Advisor is employing shake-down tactics that typically characterize organized

                  criminal enterprises.

               f. Misappropriation        of   Business   Opportunities:         Post-termination,

                  HomeAdvisor exploits terminated HSPs by maintaining their online profiles in

                  order to shamelessly generate and pilfer Leads for its current network of HSPs.

                  Homeowners arrive on the desired HSPs’ profile pages or call the number listed

                  on the online profile page, without knowledge that the HSPs are no longer

                  associated with HomeAdvisor, which results in HomeAdvisor diverting away



                                                5
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page19
                                                                               18ofof
                                       302
                                       301




                     from a former HSP a genuine business opportunity created by a homeowner

                     looking to hire the former HSP.

          6.      Through fraudulent business practices, HomeAdvisor’s revenues soared. As of

   December 31, 2017, HomeAdvisor had revenues of over $736 million generated off of the backs

   of hard-working HSPs. In 2017, HomeAdvisor’s parent, IAC, orchestrated the acquisition of

   Angie’s List, combining it with HomeAdvisor to form ANGI2, a public company (collectively

   referred to herein as “HomeAdvisor”).        HomeAdvisor remains predominantly owned and

   controlled by IAC (86.5% and 98.5% of the economic and voting interest, respectively, as of

   October 10, 2018), and continues to operate as a fraudulent enterprise.

          7.      Defendants’ wrongful, unlawful conduct as alleged herein consists of: selling and

   charging HSPs memberships through concealment, fraud and misstatements about the true nature

   of HomeAdvisor’s service; charging HSPs for bogus Leads; charging HSPs for unauthorized

   mHelpDesk fees; and unlawful and unconscionable dealings with HSPs throughout and subsequent

   to their HomeAdvisor relationship. Defendants conduct has been corroborated by over 1,335 HSPs

   who have contacted Plaintiffs’ Counsel and whose experiences with HomeAdvisor are reflected

   in Appendix I, attached hereto. Defendants’ unlawful conduct has caused substantial monetary

   damages and irreparable, ongoing harm, to HSPs. Such conduct gives rise to:

          (a) violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18
              U.S.C. § 1962 (c) (Count I) as against HomeAdvisor, IAC, ANGI, CDVM,
              VentureStreet, CraftJack and John Does (collectively the “RICO Defendants”);

          (b) fraud and fraudulent concealment (Counts II, VII, XII, XVII, XXII, XXVII, XXXI,
              XXXVI, XLI, and XLVI) as against HomeAdvisor and ANGI;

          (c) claims for aiding and abetting fraud and fraudulent concealment (Counts III, VIII, XIII,


   2
           As discussed below in ¶¶ 23 and 413-423, ANGI and HomeAdvisor are effectively a
   singular entity and do not operate as separate corporations. As such, any act or conduct asserted
   with respect to HomeAdvisor should be deemed to apply equally to ANGI.
                                                   6
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page20
                                                                               19ofof
                                       302
                                       301




               XVIII, XXIII, XXVIII, XXXII, XXXVII, and XLII) as against IAC;

          (d) claims for unjust enrichment and restitution by the HSPs (Counts IV, X, XV, XX, XXV,
              XXX, XXXIV, XXXIX, XLIV, and XLVIII) as against HomeAdvisor, IAC, and
              ANGI3 (collectively the “Unjust Enrichment Defendants”);

          (e) breaches of implied contract between HSPs and HomeAdvisor (Counts IX, XIV, XIX,
              XXIV, XXIX, XXXIII, XXXVIII, XLIII, and XLVII) as against HomeAdvisor and
              ANGI; and

          (f) unlawful, unfair and fraudulent business acts and practices, and unfair, deceptive, untrue
               and misleading advertising, by HomeAdvisor and ANGI in violation of the following
               state laws: California Unfair Competition Law 4 (Count V); California False and
               Misleading Advertising (Count VI); Colorado Consumer Protection Act (Count XI);
               Florida Deceptive and Unfair Trade Practices Act (Count XVI); Idaho Consumer
               Protection Act (Count XXI); Illinois Uniform Deceptive Trade Practices Act (Count
               XXVI); New Jersey Consumer Fraud Act (Count XXXV); New York General Business
               Law (Count XL); and Ohio Deceptive Trade Practices Act (Count XLV) (collectively
               the “Deceptive Business Practices Claims”).

          8.      In addition, HomeAdvisor’s and John Does’ (collectively the “Lanham Act

   Defendants”) deceptive conduct in diverting business from HSPs, which conduct bestows

   significant financial benefits upon the Lanham Act Defendants, constitutes false association, false

   advertising, and unfair competition in violation of The Lanham Act, Section 1125(a)(1)(A) (Count

   XLIX), and Section 1125(a)(1)(B) (Count L); unfair competition in violation of the following state

   laws: Colorado Consumer Protection Act (Count LII); Colorado Unfair Competition law (Count



   3
           CDVM, VentureStreet, and CraftJack are also named as Defendants in Count IV. As to
   CDVM and VentureStreet, Count IV is asserted against them solely by Plaintiffs Airquip, Inc.,
   Charles Costello, Bruce Filipiak, Kourtney Ervine, Hans Hass, and Lisa LaPlaca, with respect to
   leads that are the subject of CDVM’s and VentureStreet’s revenue share agreement with the
   other Defendants for which CDVM and/or VentureStreet retained a benefit. As to CraftJack,
   Count IV is asserted against them solely by Plaintiffs Airquip, Inc., Anthony Bauman, Charles
   Costello, Nicole Gray, Hans Hass, Lisa LaPlaca and Brad and Linda McHenry, with respect to
   leads that are the subject of CraftJack’s revenue share agreement with HomeAdvisor for which
   CraftJack retained a benefit.
   4
          IAC is also named as a Defendant for violations of the California Unfair Competition Law
   (Count V); California False and Misleading Advertising (Count VI) and Florida Deceptive and
   Unfair Trade Practices Act (Count XVI).
                                                    7
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page21
                                                                               20ofof
                                       302
                                       301




   LIII); Florida Deceptive and Unfair Trade Practices Act (Count LIV); Florida Unfair Competition

   law (Count LV); Idaho Consumer Protection Act (Count LVI); and New York Unfair Competition

   law (Count LVII) (collectively the “Misappropriation Claims”). The Misappropriation Plaintiffs

   also seek a Declaratory Judgment that the Lanham Act Defendants violated the Lanham Act,

   Colorado Consumer Protection Act, Florida Deceptive and Unfair Trade Practices Act and Idaho

   Consumer Protection Act (Count LI).

                                              PARTIES
          The Plaintiffs


          9.     Plaintiff Airquip, Inc. (“Airquip”) is a certified Trane Comfort SpecialistTM Dealer

   corporation with its principal place of business located at 830 Linden Avenue, Rochester, New

   York. Plaintiff Airquip paid for a Pro ConnectTM membership with HomeAdvisor on or about

   September 16, 2015, and was thereafter charged by HomeAdvisor for over 180 Leads. On or

   around April 4, 2016, Plaintiff Airquip terminated its membership with HomeAdvisor. In total,

   Plaintiff Airquip paid $347.98 for a HomeAdvisor Pro ConnectTM membership, over $6,500 for

   approximately 182 Leads (including sales tax), and over $350 in hidden mHelpDesk fees which

   totaled over $7,200 in payments to HomeAdvisor. HomeAdvisor concealed the true nature of the

   membership programs, including the quality of the service and Leads, and absent such

   concealment Plaintiff Airquip would not have agreed to subscribe to a membership or pay for

   Leads. As a result of Defendants’ conduct, Plaintiff Airquip has been injured.

          10.    Plaintiff Kelly DaSilva (“DaSilva”) is the owner and operator of Marble Doctors

   LLC which specializes in marble installation, care and restoration services. Plaintiff DaSilva’s

   principal place of business is located at 7777 Glades Road #100, Boca Raton, Florida. Plaintiff

   DaSilva paid for a HomeAdvisor Pro ConnectTM membership on or about November 5, 2015, and



                                                   8
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page22
                                                                               21ofof
                                       302
                                       301




   was thereafter charged by HomeAdvisor for approximately 40 Leads before terminating the

   service on or around September 15, 2016.         In total, Plaintiff DaSilva paid $347.98 for a

   HomeAdvisor Pro ConnectTM membership, nearly $850 for approximately 40 Leads, and almost

   $300 in hidden mHelpDesk fees which totaled approximately $1,500 in payments to

   HomeAdvisor. In agreeing to pay for a membership and each individual Lead, Plaintiff DaSilva

   relied on HomeAdvisor’s representations concerning the quality of HomeAdvisor’s Leads, the

   marketplace competition, and the flexible nature of the service. HomeAdvisor concealed the true

   nature of the membership programs, including the quality of the service and Leads, and absent

   such concealment, Plaintiff DaSilva would not have agreed to subscribe to an annual membership

   or pay for Leads. As a result of the conduct described herein, Plaintiff DaSilva was injured.

          11.     Plaintiff Nicole Gray (“Gray”) is the owner and operator of J.O.N.E.S. Way

   Cleaning Company which specializes in cleaning and janitorial services. Plaintiff Gray’s principal

   place of business is located at 5531 W 35th Street, Indianapolis, Indiana. Plaintiff Gray paid

   $347.98 for a HomeAdvisor Pro ConnectTM membership on or about February 4, 2016. Between

   February 4, 2016 and October 3, 2016, Plaintiff Gray paid over $4,000 for approximately 170

   Leads, and $59.99 in mHelpDesk fees which totaled approximately $4,500 in payments to

   HomeAdvisor. As a result of Defendants’ conduct Plaintiff Gray has been injured and was in

   jeopardy of being evicted from her residence because the cost associated with her HomeAdvisor

   service far exceeded the costs she had anticipated. In agreeing to pay for a membership and each

   Lead, Plaintiff Gray relied on HomeAdvisor’s representations concerning its vetted, quality,

   budget-conscious Lead service. HomeAdvisor concealed the true nature of the membership

   programs, including the quality of the service and Leads, and absent such concealment Plaintiff

   Gray would not have agreed to subscribe to a membership or pay for Leads.



                                                   9
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page23
                                                                               22ofof
                                       302
                                       301




            12.   Plaintiff Charles Costello (“Costello”) is the owner Costello Home Construction,

   LLC which specializes in roof repairs and replacements and home remodeling. Plaintiff Costello’s

   principal place of business is located at 116 N. Dorset Ave., Ventnor City, New Jersey. Plaintiff

   Costello paid for a HomeAdvisor Pro ConnectTM membership on or about October 13, 2016 and

   was charged over $15,314 by HomeAdvisor for the membership and Leads. In agreeing to pay for

   a membership and each Lead, Plaintiff Costello relied on HomeAdvisor’s representations

   concerning its vetted and quality Lead service. HomeAdvisor concealed the true nature of the

   membership programs, including the quality of the service and Leads, and absent such

   concealment Plaintiff Costello would not have purchased a membership or agreed to pay for Leads.

   As a result of the conduct described herein, Plaintiff Costello was injured.

            13.   Plaintiff Bruce Filipiak (“Filipiak”) is the owner and President of Genesis

   Construction Services IL, LLC which specializes in renovation projects for kitchens, bathrooms

   and basements. Plaintiff Filipiak’s principal place of business is located at 701 Dorchester Dr.,

   Bolingbrook, Illinois. Plaintiff Filipiak paid for a HomeAdvisor Pro ConnectTM membership on

   or about January 4, 2017, and was thereafter charged by HomeAdvisor for approximately 28

   Leads.    In total, Plaintiff Filipiak has been charged nearly $2,700 for HomeAdvisor’s Pro

   ConnectTM membership and Leads. In agreeing to pay for a membership and each Lead, Plaintiff

   Filipiak relied on HomeAdvisor’s representations concerning its vetted and quality Lead service.

   HomeAdvisor concealed that the Leads were illusory, and absent such concealment Plaintiff

   Filipiak would not have agreed to subscribe to an annual membership or pay for Leads. Plaintiff

   Filipiak has been injured as a result of Defendants’ conduct.

            14.   Plaintiff Josh Seldner (“Seldner”) is an unlicensed contractor who performs general

   handyman services. Plaintiff Seldner operates his small side business, referred to by HomeAdvisor



                                                   10
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page24
                                                                               23ofof
                                       302
                                       301




   as, “All Weather Handyman 365,” from his residence in Sacramento, California. After fielding

   relentless solicitations from HomeAdvisor for eight months, Plaintiff Seldner paid $287.99 for a

   HomeAdvisor Pro ConnectTM membership on August 16, 2017, and was thereafter charged by

   HomeAdvisor for approximately 26 Leads before being sent to collections on or around November

   27, 2017. Between August 16 and October 5, 2017, Plaintiff Seldner was charged $245.32 for

   approximately 26 Leads. In response to Plaintiff Seldner disputing the charges with his credit

   card, HomeAdvisor attempted to re-process four charges totaling $529.39 on October 31, 2017,

   all of which failed. As a result, HomeAdvisor applied $80.00 in “interest”, $20 for each failed

   transaction for an outstanding balance of $609.39, before sending Plaintiff Seldner to collections

   for a total amounting to $812.52. In agreeing to pay for a membership, Plaintiff Seldner relied on

   HomeAdvisor’s representations that he was entitled to receive advertising and marketing services,

   and that he was not signed up to receive any Lead services. Had HomeAdvisor disclosed that

   Plaintiff Seldner was enrolled in Lead services, for which he would be charged for each Lead,

   Plaintiff Seldner would not have purchased a membership. As a result of the conduct described

   herein, Plaintiff Seldner was injured.

          15.     Plaintiff Anthony Baumann (“Baumann”) is the owner and operator of 1st Choice

   Roofing Cincy which specializes in roofing, siding, gutters, and insulation work.        Plaintiff

   Baumann’s principal place of business is located at 6926 Tyler Court, Mason, Ohio. Plaintiff

   Baumann became a HomeAdvisor Pro ConnectTM member in April 2014. Between April 23, 2014

   and March 18, 2018 HomeAdvisor charged Plaintiff Baumann $11,743.42 for 222 leads. Plaintiff

   Baumann relied on HomeAdvisor’s representations that the leads were verified, targeted and a

   cost-effective way to connect with new customers. HomeAdvisor concealed the true nature of the

   membership programs, including the quality of the service and Leads, and absent such



                                                  11
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page25
                                                                               24ofof
                                       302
                                       301




   concealment Plaintiff Baumann would not have agreed to join HomeAdvisor’s network of HSPs

   or pay for Leads. As a result of the conduct described herein, Plaintiff Baumann was injured.

          16.     Plaintiff Kourtney Ervine (“Ervine”) is an owner and operator of Glass Act

   Window Cleaning which specializes in window cleaning and pressure washing services. Plaintiff

   Ervine’s principal place of business is located at 612 Prosperity Farms Road, North Palm Beach,

   Florida. In total, Plaintiff Ervine has been charged over $1,500 for HomeAdvisor’s Pro ConnectTM

   membership and Leads from August 24, 2016 through approximately August 25, 2017.

   Notwithstanding that Plaintiff Ervine cancelled her membership on or about August 25, 2017,

   HomeAdvisor continues to maintain her company’s Online Profile Page in order to improperly

   divert homeowners who are interested in contacting and potentially conducting business with

   Glass Act Window Cleaning to HomeAdvisor. In agreeing to pay for a membership and each

   Lead, Plaintiff Ervine relied on HomeAdvisor’s representations concerning the quality of its Lead

   service. HomeAdvisor concealed that the Leads were illusory, and absent such concealment

   Plaintiff Ervine would not have agreed to subscribe to an annual membership or pay for Leads. As

   a result of the conduct described herein, Plaintiff Ervine was injured.

          17.     Plaintiff Hans Hass (“Hass”) is the owner and operator of Alpine Metal Roofing

   which specializes in metal roofing, and also installs shingle and rubber, residential and commercial

   roofing. Plaintiff Hass’ principal place of business is located at 164 River Street, Sidney, New

   York. Plaintiff Hass paid for a HomeAdvisor Pro ConnectTM membership on or about August 24,

   2015. Before terminating his membership with HomeAdvisor in December 2016, Plaintiff Hass

   uncovered that another website, Roofing.zone, was running fraudulent advertisements using his

   company name, and was diverting otherwise legitimate traffic and inquiries from his website for

   HomeAdvisor’s benefit. Upon submitting the requested information on Roofing.zone, Plaintiff



                                                   12
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page26
                                                                               25ofof
                                       302
                                       301




   Hass was contacted by other local HSPs that had received his contact information in the form of a

   Lead sold by HomeAdvisor. Plaintiff Hass complained to HomeAdvisor about the deceptive and

   fraudulent conduct which persisted even after cancelling his membership. As a result of the

   conduct described herein, Plaintiff Hass was injured.

          18.     Plaintiff Iva Haukenes (“Haukenes”) is an owner of Bergen Certified Inspections,

   LLC (“Bergen Certified”) which specializes in home inspections light commercial surveys.

   Plaintiff Haukenes’ principal place of business is located in Post Falls, Idaho. Plaintiff Haukenes

   paid for a HomeAdvisor Pro ConnectTM membership on or about February 18, 2017, and was

   thereafter charged by HomeAdvisor for approximately 4 Leads. Plaintiff Haukenes relied on

   HomeAdvisor’s representations concerning its vetted and quality Lead service. HomeAdvisor

   concealed that the Leads were illusory, and absent such concealment Plaintiff Haukenes would not

   have agreed to subscribe to an annual membership or pay for Leads. As a result of the conduct

   described herein, Plaintiff Haukenes was injured.

          19.     Plaintiffs Brad and Linda McHenry (“McHenry’s” or “McHenry Plaintiffs”) are the

   owners of B&B Carpentry which specializes in residential and commercial remodeling. The

   McHenry Plaintiffs’ principal place of business is located at 11005 Dover St., Unit 300,

   Westminster, Colorado.      The McHenry Plaintiffs paid for HomeAdvisor Pro ConnectTM

   memberships on or about March 31, 2016 and on or about June 26, 2017 and were charged over

   $1,300 by HomeAdvisor for the memberships and Leads. In agreeing to pay for a membership

   and each Lead, the McHenry Plaintiffs relied on HomeAdvisor’s representations concerning its

   vetted and quality Lead service. HomeAdvisor concealed that the Leads were illusory, and absent

   such concealment, the McHenry Plaintiffs would not have agreed to subscribe to the annual

   memberships or pay for Leads. As a result of the conduct described herein, the McHenry Plaintiffs



                                                   13
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page27
                                                                               26ofof
                                       302
                                       301




   were injured.

          19A.     Plaintiff Lisa LaPlaca (“LaPlaca”) owns and operates Lisa LaPlaca Interior Design.

   Lisa LaPlaca Interior Design is a sole proprietorship company that specializes in both commercial

   and residential interior design consultation services in the Santa Barbara, California area. Plaintiff

   LaPlaca’s principal place of business are located at 3888 State St., Suite 103, Santa Barbara, CA

   93105. Plaintiff LaPlaca was signed up by HomeAdvisor over the phone for a HomeAdvisor

   membership on or about May 24, 2018 and was charged $347.98 by HomeAdvisor for the

   membership. From May 2018 through approximately May 2019, LaPlaca paid approximately

   $2,800 for leads sent from HomeAdvisor and one month of mHelpDesk. At the time LaPlaca

   purchased the membership over the phone, LaPlaca did not sign a contract and no terms and

   conditions were disclosed or made available to LaPlaca. In agreeing to pay for a membership and

   each Lead, LaPlaca relied on HomeAdvisor’s representations concerning its vetted and quality

   Lead service. HomeAdvisor concealed that the Leads were illusory, and absent such concealment,

   the LaPlaca would not have agreed to subscribe to the annual memberships or pay for Leads. As

   a result of the conduct described herein, LaPlaca was injured.

          20.      Plaintiffs Ervine, Hass, Haukenes, and the McHenry Plaintiffs are also referred to

   collectively as the Misappropriation Plaintiffs.

          The Defendants


          21.      Defendant HomeAdvisor, Inc. is a corporation organized and in existence under the

   laws of the State of Delaware with its principal place of business located at 14023 Denver West

   Parkway, Building 64, Suite 200, Golden, Colorado.

          22.      Defendant IAC is a corporation organized and in existence under the laws of the

   State of Delaware with its principal place of business located at 555 West 18th Street, New York,

                                                      14
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page28
                                                                               27ofof
                                       302
                                       301




   New York. IAC is a media and Internet company that owns more than 20 operating businesses

   comprising over 150 brands and products, including HomeAdvisor and some other recognized

   brands, such as Vimeo, About.com, and the Match Group’s online dating portfolio, which includes

   Match, OkCupid, and Tinder. IAC has been at all relevant times the parent company and/or

   majority shareholder of HomeAdvisor.

          23.    Defendant ANGI is a corporation organized and in existence under the laws of the

   State of Delaware with its principal place of business located at 14023 Denver West Parkway,

   Building 64, Golden, Colorado. ANGI was founded and launched in April 2017 as Halo TopCo,

   Inc., a wholly owned subsidiary of IAC, to serve as the holding company for HomeAdvisor and

   Angie’s List. On September 29, 2017, IAC contributed HomeAdvisor to ANGI, a publicly held

   company.

          24.    Defendant C. David Venture Management, LLC (“CDVM”, d/b/a HomeBlue) is

   owned and operated by Christopher F. David (“C. David”). CDVM is organized and in existence

   under the laws of the State of Delaware with its principal place of business located in McLean,

   Virginia.




          25.    VentureStreet, LLC (“VentureStreet”), a lead generator in the home services



                                                 15
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page29
                                                                               28ofof
                                       302
                                       301




   industry,

                           VentureStreet is organized and in existence under the laws of the State of

   Delaware with its principal place of business located in McLean, Virginia.




          26.     Defendant CraftJack Inc. (“CraftJack”), is a corporation organized and in existence

   under the laws of the State of Illinois with its principal place of business located in Evanston,

   Illinois. In November 2012, IAC and HomeAdvisor announced that HomeAdvisor had acquired

   CraftJack. However, in its Form 10-Ks filed with the Securities and Exchange Commission for

   the years ending December 31, 2012 through December 31, 2017, IAC has listed CraftJack as one

   of its subsidiaries. See i.e. http://ir.iac.com/static-files/66a65771-ec1c-480d-8e89-64d2d312d44c

   (last visited 1/8/19). Prior to the transaction with HomeAdvisor and Angie’s List, CraftJack was

   described as an online marketplace connecting homeowners to contactors for home improvement

   needs. Following the merger, both ANGI and IAC altered the description of CraftJack by referring

   to it as a third-party lead generation service for home service professionals.

          27.     Defendant John DOE 1 is the owner of the website domain roofingzone.com, to the

   extent the owner is not a Defendant named herein.

          28.     The true names and capacities of the Defendants sued herein as DOES 2 through

   11, inclusive, are currently unknown to Plaintiffs, who therefore sue such Defendants by such

   fictitious names. Each of the Defendants designated herein as a DOE is legally responsible in

   some manner for the unlawful acts referred to herein related to creating, acquiring or transmitting

   bogus Leads; and/or misappropriating HSPs names or likenesses to generate Leads for



                                                    16
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page30
                                                                               29ofof
                                       302
                                       301




   HomeAdvisor. Plaintiffs will seek to add to this Complaint the actual names, capacities and roles

   of the DOE Defendants when such identities become known.

          The Relevant Non-Parties


          29.     Non-Party One Planet Ops Inc. (“One Planet”) is the parent company of

   BuyerLink.com, formerly Reply.com, an online lead generation marketplace for the acquisition of

   locally-targeted consumer leads in automotive, real estate and home improvement industries,

   located in San Ramon, CA.

          30.     Non-party Networx, Inc. (“Networx”) is an online lead generation marketplace for

   the acquisition of locally-generated consumer leads in the home improvement industries, located

   in Atlanta, GA.

          31.     Non-party Modernize, Inc. (“Modernize”) f/k/a Home Improvement Lead, Inc. and

   Cal Finder Group Inc. is an online lead generation marketplace for the acquisition of consumer

   leads in the home improvement industries, located in Austin, TX.

          32.     Non-party Triares, Inc. (“Triares”) is an online local lead generation business

   through its 2,000+ brands located in Woburn, MA.

          33.     Non-party Meredith Performance Marketing LLC acquired




          34.     Non-Party RBIM, Inc. (“Reed Badra”) is an online lead generation business located

   in Boise, Idaho.

          35.     Non-party CMI Credit Mediators, Inc. (“CMI”) is a debt collection agency located

   in Upper Darby, Pennsylvania.

                                                  17
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page31
                                                                               30ofof
                                       302
                                       301




          36.      Non-party McCarthy, Burgess & Wolff (“MBW”) is a debt collection agency,

   located in Cleveland, Ohio.

          37.      Non-party Greenberg, Grant & Richards, Inc. (“GGR”) is a debt collection agency,

   located in Houston, Texas.

          38.      Non-party Phoenix Financial Service, LLC (“PFS”) is a debt collection agency,

   located in Indianapolis, Indiana.

          39.      The Non-parties listed in paragraphs 29-38 are collectively referred to as the “RICO

   Non-Parties.”


                            HOMEADVISOR’S FORMER EMPLOYEES

          40.      This Complaint contains allegations based on information provided by the

   following former employees, who are treated herein as Confidential Witnesses.

          41.      Former Employee A: Former Employee A worked for HomeAdvisor for

   approximately three years, before leaving HomeAdvisor in November 2012. Prior to departing,

   Former Employee A held the position of a customer service manager for a year and a half at

   HomeAdvisor’s headquarters located in Golden, Colorado.

          42.      Former Employee B:          Former Employee B was a HomeAdvisor sales

   representative in Colorado Springs, Colorado for approximately ten months before departing

   HomeAdvisor in October 2016.

          43.      Former Employee C:           Former Employee C was a HomeAdvisor sales

   representative at HomeAdvisor’s headquarters in Golden, Colorado for approximately five months

   before leaving HomeAdvisor in October 2016.

          44.      Former Employee D: Former Employee D was a HomeAdvisor sales

   representative at HomeAdvisor’s headquarters in Golden, Colorado for approximately a year and

                                                    18
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page32
                                                                               31ofof
                                       302
                                       301




   a half before resigning in June 2016.

          45.     Former Employee E:            Former Employee E was a HomeAdvisor sales

   representative at HomeAdvisor’s headquarters in Golden, Colorado for approximately seven

   months before resigning in June 2016.

          46.     Former Employee F: Former Employee F was a HomeAdvisor Project Advisor in

   Colorado Springs, Colorado for approximately eight months before leaving HomeAdvisor in

   March 2017.

          47.     Former Employee G: Former Employee G joined HomeAdvisor in July 2015 and

   held the position of a Sales Manager in Colorado Springs, Colorado before voluntarily leaving in

   September 2016.


                                    JURISDICTION AND VENUE

          48.     This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331

   because Plaintiffs’ claims arise under the Racketeer Influenced and Corrupt Organizations Act, 18

   U.S.C. § 1961-1968 and the Lanham Act, 15 U.S.C. § 1125(a).

          49.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)

   because: (i) there are 100 or more members of the Class; (ii) there is an amount in controversy that

   exceeds the sum or value of $5,000,000, exclusive of interest and costs; (iii) the members of the

   Class are citizens of states different from Defendants; and, (iv) greater than two-thirds of the Class

   Members reside in states other than the state in which Defendants are citizens.

          50.     This Court has personal jurisdiction over HomeAdvisor, ANGI, CraftJack, CDVM,

   VentureStreet and IAC because they are authorized to do business and are conducting business

   throughout the United States, including Colorado, and HomeAdvisor’s and ANGI’s principal

   executive offices are located in Golden, Colorado.

                                                    19
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page33
                                                                               32ofof
                                       302
                                       301




           51.     This Court also has personal jurisdiction over HomeAdvisor, CDVM and Venture

   Street because the facts and claims alleged herein arise out of and are connected to




           52.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events giving rise to the claims occurred in this District, Defendants are

   authorized to conduct business in this District, and Defendants regularly conduct and transact

   business in this District and are therefore subject to personal jurisdiction in this District.

                                                  FACTS

   I.      HOMEADVISOR’S LEAD BUSINESS IS DEFECTIVE, DECEPTIVE AND
           FRAUDULENT

           53.     HomeAdvisor flipped the transparent, fixed-cost membership model, like Angie’s

   List, on its head by operating a “two-sided home services marketplace[], where both consumers

   and high-quality service professionals come to be matched to one another.” IAC Q4 2014

   Management’s Prepared Remarks at p. 7 (http://ir.iac.com/static-files/bb7ac3da-a1b2-463f-ac57-

   b87dc2433b8c)               (last            visited            1/4/19);            see          also

   https://www.softwareplatform.net/2017/05/09/when-business-models-collide-homeadvisor-and-

   angies-list/ (last visited 1/3/19). By relieving the homeowner of any financial obligation for using

   the service and placing HomeAdvisor in the role as the conduit between the homeowner and HSP,

   the quality and veracity of the Leads HomeAdvisor sells to HSPs are imperative.

                                                     20
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page34
                                                                               33ofof
                                       302
                                       301




          54.     HomeAdvisor automatically charges HSPs from $8 to over $140 per Lead,

   depending on the type of service requested and the location of the request. It is therefore critical

   that the Leads are, as HomeAdvisor represents, from serious, project-ready homeowners, that the

   information reflected in the Lead is accurate, that the Leads are targeted to the services performed

   by the HSP and within the HSP’s geographic reach, and that the Leads are sent to a limited number

   of HSPs.

          55.     However, HomeAdvisor conceals the true nature and genesis of its Leads and,

   during all relevant times, has misrepresented that Leads are exclusively generated and vetted

   through its patented ProFinderTM and ProLeadsTM systems that are purportedly designed to weed

   out the casual internet browser from serious, qualified and project-ready homeowners, thereby

   assuring the quality of the Leads sold to the HSPs.

          A.      HomeAdvisor Engages in a Pattern of Misrepresentations and Omissions
                  Regarding the Quality and Nature of Its Leads

          56.     HomeAdvisor’s salesforce uses search engine marketing, trade associations and

   affiliate marketing channels to identify potential Service Professionals, including, inter alia, local

   plumbers, painters, electricians, handymen, and home improvement and maintenance personnel.

   In addition, HomeAdvisor acquires contact information for prospective HSPs through three

   sources: (1) independent identification (e.g., phonebook, internet searches, etc.); (2) “phone-in”

   inquiries from interested Service Professionals, referred to internally as “Hot Leads”, or; (3) most

   commonly, HomeAdvisor’s algorithm-generated prospect list.

          57.




                                                    21
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page35
                                                                               34ofof
                                       302
                                       301




          58.      In addition to the extensive email campaigns, throughout the class period

   HomeAdvisor has misrepresented the Leads as follows:

                a. “Get in front of ready-to-hire homeowners seeking your skills and expertise.” See
                   http://welcome.homeadvisor.com/membership#Membership (last visited 1/8/19)
                   (emphasis added);

                b. “…HomeAdvisor matches you with homeowners actively seeking the services you
                   provide in your area — making it easier than ever to connect with new customers
                   and win more jobs.” Id.;

                c. You’ll be charged only for qualified leads matching your exact specifications, so
                   you set the budget and the pace. Id. (emphasis added);

                d. HSPs will receive “qualified new business opportunities (ProLeads) to keep
                   [their] pipeline full.” Id. (emphasis added);

                e. HSPs will receive “highly targeted prospects”, and have the ability to monitor and
                   precisely budget their “spend targets and spend ceilings” on Leads. See
                   HomeAdvisorPro website, “How it works,” at https://pro.homeadvisor.com/how-
                   it-works/ (last visited 1/3/19) (emphasis added);

                f. “HomeAdvisor is the number 1 marketplace for project ready homeowners to
                   connect      with    prescreened   pros.”           HomeAdvisor   video,
                   https://youtube.com/watch?v=bOxwhpnxU5g (last visited 1/3/19);

                g. homeowners are instantly matched with “up to four local Home Service
                   Professionals who have been background-checked and are qualified and available
                   to do to the job.”           http://www.abouthomeadvisor.com/iac-relaunches-
                   servicemagic-as-homeadvisor-the-next-generation-of-online-solutions-for-home-
                   improvement-and-repair-projects/ (last visited 1/3/19);

                                                   22
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page36
                                                                               35ofof
                                       302
                                       301




                h. “[W]ith HomeAdvisor’s patented pro finder technology you are only matching to
                   serious homeowners in your area. HomeAdvisor then instantly connects you over
                   the       phone,      via     email…..”             HomeAdvisor         video
                   https://youtube.com/watch?v=bOxwhpnxU5g (last visited 1/3/19);

                i. The “Benefits of Joining” are “You won’t have to waste your time with customers
                   who just window-shop” and it “allows you to spend your time with the right
                   “ready-to-buy” customers”: https://pro.homeadvisor.com/help/faqs/ (last visited
                   1/3/19) (emphasis added);

                j. And “[w]hile you’re on the job, HomeAdvisor is finding qualified customers for
                   you” and you “pay a nominal fee for each lead you match to.” Id.

                k. “Connect with the Targeted Prospects You Need to Succeed. Tell us what you do
                   and where, and we deliver prospects that meet your exact needs.”
                   https://pro.homeadvisor.com/ (last visited 1/3/19) (emphasis added);

                l. “How It Works Over 30 million homeowners have trusted HomeAdvisor to help
                   them find quality pros with the expertise to turn their home improvement dreams
                   into reality. It's just one of the reasons you can depend on us to bring you highly
                   targeted         prospects       that      will     grow      your       business.”
                   https://pro.homeadvisor.com/how-it-works/ (last visited 1/3/19) (emphasis added);

                m. “Q. How does HomeAdvisor work? A. First we find homeowners looking for help
                   completing home projects and collect information about their project. Our
                   patented ProFinder technology then identifies relevant professionals, taking into
                   account our pros’ availability, service type and locations preferences. When we
                   have a match, we send the homeowner's information to the matched pro instantly
                   so that he/she can win the job.” Id.; and

                n. “There are several ways [homeowners] can find Service Professionals from
                   HomeAdvisor (collectively, "Service Professionals"). Profinder, our service where
                   [homeowners] request a referral for a specific task, and we refer [homeowners] to
                   up           to             four               Service              Professionals.”
                   http://www.homeadvisor.com/servlet/TermsServlet (last visited 1/3/19).

          59.      IAC and ANGI made similar representations in press releases and SEC filings about

   the Leads:

                a. “Each year more than six million project-ready homeowners visit
                   HomeAdvisor.com              …”          http://www.iac.com/media-room/press-
                   releases/homeadvisor-launches-exclusive-category-sponsorship-program     (last
                   visited 1/4/19) (emphasis added); and



                                                    23
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21                      USDC
                                                                                 USDCColorado
                                                                                      Colorado Page
                                                                                                Page37
                                                                                                     36of
                                                                                                        of
                                        302
                                        301




                b.     "HomeAdvisor agrees to pay these third parties a fixed fee when visitors from their
                      websites click through to the HomeAdvisor website and submit a valid service
                      request through the HomeAdvisor platform, or when visitors submit a valid seivice
                      request on the affiliate website and the affiliate transmits the service request to
                      HomeAdvisor..."
                      https://www.sec . gov/Archives/edgar/data/ 1 705 1 1 0/000 1 705 1 1 0 1 7000004/angi-
                      2017309xl0ci.htm               (last          visited            1/3/19)            and,
                      https://www.sec.gov/Aichives/edgar/data/891 103/0000891 103 17000003/iac-
                      20161231xl0k.htm (last visited 1/3/1 9)(same).


          60.         HomeAdvisor has designed its business so that the only way HSPs can sign up for


   its service are through telephonic         sales calls.    During these telephonic sales calls, sales


   representatives routinely recited the following selling points that assured the quality and nature of


   HomeAdvisor' s Leads,


                                 the reports of former HSPs and Former Employees fk D and E:


                     • Leads are qualified, project-ready, serious homeowners that submitted service
                      requests through HomeAdvisor's website;




                     • If the homeowner is just considering a job, but they are not ready to buy,
                      HomeAdvisor will not sell it as a Lead;




                                                         24
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page38
                                                                               37ofof
                                       302
                                       301




               • There is no contract and that the service can be cancelled at any time;

               • The HSP will speak to the homeowner or decision maker of the residence and not
                 a renter;

               • The address is for an actual residence;

               • The Leads will meet the HSP’s profile criteria;

               • This Lead would only be distributed to a total of four HSPs;

               • The HSP will have full control over the lead flow and ability to monitor costs; and



         61.




         62.




         63.




                                                  25
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page39
                                                                               38ofof
                                       302
                                       301




          64.      Former Employee E said that other sales representatives could be overheard

   “blatantly lying to Service Professionals” just to make the sale. Similarly, Former Employee B

   claimed that “the more crooked you are internally, the more they [management] will turn their

   head as long as you are making the sale.”

          65.      The “Leads”, however, are bogus for several reasons. The Leads originate from

   sources that are neither reliable nor capable of generating the kinds of Leads that HomeAdvisor

   markets and sells. HomeAdvisor acquires, generates and charges Plaintiffs and HSPs for Leads

   that are not verified nor are they from targeted, serious, qualified and/or project-ready

   homeowners. Instead, the HSPs receive and pay far more than “a nominal fee” for Leads that are

   essentially worthless.

          B.       The Leads That Are Sold to HSPs Are Overwhelmingly Bogus Because The
                   Lead Sources are Incapable of Generating Project Ready, Targeted Leads

          66.      The Leads charged to HSPs are the product of HomeAdvisor’s systemically flawed

   system and process, and are of no value because they are often comprised of:

                a. wrong or disconnected phone numbers;

                b. wrong contact information;

                c. persons who never even heard of HomeAdvisor;

                d. persons who are not homeowners;

                e. persons who did not submit a service request and/or are not interested in having the

                   service performed;

                f. stale Leads, including for projects that homeowners completed months or years

                   prior to the Lead being sent;

                g. Leads that are over distributed;

                                                      26
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page40
                                                                               39ofof
                                       302
                                       301




                h. contacts for homes that were listed for sale; and

                i. contacts for vacant or non-existent residences.

          67.       Due to HomeAdvisor’s concealment of the materially defective nature and

   substance of the Leads, and contrary to HomeAdvisor’s representations about the Leads (¶ 57-61

   supra), Plaintiffs and the members of the Nationwide and State Classes (defined below) were and

   continue to be charged for Leads that do not constitute targeted, serious or qualified Leads, and

   are not Leads from project-ready homeowners. The Leads sold to the HSPs were generated

   through processes that flatly contradict HomeAdvisor’s representations as to the characteristics

   and nature of the Leads.

          68.       IAC, ANGI and HomeAdvisor utilize various persons and businesses to accomplish

   the fraud perpetuated on the HSPs.

                  i.          HomeAdvisor’s Lead Generation Practices Are Incapable of Producing
                              Targeted, Project-Ready Leads

          69.       Contrary to its representations to HSPs, HomeAdvisor’s internal Lead generation

   practices cannot produce the quality, project-ready Leads that it promises to HSPs.

          70.          The Lead submission form found on HomeAdvisor’s website does not deter “price

   shoppers” and “tire kickers” but, to the contrary, expressly encourages such behavior. In several

   places, HomeAdvisor’s Lead form provides homeowners with the impression that they are merely

   submitting a request for a price quote that will appear on their computer after completing the form.

   As the homeowner fills out the submission form, which contrary to representations made by

   HomeAdvisor’s sales reps takes only 2 – 3 minutes to complete, they are asked the status and the

   timing of the “project.” Instead of limiting the potential responses to “ready to hire” or “project

   ready,” HomeAdvisor’s Lead submission form includes options that expressly indicate that the

   homeowner is not “project ready,” such as “planning and budgeting,” “timing is flexible” and the

                                                     27
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page41
                                                                               40ofof
                                       302
                                       301




   homeowner does not intend on completing the request within the next two weeks and, in the case

   of some services, the next two months.




   See https://www.homeadvisor.com/task.Tree-Stump-Remove.40328.2.html?5591=3526&7181=
   11218&7735=20767&80000=11152&90000=4702&501504=10001&529_2661=2661&529_924
   =924&step=7735&postalCode=19707&sar=true (last visited 1/4/19).

          At the conclusion of the service request form, HomeAdvisor encourages the homeowner

   to submit their information by promising the homeowner will “Get quotes from up to 3

   prescreened pros.”




                                                28
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21                      USDC
                                                                                 USDCColorado
                                                                                      Colorado Page
                                                                                                Page42
                                                                                                     41of
                                                                                                        of
                                        302
                                        301




          71.        HomeAdvisor's failure to take any steps to discern the level of interest from


   individuals      completing   the   Lead   form   creates   a   disconnect    between   HomeAdvisor's


   representations to HSPs that Leads are project-ready and the individuals filling out the form who


   have no intention of completing the project, but rather are expecting to see price quotes or estimates


   displayed once the form is submitted. Nor does HomeAdvisor put homeowners on notice, who


   would be hesitant or resist to submitting the Lead form, that each HSP will be charged upon receipt


   of the homeowner's information.


          72.




                i




          73.




                                 \See Appendix I at f 236, 237, 409, 585 and 630.

          74.




                                                      29
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page43
                                                                               42ofof
                                       302
                                       301




                                         30
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page44
                                                                               43ofof
                                       302
                                       301




          75.     Notably, HomeAdvisor.com and the sub-domains do not utilize a CAPTCHA to

   prevent robot traffic from submitting phony information. A CAPTCHA is “a program or system

   intended to distinguish human from machine input, typically as a way of thwarting spam and

   automated     extraction    of    data    from        websites.”   Google   search;    see    also

   http://www.dictionary.com/browse/captcha?s=t (“an online test designed so that humans but not

   computers are able to pass it, used as a security measure and usually involving a visual-perception

   task”). Common CAPTCHAs include the following:




                                                    31
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page45
                                                                               44ofof
                                       302
                                       301




          76.




          77.




          78.     HomeAdvisor also utilizes its Project Advisor Team (“PA Team”) to generate

   hundreds of thousands of Leads per month. According to Former Employee F, the PA Team was

   created for the purpose of generating Leads. Following the initial distribution and sale of a Lead,

   the PA Team tries to contact the Leads with the goal to generate additional Leads by either

   matching the same service request to a new batch of HSPs

                 and/or creating new Leads for other home service projects.

          79.     Similarly, a former ServiceMagic outbound consumer lead manager explained that

   her team would call homeowners looking for contractors with the goal to “up-sell them on

   additional services” which produced unqualified Leads. The former employee described the

   process as follows:

                                                   32
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21               USDC
                                                                          USDCColorado
                                                                               Colorado Page
                                                                                         Page46
                                                                                              45of
                                                                                                 of
                                        302
                                        301




                  If a client was in need of a plumber, we were taught to envision ourselves
                  in the client's bathroom and imagine all of the other problems there may be
                  based on then initial problem. For example, if the client needed a plumber
                  for a busted pipe, we would ask if they had flooding and needed flooring,
                  tile, drywall, mold abatement, etc.... If the client said yes or maybe in the
                  future, the sales rep would put in a lead (which they were making
                  commission on) and that lead would be sent to multiple contractors. The
                  client's phone would then blow up with calls from professionals. Some
                  would often call back and complain that they had more than 4 calling them.


            80.   Just like   the   issues   experienced by the HSPs    that received   and paid for


   HomeAdvisor's deficient Leads, the PA Team encountered, first-hand, difficulties contacting the


   Leads.


                                                    Former Employee F confirmed that a vast majority


   of outreach attempts to the Leads are futile.     The Leads are plagued by disconnected phone


   numbers, wrong or fake numbers, phone numbers that rang incessantly, and email addresses that


   bounce back as undeliverable.      When Former Employee F was able to successfully reach the


   "Lead", he was often told that the person did not request the service; that the person was not


   familiar with HomeAdvisor; or the person would hang up once he stated that he was calling from


   HomeAdvisor.


            81.   In the instances that Former Employee F was able to successfully reach a Lead and


   either re-submit a Lead or create a new Lead, the Lead was matched using one of three options:


   (1) Market Match, (2) Exact Match, or (3) Instant Booking. Although a maximum of four HSPs


   are to be selected for a Market Match and only one for the premium Exact Match, Former


   Employee F states that PA Team members were motivated by sales goals to routinely override the


   simplistic Lead distribution restrictions. Also, according to Former Employee F, the PA Team had


   the ability to access the calendars of participating HSPs to book appointments through Instant


   Booking, the most expensive Lead-type, absent any request from the purported homeowner.




                                                    33
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page47
                                                                               46ofof
                                       302
                                       301




          82.




          83.




          84.     Not only does this practice directly contradict HomeAdvisor’s representations that

   Market Match Leads are sold to a maximum of four HSPs, and only one HSP receives an Exact

   Match Lead, but it completely dilutes the quality and authenticity of the Leads.

          85.




                                                   34
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page48
                                                                               47ofof
                                       302
                                       301




                   ii.         HomeAdvisor Blindly Purchases “Leads” that are Devoid of Oversight
                               and Any Quality Control From Direct Lead Generators

             86.      HomeAdvisor contracts with over         lead generator companies, including One

   Planet,

         that are in the business of generating consumer contact information for a variety of industries

   (collectively with John Does the “Direct Lead Generators”), to generate some of the Leads

   HomeAdvisor sells to HSPs.




             87.




             88.




             89.         At no point does HomeAdvisor inform HSPs that they will be competing against

                                                      35
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page49
                                                                               48ofof
                                       302
                                       301




   an unknown network of contractors for jobs from Leads. To the contrary - as discussed in ¶¶ 60,

   79 and Appendix I at 33, 106, 138, 587 - HomeAdvisor sales representatives only tell prospective

   HSPs about HomeAdvisor’s network, concealing the fact that the HSP will be competing against

   many other contractors. In agreeing to sign up for a Membership with HomeAdvisor and purchase

   Leads, the HSPs rely on these representations without being aware of the omitted material facts

   that they will be effectively competing against a mosh pit of home service contractors from other

   networks.

          90.




          91.




                                                  36
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458          Filed
                                                     Filed06/23/21
                                                           06/04/21 USDC
                                                                     USDCColorado
                                                                          Colorado Page
                                                                                    Page50
                                                                                         49ofof
                                              302
                                              301




         92.




         93.




         94.    In turn, the Direct Lead Generators are complicit in this business model because


   they are aware of their own deficient processes and systems for receipt and conveyance of




                                               37
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21                 USDC
                                                                            USDCColorado
                                                                                 Colorado Page
                                                                                           Page51
                                                                                                50of
                                                                                                   of
                                        302
                                        301




   legitimate Leads, and they persist in these lucrative transactions with HomeAdvisor, knowing that


   the ultimate consumers (i.e. HSPs) are unwittingly being victimized by the fraudulent business


   practices employed by them and HomeAdvisor.


          95.      Former Employee A, one of only two HomeAdvisor customer service managers,


   from 2010 to 2012, and whose credentials permitted him to view the Lead sources of each Lead


   confirmed    that:   HomeAdvisor's   third-party   affiliate   Lead   generation   agreements   were


   fundamentally flawed; Lead agreements incentivized third-parties to generate Leads by any means


   possible ; HomeAdvisor "knew their* affiliates were doing shady things" to generate Leads; and, by


   approximately July 201 1, HomeAdvisor was acquiring more Leads from third-party affiliates than


   it was generating.


          96.




          97.      One Planet.




          98.      According to the Declaration of Matt Zurcher, the Senior Vice President of


   Customer Care at HomeAdvisor (see Johansen v. HomeAdvisor, Inc., et al. Case No. 2:16-cv-




   5




                                                  38
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page52
                                                                               51ofof
                                       302
                                       301




   00121 (U.S.D.C. S.D. Ohio), Dkt. No. 18-1, “Zurcher Decl.”), HomeAdvisor purchases leads from

   One Planet and HomeAdvisor “does not control, and has no right to control, the manner in which

   One Planet generates or obtains” consumer Leads and that “HomeAdvisor has no input and does

   not work with One Planet regarding how One Planet procures or receives” Leads which are

   generated, inter alia, (i) through the websites of One Planet’s operating companies, which own

   over 485 website domains (as of March 30, 2017) that consist of QualitySmith.com and

   remodelrepairandreplace.com, and (ii) by purchasing lead data from other third parties, referred to

   as “publishers”, including entities such as Lead House, LLC. Zurcher Decl. at ¶¶ 7 and 10.

          99.




          100.




   6
          Non-U.S. ISPs are internet service providers located outside of the United States.
                                                   39
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page53
                                                                               52ofof
                                       302
                                       301




         101.




         102.




                                         40
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21            USDC
                                                                       USDCColorado
                                                                            Colorado Page
                                                                                      Page54
                                                                                           53of
                                                                                              of
                                        302
                                        301




           103.




           104.   Networx is one of HomeAdvisor's competitors that purports to be a subscription-


   based model where contractors pay a "small flat fee per month" and receive unlimited Leads from


   "target[ed]    serious   homeowners    who    are   'ready   to   buy'    customers."      See


   https://www.networx.com/contractor-leads; see also https://www.networx.coni/how-it-works (last


   visited 1/3/19).




   7




                                                 41
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21                     USDC
                                                                                USDCColorado
                                                                                     Colorado Page
                                                                                               Page55
                                                                                                    54of
                                                                                                       of
                                        302
                                        301




           105.




           106.    Although Networx contends that it attracts potential customers exclusively through


   its websites, in reality Networx generates its Leads from unreliable sources that fail to weed out


   robot generated or bogus Leads.


           107.    Disabused contractors have posted their* experiences with Networx on the Internet


   which include claims that Networx and HomeAdvisor are selling the same Leads.                       See


   https://networx-com.pissedconsumer.com/very-bad-experience-201 70801 1082245.html                   (last


   visited 1/3/19).   In addition, contractors have levied complaints against Networx with the BBB


   complaining that Networx's Leads are a scam and consist of phone numbers that don't answer,


   fake   names,      fake   email   addresses   and        no   address   listed   in   the   Lead.   See


   https://www.bbb. org/atlanta/business-reviews/referral-contractor/networx-systems-in-sandy-


   springs-ga-27471935/reviews-and-complaints (last visited 1/3/19).


           108.




   8




                                                       42
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page56
                                                                               55ofof
                                       302
                                       301




          109.    CraftJack is essentially a competitor of HomeAdvisor, as it is an online service that

   connects homeowners with home improvement contractors. Like HomeAdvisor CraftJack too

   purports that its leads are “high-quality, phone verified” so that paying service professional, “don’t

   have to waste time with the bogus leads.” See https://craftjack.com/LearnMore (last visited

   1/3/19).

          110.




          111.




   9
            SEO refers to search engine optimization, a marketing discipline focused on growing
   visibility in organic (non-paid) search engine results. See https://moz.com/beginners-guide-to-seo.
   SEM refers to search engine marketing, which is a marketing tactic to increase traffic through paid
   search listings. See https://searchengineland.com/guide/what-is-sem.
                                                    43
Case 1:16-cv-01849-PAB-KLM Document 458 Filed 06/23/21 USDC Colorado Page 57 of
                                     302




         112.




         113.

                                                                         See

  Appendix I at 142, 313 and 342.

         114.




         115.   CDVM (d/b/a HomeBlue) and Venture Street




                                           44
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458 Filed
                                            Filed06/23/21
                                                  06/04/21               USDC
                                                                          USDCColorado
                                                                               Colorado Page
                                                                                         Page58
                                                                                              57of
                                                                                                 of
                                        302
                                        301




          116.    HomeBlue states that it matches users to pre-screened contractors for free, no


   obligation estimates, and touts that there are "[o]ver 20,000 matches eveiy month."             See


   Homeblue.com.




   The process described above fails to clarify that "step 3" is entirely optional and that step 4 does


   not contain any CAPTCHA.


          117.




          118.    Furthermore, according to HomeBlue 's Terms and Conditions, HomeBlue may


   match a user to multiple third parties hi HomeBlue's network, including HomeAdvisor, Networx,


   CraftJack, and Web.com, and there is no reference in the Terms and Conditions that the request




                                                   45
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458                  Filed
                                                             Filed06/23/21
                                                                   06/04/21 USDC
                                                                             USDCColorado
                                                                                  Colorado Page
                                                                                            Page59
                                                                                                 58ofof
                                                      302
                                                      301




   will be distributed to only "4 local pros" as stated at the end of HoineBlue's four- step process.


   (See https ://lawn-c are .homeblue .com/ get-quote s . aspx (last visited 1/3/19).




           Source: http://www.homeblue.coin/tenns-of-use.htm (last visited 1/3/19).


           119.




           120.




           121.




           122.




                                                       46
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page60
                                                                               59ofof
                                       302
                                       301




          123.




          124.




          125.   Triares operates “an online local lead generation business” through its 2,000+

   brands. Triares sells Leads to HomeAdvisor that are generated through Triares’ wholly owned

   subsidiary,   Homeyou,    Inc.   (www.homeyou.com),      and   brands,   including   eHardHat

   (www.eHardHat.com).




          126.   eHardHat, one of Triares’ owned and operated brands, states that it matches users

   to background checked contractors for free with no obligation to hire, and touts that there are

   “[o]ver 2,800,000 home improvement professionals listed in [its] directory” See eHardHat.com.



                                                 47
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page61
                                                                               60ofof
                                       302
                                       301




   eHardHat states that the Leads it sends “are real customers looking for services right now.”

   https://signup.ehardhat.com/step1. However consistent with the other Lead generators, eHardHat

   does not use a CAPTCHA to weed out non-human submissions.

          127.



          128.   Modernize




          129.



          130.




          131.




                                                48
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458                 Filed
                                                            Filed06/23/21
                                                                  06/04/21 USDC
                                                                            USDCColorado
                                                                                 Colorado Page
                                                                                           Page62
                                                                                                61ofof
                                                     302
                                                     301




              132.




                        Double-serving is Google policy that "prevents multiple ads from the same or


   commonly-owned            company   from   appearing    on   the   same   search   results    page."      See


   https://www.auora.com/What-is-a-double-seiving-nolicv-in-Google-AdWords                      (last     visited


   1/3/19).




              133.




              134.




                     iii.




              135.




                                                      49
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page63
                                                                               62ofof
                                       302
                                       301




          136.    The redirect tactics are devised to accomplish two goals: (1) inflate the number of

   unique visitors to HomeAdvisor’s website, and (2) confuse and induce users, many of which just

   submitted a sweepstake entry, to complete another form.

          137.

             pop-under which is:

          … the sneakier relative of the pop-up ad. While pop-up ads are often shown (and
          closed) instantly, pop-under ads linger behind the current browser window,
          appearing only after other windows have been closed.

   Source: https://www.marketingterms.com/dictionary/pop_under_ad/ (last visited 1/3/19).




          138.




          139.

                               Thereby, the creation of a Lead associated with a sweepstakes entry is

   deficient and not a reliable source for the creation of legitimate, “qualified”, “project-ready” Leads,

   as HomeAdvisor represents to its HSPs. In fact, Former Employee A called HomeAdvisor’s Lead

   agreement with PCH “disastrous” because a large percentage of Lead credit requests were

   attributable to Leads associated with PCH.




                                                     50
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page64
                                                                               63ofof
                                       302
                                       301




                 iv.         HomeAdvisor’s Employees Corroborate the Deficient and Fraudulent
                             Nature of the Leads

          140.      According to HomeAdvisor former employees, HomeAdvisor engaged in

   deceptive practices to generate Leads from duplicating and recycling Leads, to repurposing

   purchased consumer information, all in an effort to increase revenue from Lead fees.

          141.     Former Employee F claims that duplicate Leads were prevalent. According to

   Former Employee F, he routinely saw the exact same Lead coming through the system from

   different affiliate channels, but the system would not flag the Lead as a duplicate; therefore, each

   record of the same Lead was treated as a unique Lead that was then sent to four or more HSPs.

          142.      Former Employee E stated that he learned that Leads supplied to his HSPs were

   also being distributed through other Lead generation sites, such as http://homeimprovement.net/.

   And that he believed HomeAdvisor was replicating or accepting replicated Leads because there

   were duplicates of the exact same Leads – including the same grammar, punctuation, and even

   grammatical errors, and the only variations were the name or service location.

          143.      Former Employee B recalls that her sales manager informed her that HomeAdvisor

   was buying contact information supplied by attendees at home shows and converting the

   information into phony Leads.

          144.      Former Employee E routinely received calls from dissatisfied HSPs who said the

   “Leads were complete trash” or that the “Leads were bogus.”

          145.         HomeAdvisor’s former and current employees have also spoken out on online

   forums about the systemically bogus Leads. As a post by an author identified as a former

   HomeAdvisor sales employee confirms: “I personally believe they have a program running in the

   back ground [sic] to send contractors fake leads. I was working with a contractor in California

   and I personally looked into EVERY lead HA sent him. 7 out of 10 were completely fabricated

                                                   51
Case 1:16-cv-01849-PAB-KLM Document 458 Filed 06/23/21 USDC Colorado Page 65 of
                                     302




  and I personally could not find the so called lead in internet searches (like google & yahoo) or

  even              in              the               phone             book…”                See

  https://web.archive.org/web/20161025191438/http://www.complaintslist.com/2016/homeadvisor

  -statement-from-an-x-ha-sales-employee/ (last visited 1/3/19).

         146.   HomeAdvisor’s former and current employees’ assessments of the Leads




         147.




                                                 52
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page66
                                                                               65ofof
                                       302
                                       301




              b.




              c.



          148.     The foregoing unfair, deceptive and fraudulent conduct in characterizing,

   procuring, buying, filtering and validating the quality of the Leads, violates RICO (Count I),

   constitutes fraud and fraudulent concealment (Counts II, VII, XII, XVII, XXII, XXVII, XXXI,

   XXXVI, XLI, and XLVI), supports claims for unjust enrichment and restitution by the HSPs

   (Counts IV, X, XV, XX, XXV, XXX, XXXIV, XXXIX, XLIV, and XLVIII), breaches the implied

   contract between HSPs and HomeAdvisor (Counts IX, XIV, XIX, XXIV, XXIX, XXXIII,

   XXXVIII, XLIII, and XLVII), and constitutes unlawful, unfair and fraudulent business acts and

   practices, and unfair, deceptive, untrue and misleading advertising, by HomeAdvisor in violation

   of the state laws (Counts V, VI, XI, XVI XXI, XXVI, XXXV, XL, and XLV).



                                                 53
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page67
                                                                               66ofof
                                       302
                                       301




         C.


         149.




         150.




         151.




                                         54
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page68
                                                                               67ofof
                                       302
                                       301




          152.




          153.



                 i.


          154.




          155.                                        Appendix I at 107, 319, 565, 940,

   1124, and 1133,




          156.



                                         55
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page69
                                                                               68ofof
                                       302
                                       301




         157.




         158.




         159.




                                         56
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458    Filed
                                               Filed06/23/21
                                                     06/04/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page70
                                                                                   69ofof
                                        302
                                        301




         160.




         161.




   10
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page71
                                                                               70ofof
                                       302
                                       301




         162.




         163.




                D.


         164.




                                         58
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page72
                                                                               71ofof
                                       302
                                       301




         165.




         166.




                                         59
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page73
                                                                               72ofof
                                       302
                                       301




                                                     .

         167.




         168.




         169.




                                         60
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page74
                                                                               73ofof
                                       302
                                       301




         170.




         171.




         172.




                                         61
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458          Filed
                                                     Filed06/23/21
                                                           06/04/21 USDC
                                                                     USDCColorado
                                                                          Colorado Page
                                                                                    Page75
                                                                                         74ofof
                                              302
                                              301




         173.




         174.




         175.




                E.     HomeAdvisor Does Not Filter, Verify or Check the Quality of the Leads


         176.   HomeAdvisor's verification and filtering protocol is illusory.




                                              62
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458    Filed
                                               Filed06/23/21
                                                     06/04/21 USDC
                                                               USDCColorado
                                                                    Colorado Page
                                                                              Page76
                                                                                   75ofof
                                        302
                                        301




         177.




         178.




         179.




         180.




                                         63
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page77
                                                                               76ofof
                                       302
                                       301




          181.




          182.




          183.    HomeAdvisor’s Lead generation efforts are just that – Lead generation, not Lead

   verification. HomeAdvisor does not validate the accuracy of the address, phone number or

   homeowner name associated with a Lead. HomeAdvisor makes no effort to verify that the

   individual identified in the Lead is the property owner, that the individual submitted the Lead or

   is project-ready. Nor does HomeAdvisor call the alleged homeowners prior to distributing and

   charging HSPs for Leads. HomeAdvisor’s sole objective is to amass Leads to fill the pipeline and

   sell as many Leads as possible, irrespective of quality.

          184.




                                                    64
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page78
                                                                               77ofof
                                       302
                                       301




        F.          Use of Purported Monthly Lead Budgets to Deceive and Cheat HSPs

             185.   HomeAdvisor misrepresents HSPs’ ability to control the volume of Leads they will

   receive. For example, HomeAdvisor told HSPs they could “modify spend targets any time,”

   thereby giving HSPs “full control” of their account through the user-friendly system. See

   HomeAdvisorPro, “Solutions for Every Business,” at https://pro.homeadvisor.com/how-it-works/

   (last visited 1/10/19).

             186.   Because HomeAdvisor automatically charges HSPs’ credit cards and deducts funds

   from their checking accounts, the ability of HSPs to set monthly spend caps and establish budgets

   is material. HomeAdvisor knows and prays on that importance by misrepresenting to the HSPs

   that they can control the amount of Leads they receive and set budgets, including by stating the

   following on its website:




             See https://pro.homeadvisor.com/how-it-works/ (last visited 1/3/19).

             187.   In reality, HomeAdvisor routinely ignores and surpasses HSPs’ monthly Leads

   budgets.

                                                    65
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page79
                                                                               78ofof
                                       302
                                       301




          188.    HomeAdvisor’s former employees confirm that this was accomplished by using

   several tactics. One tactic entailed the use of HomeAdvisor’s two categories of “Targeted Leads”,

   (1) “Market Match” Leads, and (2) “Exact Match” Leads:

              a. Market Match: “Consumers come to HomeAdvisor.com and give us detailed info
                 about their project. We match that info with your work and area preferences, and
                 connect you with homeowners that match your needs”

              b. Exact Match: “Get your name out there on the most searched internet sites and
                 business directories. We do more to promote your business online than anyone.
                 And, you’ll only pay for leads when a consumer views your business profile and
                 then decides they want to connect with you.”

   See https://www.homeadvisor.com/rfs/enroll/spPostEnrollLeadsDetails.jsp (last visited 1/3/19)

   (emphasis added).     HomeAdvisor represents that these two Lead categories are generated

   differently, resulting in a premium Lead fee for the so-called Exact Match Leads.

          189.    Each of HomeAdvisor’s Targeted Leads categories has its own separate budget, yet

   HomeAdvisor trains its sales representatives to establish only one monthly spend ceiling to the less

   expensive Market Match Leads, resulting in HSPs having no budget for Exact Match Leads.

   Moreover, HomeAdvisor does not disclose that

                               . This deception masks the fact that the spend target will not include

   all fee costs and likely will become a floor, not a ceiling, leading to HSPs being charged hundreds

   or thousands of dollars above the HSPs’ anticipated maximum monthly Leads budget.

          190.




          191.




                                                   66
 Casel:16-cv-01849-PAB-KLM
Case   1:16-cv-01849-PAB-KLM Document
                              Document445-1
                                       458            Filed
                                                       Filed06/23/21
                                                             06/04/21 USDC
                                                                       USDCColorado
                                                                            Colorado Page
                                                                                      Page80
                                                                                           79ofof
                                                302
                                                301




          192.   Also, if by chance an HSP questions the application of a budget to both Lead


   categories. Former Employee C said that sales representatives would impose "required" minimum


   budgets on the HSP (e.g. setting monthly minimum budgets to $400 for Market Match Leads and


   $200 for Exact Match Leads).


          193.




             I




          194.   Additionally, HomeAdvisor conceals that if an HSP freezes their Leads at any time




                                                 67
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page81
                                                                               80ofof
                                       302
                                       301




   during the course of the month, or increases or decreases the spend target, the monthly Leads

   budget resets, thereby allowing HomeAdvisor to impose the maximum monthly Leads budget

   during each interval that the Lead service is interrupted.

          195.    For example, on or about January 5, 2017, during a live orientation session with a

   HomeAdvisor representative concerning use of HomeAdvisor’s system, Plaintiff Filipiak’s

   monthly Lead Budget was set at $1,000 per month. Plaintiff Filipiak immediately informed the

   HomeAdvisor representative that he did not want a monthly budget that was higher than $300-

   $500. The HomeAdvisor representative assured Plaintiff Filipiak that the $1,000 monthly budget

   was a placeholder and Plaintiff Filipiak could adjust his desired monthly budget whenever he

   wanted. At no point did the HomeAdvisor representative inform Plaintiff Filipiak that every time

   the Lead budget is adjusted, the monthly Lead budget resets. Despite Plaintiff Filipiak having

   lowered his monthly Lead budget on two separate occasions during the month of January,

   HomeAdvisor charged him for 28 Leads at a cost of over $2,400 for January.

          196.    Rather, HomeAdvisor represents to HSPs that they “have full control over the type

   and volume of business opportunities” received from HomeAdvisor, but HomeAdvisor omits to

   mention that “turning the leads off” impact HSPs’ Lead budgets.




   Source: http://welcome.homeadvisor.com/membership (last visited 4/26/18).

          197.




                                                   68
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page82
                                                                               81ofof
                                       302
                                       301




         198.




         199.




         200.




                                         69
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page83
                                                                               82ofof
                                       302
                                       301




          201.    Plaintiff Gray. Despite HomeAdvisor’s assertions that HSPs were granted the

   ability to establish and monitor monthly Lead budgets, Plaintiff Gray’s monthly budget was

   continuously surpassed. When Plaintiff Gray joined HomeAdvisor she stressed the need to be

   budget-conscious. However, when she initially established her monthly Lead budget the sales

   representative did not inform her that there were two Lead budgets. As a result, Plaintiff Gray’s

   Lead budget only applied to one category of Leads, allowing her to be charged amounts in excess

   of, what she believed to be, the total monthly Lead budget. Thereafter, the construct of the Lead

   budget categories was finally revealed to Plaintiff Gray after repeated inquiries about the overages.

   After receiving and paying for so many bogus Leads, Plaintiff Gray decreased her Lead budget to

   $200 a month – $100 for Exact Match Leads and $100 for Market Match Leads.                      But,

   HomeAdvisor routinely charged and withdrew the monthly Lead allowance on a weekly basis.

   When Plaintiff Gray contacted HomeAdvisor about the unauthorized charges and account

   discrepancy, HomeAdvisor falsely stated that Plaintiff Gray “must have” frozen her Leads during

   the week, when, in fact, she had not.

          G.      Concealment of Lead Fee Schedules to Deceive HSPs

          202.    HomeAdvisor automatically charges HSPs’ credit cards and deducts funds from

   their checking accounts for Leads. The HSPs’ ability to know the magnitude of the charges is

   therefore material. However, information about the Lead fees is concealed from the HSPs and


                                                    70
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page84
                                                                               83ofof
                                       302
                                       301




   HSPs are misled about Lead fees, which can range from under $10 to more than $140 per Lead.

          203.    While the amount that HomeAdvisor charges per Lead is purportedly determined

   by the service requested and location, HomeAdvisor does not publish nor distribute any Lead fee

   schedule to HSPs. Instead, HomeAdvisor tells prospective members to contact HomeAdvisor.




          See http://welcome.homeadvisor.com/membership (last visited 4/26/18).

          204.    HomeAdvisor purposefully conceals material information regarding the huge range

   in Lead fees to avoid losing potential sales. Former Employee C said that HomeAdvisor told sales

   representatives to falsely state to HSPs that no Lead fee schedules were available. HomeAdvisor

   trained its sales representatives to instead offer a Lead fee range or, better yet, an average Lead

   fee, if pressed, when, according to Former Employee B, they had access to Lead fee schedules.

          205.    Plaintiff Airquip. When Plaintiff Airquip signed up for a HomeAdvisor Pro

   Connect™ membership, it was told that Leads would cost between $15 and $45 each depending

   on the service selected; however, over 75% of Airquip’s approximate 182 Leads reflected Lead

   fees that exceeded $45 and were as high as $86.26.

          206.    Plaintiff Ervine. In fact, when Plaintiff Ervine confronted a HomeAdvisor

   representative about Lead fees surpassing the $14 to $18 range she relied upon when joining

   HomeAdvisor, the representative stated that Plaintiff Ervine must have heard wrong because

   HomeAdvisor would never tell a HSP the rates it charges for Leads.

          207.    As a result of HomeAdvisor’s refusal to provide HSPs with accurate and material

   Lead fee information, the cost of each Lead is concealed until the charge for the Lead is

   automatically applied.

                                                   71
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page85
                                                                               84ofof
                                       302
                                       301




          H.      HSPs Nationwide were Defrauded into Buying Memberships and Unlawfully
                  Charged for Bogus Leads

          208.    Each of the named Plaintiffs was a victim of HomeAdvisor’s deceitful practices

   employed to generate unqualified and unverified Leads that were charged to Plaintiffs and HSPs.

          209.    Plaintiff Airquip, on or about September 16, 2015, paid $347.98 for a

   HomeAdvisor Pro ConnectTM membership, and was told by HomeAdvisor’s sales consultant that

   HomeAdvisor’s proven ProLeadsTM lead generation platform would grow Plaintiff Airquip’s

   business through qualified, serious leads. Over the course of six months, Plaintiff Airquip received

   approximately 182 Leads for which it paid $6,300. Plaintiff Airquip encountered a variety of

   systemic issues concerning the legitimacy and viability of the Leads:

               a. Leads with phone numbers that continuously rang until disconnecting, or a
                  voicemail, often automated, would state that either the voicemail was not set up or
                  was full so no message could be recorded.

               b. Leads that were hundreds of miles outside of Plaintiff Airquip’s service area.

               c. Leads were not the homeowners who also questioned how their contact information
                  was obtained.

               d. The service requested had already been completed, sometimes even weeks before
                  the Lead was received, or that another service professional had already been
                  selected.

               e. Numerous Leads full-heartedly denied submitting any service request through
                  HomeAdvisor.com and some leads were completely unfamiliar with HomeAdvisor.

               f. Inaccurate Lead contact information.


          210.    Plaintiff DaSilva, agreed to become a HomeAdvisor member in November 2015

   under the pretense that she would be the only HomeAdvisor Home Service Professional providing

   marble polishing services in her selected geographic region, to receive Leads purportedly from

   targeted, serious, project-ready homeowners, and was told that if she encountered any issues with


                                                   72
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page86
                                                                               85ofof
                                       302
                                       301




   the Leads that HomeAdvisor would simply issue a refund or replace the Lead. The first month

   after signing up with HomeAdvisor, Plaintiff DaSilva received approximately 25 Leads for which

   she was charged over $715. The Leads consisted of: disconnected phone numbers; persons stating

   that they were not the homeowner of the property and were not interested in the service; Leads for

   services Plaintiff DaSilva did not offer; and even a Lead with a fictitious address. Yet, the most

   common Lead deficiency Plaintiff DaSilva confronted was homeowners who informed her that

   she was not the first or the fourth HomeAdvisor HSP to contact them, but the tenth or even

   twentieth HomeAdvisor HSP.

          211.    When Plaintiff Gray agreed to become a HomeAdvisor HSP in February 2016, she

   sought to receive Leads that were targeted, verified, and pre-screened Leads, that were in her

   service area, and over which Plaintiff Gray would have full control over the Lead flow and budget.

   However, upon activation of the Leads, Plaintiff Gray was charged from $16 to over $55 per Lead

   for Leads that were: disconnected phone numbers, numbers that went to fax lines and numbers that

   rang incessantly before disconnecting; duplicate Leads; fictitious addresses; or individuals who

   claimed they did not submit any request through HomeAdvisor and demanded to know how

   Plaintiff Gray received their contact information.

          212.    After two years of being harassed by pushy and forceful HomeAdvisor sales

   representatives and being bombarded by HomeAdvisor advertisements sent to his personal email,

   Plaintiff Filipiak signed up for a HomeAdvisor membership in January 2017. Within hours,

   HomeAdvisor inundated Plaintiff Filipiak with Leads; after the first week, he received 13 Leads

   ranging in price from $18.16 to $141.96, for a total cost of over $890. Despite Plaintiff Filipiak

   having lowered his monthly Lead budget in January on two separate occasions until it reached $0,

   HomeAdvisor charged him for 28 Leads at a cost of over $2,400 in January alone. Only two Leads



                                                   73
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page87
                                                                               86ofof
                                       302
                                       301




   sent to Plaintiff Filipiak resulted in a job, and the remaining Leads consisted of: a mortgage broker

   looking for contractors to attend a class on renovation loans; people who did not own a house;

   unanswered phone numbers; phone numbers that cut-off without the opportunity to leave

   messages; and persons stating that they were not interested in the requested service,

   notwithstanding that he was told there was a unfulfilled need for HSPs in Plaintiff Filipiak’s

   service area. Even for the four “instant booking” Leads, which were supposedly from homeowners

   who scheduled a direct appointment with Plaintiff Filipiak through HomeAdvisor’s website, two

   never answered the door or phone calls and the other two Leads stated they were not the

   homeowner indicated on the Lead form and they were not looking for the services offered by

   Plaintiff Filipiak. After less than a month with HomeAdvisor, on or about February 5, 2017,

   Plaintiff Filipiak called HomeAdvisor to cancel his membership and request a refund of his

   membership fee. HomeAdvisor refused to refund his membership fee and Plaintiff Filipiak froze

   his Lead services.

          213.    On or about August 16, 2017, after eight months of persistent solicitation from

   HomeAdvisor, Plaintiff Seldner agreed to join HomeAdvisor’s HSP network. Plaintiff Seldner

   agreed to pay $287.99 for the membership in exchange for, what he thought was strictly,

   advertising and marketing for his small, side-job, handyman business. Over the course of the eight

   months that HomeAdvisor aggressively pursued Plaintiff Seldner, he reiterated how he was only

   interested in advertising and that Leads were not practical for his business. The HomeAdvisor

   sales representative confirmed that Leads were an add-on service and that Plaintiff Seldner was

   under no obligation to receive Leads; however, a Leads budget was a required field in the

   happenstance he decided to use the service, so the representative told Plaintiff Seldner that it was

   set to $100.



                                                    74
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page88
                                                                               87ofof
                                       302
                                       301




          214.    Within the month, Plaintiff Seldner received approximately 22 Leads, and was

   charged over $440. Plaintiff Seldner contacted HomeAdvisor to complain and to demand a refund.

   The representative said she would credit the account (notably, only $109.95 was issued in Lead

   credits) and freeze the Leads, which unbeknownst to Plaintiff Seldner automatically turned on

   within two weeks. When the Leads reactivated he received four Leads within two days and

   incurred additional charges of nearly $85. Plaintiff Seldner called the HomeAdvisor sales

   representative to complain, but after several calls went unanswered, he finally spoke to a

   HomeAdvisor manager and requested a refund for the Leads and that the Leads be turned off. The

   manager said that HomeAdvisor does not refund money, and advised Plaintiff Seldner to cancel to

   service completely if he was not interested in receiving Leads. Plaintiff Seldner responded that

   since he paid for the annual membership he was entitled to receive the promised advertising and

   marketing, but that he did not want to receive Leads, to which the manager indicated that his Leads

   would be permanently frozen.

          215.    On or about April 23, 2014, Plaintiff Baumann paid a quarterly membership fee

   of $80.99 to join the HomeAdvisor Pro network on the representations that he was to receive

   targeted Leads, and that the service would be a “reliable and cost-effective way to connect with

   new customers.” From April 23, 2014 through March 2, 2018, Plaintiff Baumann received over

   220 Leads ranging in cost from $9.18 to $145.45 each which totaled nearly $11,745. Plaintiff

   Baumann experienced issues with the Leads shortly after joining HomeAdvisor, but after the first

   year Plaintiff Baumann noticed a drastic decrease in Lead quality. Plaintiff Baumann encountered

   systemic issues concerning validity of the Leads including, inter alia:

              a. Phones that ran incessantly, or phone numbers with no voicemails set up or
                 automated voicemails;

              b. Disconnected phone numbers;

                                                   75
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page89
                                                                               88ofof
                                       302
                                       301




              c. Individuals stating that they did not submit a request or were not interest in having
                 the service performed;

              d. Individuals listed on the Lead were not the homeowners;

              e. Addresses for vacant lots; and

              f. Email addresses that would be kicked back as undeliverable.

          216.    Dissatisfied with the quality of the Leads and difficulty in obtaining credit for

   deficient Leads, Plaintiff Baumann began freezing the Lead service. Plaintiff Baumann was

   reluctant to cancel his HomeAdvisor account because he relied upon the online profile that he

   worked to build on HomeAdvisor’s directory for marketing and referral purposes. However,

   Plaintiff Baumann grew tired of constantly monitoring his HomeAdvisor account and freezing his

   Leads since he could not permanently deactivate the Lead service. As a result, every so often, the

   Leads would turn on before Plaintiff Baumann had an opportunity to freeze them again resulting

   in the issuance of and being charged for more bogus Leads. Eventually Plaintiff Baumann canceled

   his HomeAdvisor account. Meanwhile HomeAdvisor continues to pursue him for outstanding

   charges in the amount of $227.90 and has threatened to send him to collections.

          217.    When Plaintiff Ervine agreed to become a HomeAdvisor HSP in August 2016, the

   Leads charged to her were to be only from homeowners who were ready to hire, to be provided to

   only one or two HSPs, and cost between $14 and $18 for residential Leads and $18 and $20 for

   commercial Leads. Within the first month, she was charged over $325 for approximately 15 Leads,

   all of which were residential leads with the charges ranging from $14 to approximately $30 per

   Lead. Plaintiff Ervine immediately encountered problems with the Leads, which consisted of

   unanswered phone numbers, persons stating that the requested service had already been completed,

   Leads outside of her geographical area, and even Leads with fictitious contact information.



                                                  76
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page90
                                                                               89ofof
                                       302
                                       301




   Plaintiff Ervine was also informed by homeowners on several occasions that she was not the first

   or second HomeAdvisor HSP to contact them, and in one case was at least the sixth HomeAdvisor

   HSP to contact the homeowner.

          218.    Further, despite having frozen her Leads, in December 2016 Plaintiff Ervine

   received a Lead for a job that had already been completed, and from March to July 2017,

   HomeAdvisor continued to send and charged her for four more Leads totaling over $110.

   Ultimately, Plaintiff Ervine sought out and received credits for these Leads. After Plaintiff Ervine

   terminated her membership account, HomeAdvisor continued to send Plaintiff Ervine coercive and

   misleading text messages purporting to be “Leads.” The six text messages were a ruse designed

   by HomeAdvisor to try to fraudulently induce Plaintiff Ervine to reactivate her HomeAdvisor

   membership: First, none of the text messages came from phone numbers within Plaintiff Ervine’s

   geographic region (originating from California, Minnesota, Oklahoma, Tennessee, Texas and

   Wisconsin); Second, the text messages instructed Plaintiff Ervine to reply by email, not phone, to

   the purported homeowners’ spouse; and Third, on their face, the text messages have no indicia of

   credibility as a “Lead”, as depicted in the following 3 examples:




                                                   77
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page91
                                                                               90ofof
                                       302
                                       301




          219.   When Linda McHenry, President of B&B Carpentry, agreed to become a

   HomeAdvisor HSP on or about March 31, 2016, and paid $287.99 for a HomeAdvisor Pro

   ConnectTM membership, a HomeAdvisor sales representative represented that B&B Carpentry

   would be charged for qualified and verified Leads and HomeAdvisor would provide a refund for

   any bad Leads. Immediately, HomeAdvisor bombarded the McHenry Plaintiffs with Leads, and

   within three days of signing up, the McHenry Plaintiff’s $700 monthly Lead budget was met. The

   Leads charged to the McHenry Plaintiffs were not quality, project-ready Leads; instead they

   consisted of unanswered phone numbers, persons that missed appointments, Leads outside of the

   McHenry Plaintiffs’ geographical area or scope of service, Leads with fictitious contact

   information, and Leads that were over distributed. Less than one week after signing up with

   HomeAdvisor, Plaintiff Linda McHenry froze the Lead service and continued to freeze the Leads

   on a monthly basis until the HomeAdvisor membership terminated.

          220.   Not long after terminating their membership, HomeAdvisor began aggressively

   pursuing the McHenry Plaintiffs in an effort to convince them to rejoin HomeAdvisor, including

   through emails claiming that HomeAdvisor, in response to feedback from HSPs, implemented new

   features including: Improved Customer Service, Easier Credit Requests, More Targeted

   Connections, and $100 in free Lead credits.

                                                 78
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page92
                                                                               91ofof
                                       302
                                       301




          221.    In addition to the barrage of emails, HomeAdvisor repeatedly pressured and

   harassed the McHenry Plaintiffs with relentless phone calls. On or about June 26, 2017, Plaintiff

   Brad McHenry spoke with a HomeAdvisor sales representative and explained that he was reluctant

   to rejoin HomeAdvisor because, based on his prior experience, HomeAdvisor was operating a

   fraudulent business model of selling to multiple contractors bogus Leads that were not from

   project-ready homeowners. The sales representative acknowledged that this is the main complaint

   that HomeAdvisor receives from other HSPs, but promised that HomeAdvisor had recognized the

   problems with the Leads, improved the quality of the Leads and would be more responsive to

   requests to refund bogus or unverified Leads.

          222.    Based on these representations, Plaintiff Brad McHenry agreed to resign-up for a

   HomeAdvisor Membership and was charged $347.98. Nevertheless, the Leads subsequently sold

   to the McHenry Plaintiffs quickly demonstrated that nothing had changed with HomeAdvisor’s

   business model or Leads. Plaintiff Brad McHenry paid over $440 for the subsequent Leads, but

   those Leads suffered from the same deficiencies that the McHenry Plaintiffs experienced during

   their previous HomeAdvisor membership. As a result, less than one month after re-signing up for

   HomeAdvisor, the McHenry Plaintiffs cancelled their membership again.

          223.    Immediately after Plaintiff Haukenes launched her home inspection business

   website, HomeAdvisor bombarded her with email and phone call solicitations, including emails

   stating that HomeAdvisor would provide “Targeted Leads focused on the types of jobs you want,

   in the locations you request.” On February 18, 2017, Plaintiff Haukenes spoke to a HomeAdvisor

   sales representative who stated that the Leads would come from real people, would only be for the

   services that Plaintiff Haukenes’ provides (which was important since Plaintiff Haukenes specified

   she was a home inspector and did not offer roof repair), and the Leads would only be from the



                                                   79
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page93
                                                                               92ofof
                                       302
                                       301




   exact geographical areas Plaintiff Haukenes specified, because the HomeAdvisor sales

   representative initially offered Leads that were several hours away.

          224.    Based upon these representations, Plaintiff Haukenes paid $287.99 for a

   HomeAdvisor Pro ConnectTM membership, and was charged a total of $73.32 for four Leads

   between March 8, 2017 and March 12, 2107 (she was charged between $14 and $22 per Lead).

   Plaintiff Haukenes immediately encountered problems with the Leads, which contained non-

   existent addresses, fictitious phone numbers, Leads for roof repair, and Leads outside her

   geographic service area (one was from Las Vegas, NV, located more than1,100 miles from her

   office, and contained a fake telephone number).

          225.    When Plaintiff Costello spoke with a HomeAdvisor sales representative on or

   about October 7, 2016, about HomeAdvisor’s Membership Programs and the nature and quality

   of the Leads, the HomeAdvisor sales representative told Plaintiff Costello that HomeAdvisor did

   not use any third parties to generate its Leads, that the Leads were vetted and verified, and that the

   Leads were real homeowners looking for roof replacements.                 The HomeAdvisor sales

   representative assured Plaintiff Costello that if a Lead was not from a real homeowner seeking a

   roof replacement, HomeAdvisor would credit any bogus Lead. In addition, Plaintiff Costello was

   advised that there were 74 Leads in his area looking for roofing contractors. Based upon these

   representations, Plaintiff Costello paid $287.99 for a HomeAdvisor Pro ConnectTM membership.

          226.    Despite setting his Lead budget at $1,000 a month, four days after signing up with

   HomeAdvisor, Plaintiff Costello had not received a single Lead. When Plaintiff Costello followed

   up with HomeAdvisor customer care about the lack of Leads he was informed that in order to

   receive Leads he had to increase his spend target to $10,000 a month. Once Plaintiff Costello

   increased his Lead budget to $10,000 and began receiving Leads, it immediately became apparent



                                                    80
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page94
                                                                               93ofof
                                       302
                                       301




   that the Leads were not the vetted homeowners that the HomeAdvisor sales representative had

   promised. Plaintiff Costello received Leads that consisted of unanswered phone numbers; people

   that were not the homeowners; requests for services that Plaintiff Costello does not perform; and

   Leads with fictitious contact information. Specifically, Plaintiff Costello received Leads that

   consisted of:

              a. Leads with profane language for the name;

              b. Contact information for children;

              c. A 13-year old submitting his name to win an Itunes gift card;

              d. homeowners that informed HomeAdvisor that they never filled out a request for
                 service and no longer wanted to be harassed by calls from HomeAdvisor HSPs;

              e. Scammers that sent text messages containing profanity and sexual statements; and

              f. A Lead with an inactive phone number, a fake address and symbols in the comment
                 section.

          226A. As to Plaintiff LaPlaca, in November, 2017, HomeAdvisor first began soliciting

   her by phone to join HomeAdvisor. The HomeAdvisor sales representatives told Plaintiff LaPlaca

   that HomeAdvisor was receiving many calls from homeowners around the immediate area of Santa

   Barbara and HomeAdvisor needed professionals like Plaintiff LaPlaca to take on the jobs. The

   HomeAdvisor representatives told Plaintiff LaPlaca that the Leads were targeted, vetted and

   qualified through HomeAdvisor to ensure that they were serious about either commercial or

   residential interior design consulting services. Plaintiff LaPlaca reasonably believed that every

   Lead was legitimate and that she would at least have a meaningful opportunity to sell her services

   to each Lead. Furthermore, according to the HomeAdvisor representatives, if any of the leads were

   bad or did not meet Plaintiff LaPlaca’s lead parameters, Plaintiff LaPlaca simply had to request a

   credit through the HomeAdvisor “app” and a credit, which Plaintiff LaPlaca understood to mean



                                                  81
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page95
                                                                               94ofof
                                       302
                                       301




   a cash refund, would be automatically issued.

          (i)     Once Plaintiff LaPlaca’s membership was activated in May 2018, Plaintiff LaPlaca

                  instantly began experiencing issues with the Leads. Upon receiving a Lead, Plaintiff

                  LaPlaca would promptly call the telephone number provided with the Lead;

                  however, many of Plaintiff LaPlaca’s calls went unanswered and often Plaintiff

                  LaPlaca would not receive a response to the voicemails she left.

          (ii)    When Plaintiff LaPlaca did reach a live person, Plaintiff LaPlaca was often told that

                  they:

                          a. were not interested in any interior design project;

                          b. did not submit a service request through HomeAdvisor;

                          c. did not own the property;

                          d. were not the person listed on the Lead information conveyed to Plaintiff

                             LaPlaca by HomeAdvisor; or,

                          e. were just looking for an estimate.

          (iii)   Plaintiff LaPlaca also received leads for the wrong task category, including one

                  lead which was purportedly requesting assistance with the assembly of an item from

                  Walmart and installation of a closet shelf.

          (iv)    Plaintiff LaPlaca also received duplicate leads and leads from competitors testing

                  HomeAdvisor’s system.

          (v)     Following Plaintiff LaPlaca’s purchase of the HomeAdvisor membership and after

                  encountering problems with the Leads, on several occasions Plaintiff LaPlaca

                  attempted to contact the HomeAdvisor sales representative who sold her the

                  membership to discuss her questions and concerns about the Membership and



                                                   82
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page96
                                                                               95ofof
                                       302
                                       301




                 Leads; however, the representative never responded to any of Plaintiff LaPlaca’s

                 communications.

         (vi)    Due to the poor quality of HomeAdvisor’s Leads and service as a whole, on or

                 about February 1, 2019, Plaintiff LaPlaca contacted HomeAdvisor to cancel her

                 membership and Leads. Plaintiff LaPlaca spent hours on hold waiting to talk to

                 someone, and HomeAdvisor’s customer service representative tried to convince

                 Plaintiff LaPlaca not to cancel by offering free Leads. It was not until February 21,

                 2019, that Plaintiff LaPlaca received an email from Josh Lent, HomeAdvisor’s

                 Customer Relations Department Manager, stating that he was sorry to hear Plaintiff

                 LaPlaca had decided to cancel her account and would give her 3 free Leads if she

                 signed up again.

         (vii)   Thereafter on April 9, 2019, HomeAdvisor started charging and sending Plaintiff

                 LaPlaca more Leads. Plaintiff LaPlaca called HomeAdvisor to question the charges

                 since she had closed her HomeAdvisor account.

         (ix)    From May 2018 through May 2019, Plaintiff LaPlaca was charged for

                 approximately 91 Leads in the approximate amount of $2,800. Of the 91 Leads,

                 Plaintiff LaPlaca was unable to contact a vast majority, and submitted credit

                 requests for roughly 60. For only 24 Leads, HomeAdvisor provided Plaintiff

                 LaPlaca with credits in the form of Lead replacements and not cash refunds.

         (x)     After Plaintiff LaPlaca closed her account, she received emails from HomeAdvisor

                 on May 16, 2019 threatening to her to collections if she did not pay $47.47, and on

                 June 14, 2019 stating that her account had been forwarded to HomeAdvisor’s

                 outside collection agency. On June 18, 2019, she received a collection letter from



                                                  83
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page97
                                                                               96ofof
                                       302
                                       301




                  McCarthy, Burgess & Wolff claiming she owed $71.21. Although the debt was not

                  legitimate, she paid the debt collector because she was fearful of their taking

                  illegitimate action against her.

          (xi)    In the beginning of 2020, HomeAdvisor began soliciting Plaintiff LaPlaca again to

                  join HomeAdvisor.

          (xii)   Plaintiff LaPlaca filed complaints with the State of California Department of

                  Consumer Affairs on July 1, 2020, and the California Attorney General on July 5,

                  2020 concerning HomeAdvisor’s deceptive and fraudulent business practices.

          227.    The foregoing conduct illustrates HomeAdvisor’s willful, deceptive conduct that it

   systemically and pervasively sold Leads that fell far short of the quality represented by

   HomeAdvisor. The foregoing misconduct and Plaintiffs’ experiences have been corroborated by

   over 760 former and current HSPs who have communicated with Plaintiffs’ Counsel to convey

   their similar experiences with HomeAdvisor. Appendix I contains the HSPs’ first-hand accounts,

   of which the following is just a sample:

          “I signed up for HomeAdvisor lead generation program, only to find out that I was
          being scammed. Leads that led me to nowhere, leads that led me to (literally) a
          vacant lot, leads that had no one to talk to, leads that were clearly from someone
          who was paid to fill out false and unexisting requests, leads that led me to no one
          answering the phone, because there's no one there to answer and etc. HomeAdvisor
          is a company that must stop the way they conduct their business, making the lives
          of entrepreneurs even more difficult to survive” Appendix I at Entry No. 323.

          228.




                                                     84
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page98
                                                                               97ofof
                                       302
                                       301




          229.   HomeAdvisor’s and ANGI’s wrongful, unlawful conduct of acquiring, selling and

   charging HSPs for memberships and Leads through concealment, fraud and misstatements about

   the true defective and bogus nature of the HomeAdvisor business and charging HSPs for bogus

   Leads violates RICO (Count I), constitutes fraud and fraudulent concealment (Counts II, VII, XII,

   XVII, XXII, XXVII, XXXI, XXXVI, XLI, and XLVI), supports claims for unjust enrichment and

   restitution by the HSPs (Counts IV, X, XV, XX, XXV, XXX, XXXIV, XXXIX, XLIV, and

   XLVIII), breaches the implied contract between HSPs and HomeAdvisor (Counts IX, XIV, XIX,

   XXIV, XXIX, XXXIII, XXXVIII, XLIII, and XLVII), and constitutes unlawful, unfair and

   fraudulent business acts and practices, and unfair, deceptive, untrue and misleading advertising,

   by HomeAdvisor in violation of the state laws (Counts V, VI, XI, XVI XXI, XXVI, XXXV, XL,

   and XLV).

   II.    THE TREATMENT OF HSPS IS DECEITFUL, UNLAWFUL AND
          UNCONSCIONABLE

          230.   Defendants HomeAdvisor, IAC, and ANGI churn HSPs, because, in their view,

   there is an unending supply of unknowing and uninformed HSPs. 11 At each step of the process,



   11
          IAC acknowledged in a May 1, 2017 presentation titled “HomeAdvisor + Angie’s List:
   Accelerating Category Leadership,” that HomeAdvisor has only penetrated 3% of the potential
                                                  85
Case
 Case1:16-cv-01849-PAB-KLM
      1:16-cv-01849-PAB-KLM Document
                             Document445-1
                                      458 Filed
                                           Filed06/23/21
                                                 06/04/21 USDC
                                                           USDCColorado
                                                                Colorado Page
                                                                          Page99
                                                                               98ofof
                                       302
                                       301




   Defendants act willfully and with an intent to deceive. The fraud is perpetuated on home service

   providers and contractors who do not have the monetary resources and time to seek refunds, credits

   and other recourse.

          A.      The Sales and Account Management Processes Are Fraudulent and Deceitful

          231.    HomeAdvisor generally conducts orientations for training classes comprised of 10-

   person teams every couple of weeks. During the two-week training sessions, HomeAdvisor briefly

   educates new sales representatives about HomeAdvisor’s product, but primarily focuses on the

   sales pitch and overcoming objections.

          232.




          233.




   HSP market. According to this presentation, roughly 90% of contractors secure jobs offline.
   During IAC’s Q3 2017 Earnings Call, ANGI’s Former CEO, Chris Terrill, acknowledged that
   HomeAdvisor was trying to capture more small contractors by accelerating the growth of its sales
   force in an effort to pursue the untapped contractors.
                                                  86
Case l:16-cv-01849-PAB-KLM
Case 1:16-cv-01849-PAB-KLM Document
                           Document 445-1
                                    458 Filed
                                          Filed06/23/21
                                                06/04/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page100
                                                                              99 of
                                                                                 of
                                       302
                                       301




         234.




         235.




         236.




                                        87
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 101
                                                                           Page   of
                                                                                100
                                     of302
                                        301




          237.




          238.   Former Employee E said that other sales representatives could be overheard


   "blatantly lying to Service Professionals" just to make the sale. Similarly, Former Employee B


   claimed that "the more crooked you are internally, the more they [management] will turn their


   head as long as you are making the sale."

                                                88
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             102
                                                                               101
                                                                                 of
                                     of302
                                        301




          239.   HSPs do not execute any written contract or written agreement with HomeAdvisor.

   Nor are HSPs required to click on an “I agree” box after being presented with any terms and

   conditions. In fact, HomeAdvisor provides no terms and conditions prior to an HSP signing up

   for the HomeAdvisor membership.

          240.   Once HomeAdvisor secures a payment source (credit card or debit account number)

   from the HSP, the Membership Program fee is charged or debited, and the barrage of Leads and

   charges begins.




          241.




          242.   The first of the emails received by the HSP after the telephonic sales call are the

   Welcome Email and the Confirmation Email, which are sent after the HSP passes the background

   pre-screening and HomeAdvisor processes payment for the membership fee; the emails confirm

   that the HSP is an approved member of HomeAdvisor. However, by the time the HSP receives



                                                 89
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             103
                                                                               102
                                                                                 of
                                     of302
                                        301




   these emails, HSPs are informed that the membership fee is non-refundable.

          243.    Further, by many accounts of Former Employees and HSPs (see e.g., Appendix I

   at Entry Nos 337, 456, 526, 591, 624, 914 and 1022 and Appendix II), HomeAdvisor employs and

   encourages aggressive, deceptive and fraudulent sales practices to exponentially grow the number

   of paying HSPs within its network and generate revenue from Lead fees.

          244.    HomeAdvisor sales representatives threaten to harm prospective HSPs’ reputations

   via the posting of baseless, bad reviews if they refuse to join HomeAdvisor. According to Former

   Employee B, “it was unbelievable how we would bully the contractors to sign them up. I would

   constantly hear sales reps beating them [prospective Service Professionals] up over the phone.

   Sales reps would belittle the contractors and tell them if they don’t sign up that they were going to

   be out of business.”

          245.    The former sales representatives uniformly agreed that absent the fraud, deception

   and coercion, they often believed that they could not ethically sell the service to prospective HSPs.

   Former Employee D said, “If I told Service Professionals the truth about the service they would

   often decline the service.” As a result, Former Employee D was criticized by her sales manager

   for allegedly talking prospective HSPs out of the service by overeducating them about the service

   and warning them about the potential to overdraw accounts. Former Employee D was coached to

   talk less about the service, be more aggressive, and close deals more quickly. Former Employee

   B was also coached to talk less about the product and she was instructed never to let a prospect off

   the phone before processing the payment. Former Employee B’s sales manager would say, “Slam

   them. Get their credit card and get that payment.”

          246.    Attached as Appendix II is a compilation from HomeAdvisor’s current and former

   employees who have posted on the job site Glassdoor.com, which corroborate and confirm



                                                    90
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             104
                                                                               103
                                                                                 of
                                     of302
                                        301




   HomeAdvisor’s aggressive, deceptive and unconscionable sales practices of sales representatives

   being “encouraged to stretch the truth” and “taught and expected to bend and omit the truth. For

   example, you’re expected to tell every prospect that there are a certain amount of leads available

   in   their    city   even   though   it’s   usually   not    true.”   See   Appendix     II,   and

   https://www.glassdoor.com/Reviews/Employee-Review-HomeAdvisor-RVW8965054.htm (last

   visited 1/3/19).

          247.     To encourage and perpetuate its fraudulent scheme, HomeAdvisor

   designed its commission structure to bestow significant financial benefits to HomeAdvisor

   employees who employ deceptive sales practices. The commission structure creates an incentive

   to sign up HSPs at whatever cost.

          248.




          249.     The commission structure also incentivizes representatives to manipulate HSPs’

   Lead criteria. For example, in order to sell the Lead generation services to a prospect, the sales

   software requires there to be a minimum number of Leads available in the HSP’s selected service

   area. If there are not enough Leads that met the HSP’s criteria, sales managers pressure sales

   representatives to disregard the HSP’s specified criteria by expanding the target geographic region



                                                   91
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             105
                                                                               104
                                                                                 of
                                     of302
                                        301




   (e.g., increase the HSP’s desired service area from a radius of 20 miles to 100 miles) or supplement

   the HSP’s list of services offered, for jobs not performed by the HSP, until the Lead minimum was

   satisfied. 13 According to Former Employee G, to qualify as a premium sale there needed to be

   $100 in Leads available. If that threshold was not met, sales representatives were instructed to

   expand the service area, to the whole state if necessary, or add additional services to satisfy the

   requirement.

           250.    Also, based upon information provided by Former Employees C, D, E and G, HSPs’

   Lead services must remain activated for the first 24-hours after purchasing a membership in order

   for the sales representative to receive a commission on the membership. A retention bonus could

   then be earned by sales representatives for HSPs that kept their Leads activated for the first month

   of the membership. Moreover, sales representatives were also eligible for a residual commission

   for HSPs who kept the Lead service activated for a majority of the membership. According to

   Former Employee G the amount of commission a sales representative can receive is also directly

   tied to the monthly spend targets for a HSPs account.

           251.    If an HSP limited or terminated its membership and Leads, sales representatives

   also faced termination. As Former Employee B said, “It’s a horrific environment. We were treated

   like expendable pieces of crap.” Another post by an author identified as a then-current

   HomeAdvisor sales representative titled “Look elsewhere” and dated January 26, 2015 states: “If

   you don’t sell you’re fired. If you DO [sic] and the contractor decides to turn off their leads before

   24 hours, you could get fired. You have to lie to contractors and tell the [sic] what they want To

   [sic]    hear      and      not     what      will     actually     benefit      them.”           See




   13
     See “Not worth the trouble, time, or free food.” https://www.glassdoor.com/Reviews/Employee
   -Review-HomeAdvisor-RVW15464580.htm (entry dated June 13, 2017) (last visited 1/3/19).
                                                    92
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             106
                                                                               105
                                                                                 of
                                     of302
                                        301




   https://www.glassdoor.com/Reviews/HomeAdvisor-Online-Sales-Representative-Reviews-

   EI_IE11291.0,11_KO12,39.htm (last visited 1/4/19).

          252.    Former Employee C offered this experience as an example of the foregoing: The

   day before he left on vacation he received a voicemail from a newly signed up HSP who wished

   to terminate her membership. Since her call was within 72 hours of signing up, she was entitled

   to be reimbursed the membership fee. However, rather than process this request, lose a sale for

   HomeAdvisor, and lose the commission, Former Employee C’s sales manager advised, “[Bleep]

   it bro. You’re on vacation. Forget about it, and say you didn’t get the voicemail before you left.”

   Her cancellation request was not processed within 72 hours. The below post by a HSP from April

   4, 2016 describes similar treatment:




         See      http://www.complaintsboard.com/complaints/home-advisor-service-magic-scam-
   c639368.html (last visited 1/3/19).

          253.    A former HomeAdvisor sales employee had the following to say: “Brad Foster [sic]

   is the VP of Denver Sales and he encourages an environment to where his managers [ ] will train

   the   new     employees    to   LIE    to   contractors   just   to   get   a    sale…”.       See

   http://www.complaintslist.com/2016/homeadvisor-statement-from-an-x-ha-sales-employee/ (last

   visited 11/30/17).

          254.    Accounts from HomeAdvisor’s former employees paint a picture of call centers

   that are lifted right out of the movie The Wolf of Wall Street (Paramount Pictures (2013)). Alcohol

                                                   93
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             107
                                                                               106
                                                                                 of
                                     of302
                                        301




   and drug use on the HomeAdvisor sales floors are open and notorious. This environment,

   described below, further cultivated the unethical and deceptive sales techniques that is cultivated

   at HomeAdvisor:

              a. “If you are not friends with a manager and you do not drink everyday and smoke
                 marijuana forget it. Lots of illegal drug activity in the parking lot and drugs being
                 sold on the sales floor. No advancement unless you are buddies with a manager –
                 meaning you party with them. Managers are not exempt from selling and
                 purchasing illegal drugs. I have seen my manager buy in the parking lot.”
                 (“Marketing Consultant”, entry dated December 20, 2015);

              b. “… I witnessed extremely unprofessional behavior during mandatory happy hour
                 in the office (clothing being removed, sexual conduct, etc).” (“Brutal”, entry dated
                 February 11, 2016);

              c. “You can drink and do drugs……Drugs everywhere, sexual harassment,
                 overlooked. Lies to sp’s [service professionals] is encouraged by managers.
                 Managers favor reps that give them drugs. Doing illegal practices regarding
                 customers secure information.” (“A complete mess!!! Be warned do not work for
                 this employer”, entry dated April 28, 2016);

              d. “3 people were arrested within the month I worked there in the parking lot.”
                 (“Marketing Consultant”, entry dated August 17, 2016);

              e. “Absolutely horrible. Drug problem rampant all over the office, everyone is
                 smoking pot and getting high selling and distributing drugs and pills.” (“Not worth
                 the trouble, time or free food”, entry dated June 13, 2017);

              f. “Unhealthy drug environment” (“Online Marketing Consultant”, entry dated April
                 11, 2016);

              g. “Drug test would wipe out half of the current sales staff.” (“Inside Sales”, entry
                 dated May 15, 2016); and

              h. “Everyone is on drugs (Seen employees snorting substances and smoking pot in the
                 parking lot.)” (“A call center that represents a worthless product”, entry dated May
                 5, 2017).

   See https://www.glassdoor.com/Reviews/Employee-Review-HomeAdvisor-RVW8965054.htm
   (last visited 1/3/19).

          255.    This sales culture and these practices were employed with the full knowledge, and

   at the direction, of the individuals tasked with running HomeAdvisor’s sales force.
                                                   94
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             108
                                                                               107
                                                                                 of
                                     of302
                                        301




          B.      Fraud and Deceit Inflicted on HSPs Seeking Recourse

          256.    HomeAdvisor has adopted uniform internal procedures to deny and discourage

   refunds or credits when HSPs seek reimbursement for membership fees and bogus Leads.

          257.    HomeAdvisor has a strict no cash refund policy for membership fees and for bogus

   Leads. See Appendix I at Entry Nos. 27, 136, 186, 301, 384, 810 and 849. As a result, the only

   recourse left for HSPs is to request a “Lead credit” for bogus Leads. However, a Lead credit, even

   when secured, amounts to no recourse at all because HomeAdvisor is just “crediting” the HSP by

   replacing one deficient Lead with another deficient Lead.

          258.    HomeAdvisor has also erected multiple barriers to deter and prevent HSPs from

   seeking and receiving Lead credits. HSP credit requests for bogus Leads are routinely denied.

   HomeAdvisor even implemented an ad hoc policy requiring the HSP to submit credit requests

   within 24 hours, violating HomeAdvisor’s, insufficiently disclosed, Lead Credit Guidelines which

   state that, “[c]redits must be requested by you within 30 days of the date that the charge was

   incurred.” See https://pro.homeadvisor.com/terms/lead-credit-guidelines/ (Last visited 1/3/19).

          259.




                                                  95
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 109
                                                                           Page   of
                                                                                108
                                     of302
                                        301




         260.




            I
            I
            I
            I
         261.




            I
            I
            I


         262.




                                         96
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             110
                                                                               109
                                                                                 of
                                     of302
                                        301




         263.




         264.




         265.




                                        97
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             111
                                                                               110
                                                                                 of
                                     of302
                                        301




          266.    Furthermore, HomeAdvisor implemented discriminatory practices that favored

   HSPs that were more lucrative for HomeAdvisor. According to Employee E, it was known on the

   sales floor that the issuance of Lead credits was influenced by the size of the HSP’s account with

   HomeAdvisor. The former sales representative said, “The more the Service Professional spent with

   HomeAdvisor, the more likely HomeAdvisor would issue a Lead credit.”

          267.    However,                                    do not tell the whole story and likely

   down-play the severity of the credit requests.




          268.    In addition, HomeAdvisor does not log every credit request. Plaintiff Costello

   identified at least 16 requests for credits that he had submitted on HomeAdvisor’s website that

   HomeAdvisor claimed it did not receive.

          269.




                                                  98
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             112
                                                                               111
                                                                                 of
                                     of302
                                        301




          270.   As a result of HomeAdvisor’s credit request policies,




          271.   Plaintiffs were repeatedly denied refund requests and were forced to jump through

   many hoops to obtain credits. Plaintiff DaSilva attempted to contact her sales representative to

   complain about the quality of the Leads, but her calls were forwarded to customer service.

   Ultimately, Plaintiff DaSilva requested credits for the bogus Leads, but was only issued a few

   credits for the deficient Leads. Shortly thereafter, Plaintiff DaSilva contacted HomeAdvisor to

   cancel the membership because she could no longer reasonably justify wasting any more money

   on bogus Leads. But, rather than cancel the membership, HomeAdvisor offered to her supposed

   “Opportunity Leads”, which would permit Plaintiff DaSilva to view limited Lead descriptions and

   choose whether to accept, and be charged, for any Lead she selected. Plaintiff DaSilva accepted a

   few Opportunity Leads which, unbeknownst to her, incurred a premium Lead fee charge.

   Importantly, the “Opportunity Lead” quality was no different, as the Leads were for fictitious

   people, or homeowners who were furious because they had been contacted by countless other

   HomeAdvisor HSPs. As a result, Plaintiff DaSilva stopped accepting Leads.

          272.   Plaintiff Gray contacted HomeAdvisor on several occasions to complain about the

   quality of the Leads and to request Lead credits, which HomeAdvisor required her to submit



                                                  99
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             113
                                                                               112
                                                                                 of
                                     of302
                                        301




   through the HomeAdvisor Pro portal. Some Lead credits were issued to Plaintiff Gray, but only

   after she made substantial efforts to go through a cumbersome and arbitrary process.

          273.   After less than a month with HomeAdvisor, on or about February 5, 2017, Plaintiff

   Filipiak called HomeAdvisor to cancel his membership and request a refund of his membership

   fee. HomeAdvisor refused to refund his membership fee and Plaintiff Filipiak froze his Lead

   services.

          274.   After the McHenry Plaintiffs’ attempts to obtain Lead credits for the bad Leads

   were rejected by HomeAdvisor, they contacted HomeAdvisor to cancel their membership.

   However, HomeAdvisor made such efforts exceedingly difficult; when they called to cancel the

   membership, HomeAdvisor would place the calls on hold indefinitely and would hang up on the

   McHenry Plaintiffs. After numerous phone calls amounting to countless hours that spanned

   multiple days, it was not until the McHenry Plaintiffs called HomeAdvisor under the pretense of

   opening a new account that they were able to eventually cancel their membership.

          275.   When Plaintiff Ervine contacted HomeAdvisor to cancel her membership

   HomeAdvisor refused. Instead, HomeAdvisor informed Plaintiff Ervine that she had two months

   left on her membership and to call back at the end of the two month period at which time

   HomeAdvisor automatically renewed her membership by trying to charge $287.99 to the credit

   card on file. When Plaintiff Ervine called HomeAdvisor to cancel the automatically renewed

   membership and request a refund, she was told that HomeAdvisor never issues refunds and if she

   wanted to dispute the charge any further, she would have to retain a lawyer. Ultimately,

   HomeAdvisor refunded the fraudulent charges after Plaintiff Ervine filed a complaint with the

   BBB.

          276.   Plaintiff Haukenes tried to receive credits for fake Leads by sending a letter and



                                                 100
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             114
                                                                               113
                                                                                 of
                                     of302
                                        301




   emails, and placing telephone calls to HomeAdvisor, including calls on March 13-14, 2017.

   However, HomeAdvisor refused to provide a credit for any of the Leads. Even when Plaintiff

   Haukenes informed HomeAdvisor that the city clerk for the town of Worley, Idaho confirmed that

   the address in one of the Leads did not exist, HomeAdvisor refused to credit the Lead and told

   Plaintiff Haukenes to continue to try and contact the Lead. Notwithstanding that Plaintiff

   Haukenes spent hours of lost time (worth approximately $1,500) to contact the fraudulent Leads

   and dispute the Lead charges with HomeAdvisor, she was not issued any refund. On March 14,

   2017, Plaintiff Haukenes canceled her HomeAdvisor membership and instructed her credit card

   company to reject any charges from HomeAdvisor.

          277.   Within two weeks of activating his HomeAdvisor membership, one of Plaintiff

   Costello’s employees contacted HomeAdvisor customer care to inquire about the process of

   requesting Lead credits for homeowner Leads who claimed that they did not submit a request or

   were not interested in new roofing. HomeAdvisor customer care fraudulently responded that:

          HomeAdvisor does not have the ability to obtain a customer’s [sic] information
          without them first entering our site or calling us with an interest in the service you
          provide. Unless the information provided by a customer is bogus (wrong name,
          phone number or disconnected phone number), we are unable to provide a credit
          for the situation.

          278.   Plaintiff Costello submitted credit requests for all of the bogus Leads he received.

   After HomeAdvisor failed to respond to the credit requests for weeks, Plaintiff Costello followed

   up with HomeAdvisor and was told that HomeAdvisor needed more information for the credit

   requests. After Plaintiff Costello provided a specific explanation for each requested credit, two

   months after submitting the requests, HomeAdvisor rejected the overwhelming majority of the

   credit requests claiming that they were outside the 30 day window for requesting credits. So long

   as the telephone number in a Lead matched the individual identified in a Lead, HomeAdvisor



                                                   101
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             115
                                                                               114
                                                                                 of
                                     of302
                                        301




   would reject Plaintiff Costello’s credit requests without following up with the Lead to determine

   if the individual actually submitted the Lead or requested roofing work. Despite HomeAdvisor’s

   initial denials, Plaintiff Costello continued to pursue the rejected credit requests with

   HomeAdvisor. During these conversations, HomeAdvisor stated that the Leads it was selling to

   Plaintiff Costello came from a third party affiliate site that produced bad Leads. However,

   HomeAdvisor continued to refuse to refund or credit the bogus Leads, asserting – contrary to its

   public statements, advertising and its own website – that it doesn’t sell Leads, it sells information.

          279.    The experiences of the HSPs who have contacted Plaintiffs’ Counsel also

   demonstrate the flagrant systemic abuse of the HSPs with respect to the handling of HSPs’ credit

   requests:

               a. “I demanded, and was told I'd receive, a credit for each of these leads and closed
                  my membership. HomeAdvisor did *not* credit my leads….” Appendix I at Entry
                  No. 1330,

               b. “I had called about a charge for a lead and they were suppose[d] to credit my
                  account back but after a month still no credit. At that time I cancelled my account
                  with them. I called back after a month, when the woman said she wasn't authorized
                  to credit my account I asked to speak to a manager after waiting someone finally
                  answered. I was told that they could not give me a refund but a credit towards
                  another lead, I said my account was cancelled and was not renewing it.” Appendix
                  I at Entry No. 773,

               c. “Then they've sent us crap leads and keep taking money out of our checking account
                  for these bogus leads. When we ask for credit they deny the credit. We are
                  struggling to make a living and this big company is taking advantage of us. When
                  we told them that we were dissatisfied with the leads and quality of their practices
                  they told us that if we wanted out we could get out but we would NOT receive any
                  refund for anything.” Appendix I at Entry No 389.

          See Appendix I for additional HSP experiences with HomeAdvisor’s refusal to provide

   refunds and denial of credits.

          280.




                                                    102
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             116
                                                                               115
                                                                                 of
                                     of302
                                        301




         281.




         C.     The Treatment of HSPs is in Stark Contrast to HomeAdvisor’s Dealings with
                its Corporate and Elite 360 Members

         282.   The deceptive treatment of the HSPs is in contrast to HomeAdvisor’s dealings with

   its




         283.




         284.




   15


                                               103
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             117
                                                                               116
                                                                                 of
                                     of302
                                        301




         285.




         286.




         287.




         288.




                                        104
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             118
                                                                               117
                                                                                 of
                                     of302
                                        301




          289.



          290.




          291.     After charging Plaintiff Costello over $15,000 for bogus Leads, HomeAdvisor

   conceded the Leads that Plaintiff Costello received were bad and that HomeAdvisor had problems

   with the affiliate that generated the Leads that were sold to Plaintiff Costello. HomeAdvisor

   offered to forgive the outstanding Lead charges if he agreed to join HomeAdvisor’s Elite 360

   program on a one-month trial for $5,000, which would increase to a minimum of $10,000 per

   month after the trial period concluded. The Elite 360 sales representative advised Plaintiff Costello

   that if, after the first month, he was not satisfied with the quality of the Leads or less than 45% of

   the Leads resulted in jobs, HomeAdvisor would refund Plaintiff Costello 50% of the one-month



                                                    105
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             119
                                                                               118
                                                                                 of
                                     of302
                                        301




   trial membership fee. Plaintiff Costello declined the offer to join the Elite 360 program because

   he was unwilling to agree to pay the hefty fees associated with the Elite 360 program before

   HomeAdvisor resolved the outstanding charges for the bogus Leads.

            292.   HomeAdvisor knows that its contrasting relationship and conduct directed to HSPs

   bears no resemblance to its business dealings with its corporate or Elite 360 members, which

   further evidences how HSPs are being wrongfully exploited and harmed.

   III.     HOMEADVISOR IMPOSES UNAUTHORIZED MHELPDESK CHARGES ON
            HSPs

            293.   On September 3, 2014, IAC announced that HomeAdvisor had acquired a majority

   stake in mHelpDesk, a startup, cloud-based field service software for small to mid-size businesses.

   mHelpDesk’s software purportedly helps businesses schedule appointments, track work orders and

   invoices, and manage tasks on a smartphone. HomeAdvisor’s Former Chief Executive Officer

   Chris Terrill advised that the software will be made available to HomeAdvisor’s 80,000 HSPs.

   See      https://www.bloomberg.com/news/articles/2014-09-03/iac-s-homeadvisor-buys-stake-in-

   mHelp Desk-startup.

            294.   Moreover, IAC affirmatively stated in its Annual Report on Form 10-K for the

   Fiscal Year Ended 12/31/2016, that certain HomeAdvisor membership programs are integrated

   with mHelpDesk.

            295.   Until recently, information about mHelpDesk, however, was absent from the

   publicly-available information provided online by HomeAdvisor and IAC in connection with the

   descriptions of HomeAdvisor’s services.

            296.   HSPs are not adequately informed during the membership purchasing process that

   they will be automatically enrolled in and charged for mHelpDesk following a one-month free

   trial.

                                                  106
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             120
                                                                               119
                                                                                 of
                                     of302
                                        301




          297.    Former Employee E confirmed that sales representatives were incentivized to

   represent mHelpDesk as a complimentary membership feature because sales representatives

   received an $80 “kicker” or bonus for signing HSPs up for the service.

          298.    As a result of the compensation structure, sales representatives would not present

   mHelpDesk as an option, and would not inform the HSPs that there was an additional fee for the

   service.

          299.    Therefore, Plaintiffs and HSPs were left to discover that, in addition to their annual

   membership fee and per Lead fee, Defendants automatically charged their credit card or debited

   their checking account $59.99 - $99.00 a month for mHelpDesk.

          300.    Defendants did not notify or seek prior authorization from Plaintiffs and Class

   Members before activating and charging for mHelpDesk.

          301.     Prior to signing up for a membership program, neither HomeAdvisor nor any of its

   representatives informed Plaintiff Airquip that it would be automatically enrolled in mHelpDesk

   at a rate of $59.99 a month following a one-month free trial. Plaintiff Airquip only learned of the

   mHelpDesk product when HomeAdvisor’s sales consultant contacted Plaintiff Airquip during the

   trial period to activate the system. Plaintiff Airquip, at that time, informed the consultant that it

   was not interested in the product and requested that the service be terminated. In contravention of

   Plaintiff Airquip’s request, HomeAdvisor charged Plaintiff Airquip $59.99 a month for a system

   they never accessed.

          302.    Plaintiff DaSilva was charged $59.99 for four months before she found out that

   HomeAdvisor had signed her up for mHelpDesk. At no time had HomeAdvisor informed Plaintiff

   DaSilva that she would be automatically enrolled in mHelpDesk following the one-month free

   trial. Plaintiff DaSilva immediately notified HomeAdvisor that she wished to terminate and



                                                   107
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             121
                                                                               120
                                                                                 of
                                     of302
                                        301




   cancelled the credit card linked to her HomeAdvisor account.

          303.   In April 2016, Plaintiff Gray discovered that HomeAdvisor had charged her $59.99

   for mHelpDesk on her March and April statement. At no time had HomeAdvisor informed

   Plaintiff Gray that she would be automatically enrolled in mHelpDesk following a one-month free

   trial. Plaintiff Gray demanded a refund and was credited for the $59.99 charge on the April

   statement.

          304.   The HSPs that have contacted Plaintiffs’ Counsel have recounted similar deceptive

   practices utilized by HomeAdvisor to bill HSPs for mHelpDesk. Specifically, one HSP from

   Washington stated:

          “I wanted to cancel mHelp desk, which I did not want to sign up for and never used.
          A refund request was refused. When I asked to hear the recording in which I
          supposedly agreed to sign up for mHelp desk I was told that it is an internal quality
          thing and they "don't get on the phone". I view this an intentionally layering the
          system such that the customer is unable to verify what was said on the phone and
          therefore the customer is powerless to argue their case. A refund was refused and
          credit for more leads was given after 15 minutes of arguing. I don't want the lead
          credit. I want a refund for that charge which I did not agree too because I do not
          intend to continue using the unethical lead generation service.”

          Appendix I at Entry No. 1285. Additional experiences with HomeAdvisor’s fraudulent

   charging of MHelpDesk are detailed in Appendix I at Entry Nos. 294, 703, 704, 906, 1014.

          305.   As a result of HomeAdvisor’s unfair, deceptive and fraudulent business practices,

   HSPs and Plaintiffs have suffered substantial and an ascertainable loss of money. Defendants have

   operated a scheme designed to bestow significant financial benefits upon themselves to the

   detriment of Plaintiffs and the Classes. Had Defendants not concealed and falsely characterized

   the true nature of the membership programs and the Leads, Plaintiffs and the HSPs would not have

   paid collectively millions of dollars for the membership programs, Leads and mHelpDesk.




                                                  108
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             122
                                                                               121
                                                                                 of
                                     of302
                                        301




   IV.    OTHER BUSINESSES PARTICIPATED IN AND FURTHERED THE FRAUD

          306.    HomeAdvisor accomplishes the wrongful and unlawful conduct of selling and

   charging HSPs memberships and charging for bogus Leads by employing the aid of third-parties,

   in addition to the Lead sources/generators described above. The participation of the Better

   Business Bureau (“BBB”) and the Debt Collection Agencies directly promotes and furthers the

   fraud and the scheme. Their roles and participation in the fraud fall outside the expected traditional

   business relationship (one of independent reviewer and debt collectors, respectively) that places

   them squarely as participants in the enterprise and fraud.

          A. The Better Business Bureau

          307.    Former and current HSPs victimized by HomeAdvisor’s practices have submitted

   a plethora of complaints to the BBB. As of January 3, 2019, HomeAdvisor received 1,470

   complaints through the BBB in the last 3 years, including 599 complaints in the preceding 12

   months. Here is HomeAdvisor’s BBB complaint type summary:




   See https://www.bbb.org/denver/business-reviews/contractor-referral/homeadvisor-in-lakewood-

   co-22000608/reviews-and-complaints (last visited 1/3/19).



                                                    109
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             123
                                                                               122
                                                                                 of
                                     of302
                                        301




          308.   Since January 2016, 786 consumers submitted reviews for HomeAdvisor to the

   BBB. Out of these 786 reviews, 750 consumers (95%) have reported a negative experience

   (denoted by a 1 or 2 star review) with HomeAdvisor to the BBB, whereas only 27 customers (3%)

   have reported a positive experience (denoted by a 4 or 5 star review) with HomeAdvisor during

   that   same   time   period.     See   https://www.bbb.org/us/co/lakewood/profile/contractor-

   referral/homeadvisor-0885-22000608/customer-reviews (last visited 1/3/19).

          309.




          310.




                                                110
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 124
                                                                           Page   of
                                                                                123
                                     of302
                                        301




         311.




         312.




                                        Ill
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 125
                                                                           Page   of
                                                                                124
                                     of302
                                        301




          313.




          314.




          315.




          316.    Former Employee A, who almost exclusively dealt with complaints that had been


   filed with the BBB, confirmed that HomeAdvisor could retain its positive rating as long as it could


   show that it affirmatively reached out to complainants in an attempt to resolve the issue(s), but that


   a resolution was not required to close a complaint.


          317.    Whatever the reasons may be for HomeAdvisor' s being able to maintain a B+


   rating, it has nothing to do with the bona fides of the HSP complaints or the utter failure of


   HomeAdvisor to effect necessaiy changes to its fraudulent business practices. The purpose of the


   BBB is to set standards for ethical business behavior and monitor compliance and help consumers


   identify trustworthy businesses. See https://www.bbb.org/en/us/about-bbb/ (last visited 1/3/19).


          318.    By allowing HomeAdvisor to maintain a B+ rating,




                                                    112
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             126
                                                                               125
                                                                                 of
                                     of302
                                        301




                 the BBB violated its purpose and placated HomeAdvisor by allowing it to continue to

   conceal and perpetrate the fraud on the HSPs.

          B.       Debt Collection Agencies

          319.     Faced with the futility of stopping the bogus Lead charges and inability to terminate

   their memberships, HSPs are forced to cancel the credit and debit cards to avoid incurring

   additional authorized and erroneous charges. See Appendix I at Entry Nos. 44, 183 and 223. In

   response, HSPs are sent by HomeAdvisor to debt collection agencies.

          320.     HomeAdvisor has associated with                    debt collection agencies, CMI,

   MBW,                      (collectively with any John Doe debt collection agencies the “Debt

   Collection Agencies”) to collect monies from HSPs for the bogus Leads.

          321.




          322.




   16
           The Debt Collection Agencies and HomeAdvisor utilize the internet, email and telephone
   to transmit and receive the HSPs’ information and pursue the HSPs for collection.
                                                   113
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             127
                                                                               126
                                                                                 of
                                     of302
                                        301




          323.   After Plaintiff DaSilva terminated her membership with HomeAdvisor in April

   2016, HomeAdvisor fraudulently tried to charge a Lead fee of $55.69 to the credit card on file on

   September 23, 2016. The charge failed because the credit on file was no longer valid. On October

   11, 2016, HomeAdvisor then applied the chargeback amount of $55.69 to Plaintiff DaSilva’s

   terminated account and assessed a $20 “interest” penalty. That same day HomeAdvisor sent

   Plaintiff DaSilva an email titled, “Final Account Notice – Avoid being sent to Collections” which

   reflected a past due balance of $75.69. Thereafter, on November 8, 2016, Plaintiff DaSilva

   received an email from MBW indicating that a collection action had been initiated against her for

   $98.40 ($75.69 balance, plus $22.71 in collection charges). The collection notice also states the

   following, neither of which are accurate as Plaintiff DaSilva did not enter into a contract with

   HomeAdvisor nor was she made aware of any applicable billing terms when signing up for the

   membership:

              1. “You voluntarily contracted with HomeAdvisor, Inc. resulting in the balance
                  outstanding.

              2. You were aware of billing terms at the time you contracted for said goods and/or
                  services.”

          324.




          325.   HomeAdvisor also initiates collection actions against HSPs who have successfully



                                                 114
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             128
                                                                               127
                                                                                 of
                                     of302
                                        301




   won a chargeback from their financial institution. A chargeback occurs if HomeAdvisor fails to

   produce evidence sufficient to support the charge and the financial institution rejects the

   HomeAdvisor charge and credits the HSP’s account. When HSPs win a chargeback, despite the

   fact that a financial institution has found the charge to be invalid, HomeAdvisor pursues the HSP

   through the Debt Collection Agencies.

          326.    Plaintiff Costello filed a dispute related to the HomeAdvisor Lead charges with

   Discover card. Discover card challenged HomeAdvisor to provide evidence of the validity of the

   Leads or a contract that supported its new assertion that it was selling information, not Leads.

   After HomeAdvisor failed to provide the requested information, Discover card reversed the

   charges on Plaintiff Costello’s card. As a result, on May 6, 2017, HomeAdvisor sent Plaintiff

   Costello’s account to CMI to initiate collections. CMI is currently trying to pursue Plaintiff

   Costello for a fraudulent debt in the amount of $21,519.60 which consists of $15,453.81 in bogus

   Lead charges, $914.52 in interest and a $5,151.27 collection charge for CMI.

          327.    Similarly, after Plaintiff Seldner incurred additional unauthorized charges for

   Leads he did not agree to receive, he contacted his credit card company which issued a chargeback

   of $529.39 to HomeAdvisor. On October 31, 2017 HomeAdvisor tried to re-process the four

   separate charges that were reversed totaling $529.39. All four charges were rejected, resulting in

   HomeAdvisor applying $20 “interest” penalties on each charge, for a total outstanding balance of

   $609.23. Plaintiff Seldner received an email the same day from HomeAdvisor titled, “Final

   Account Notice – Avoid being sent to Collections” that reflected a balance of $609.39. On

   November 27, 2017, Plaintiff Seldner received another email from HomeAdvisor which indicated

   that his account had been sent to an outside collection agency and that additional fees and possibly

   interest would be added to the balance. The following day he received an email from CMI which



                                                   115
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 129
                                                                           Page   of
                                                                                128
                                     of302
                                        301




   stated that Plaintiff Seldner now owed $812.52. In response to another email received from CMI


   on January 7, 2018, Plaintiff Seldner filed a complaint with the Consumer Financial Protection


   Bureau about CMI. Currently, CMI is pursuing Plaintiff Seldner for $819.73.


          328.




          329.




          330.




          331.




             I

                                                116
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 130
                                                                           Page   of
                                                                                129
                                     of302
                                        301




              I

          332.




          333.    Contrary to the business and goal of a Debt Collection Agency,




          334.    Likewise, when an HSP threatens to file a complaint against HomeAdvisor with


   the BBB, or a state Attorney General or retains an attorney, HomeAdvisor backs off or instincts


   the Debt Collection Agency to cease collection actions and the HSPs complaint is resolved.


          335.    In response to HomeAdvisor's refusal to credit Plaintiff Haukenes for the bogus


   Leads, on March 14, 2017 she canceled her HomeAdvisor membership and instructed her credit


   card company to reject any charges from HomeAdvisor.         Visa then reversed two charges for


   $287.99 and $73.32 on Plaintiff Haukenes' credit card.       On April 12, 2017, HomeAdvisor


   attempted to process the two reversed charges, but both failed, resulting in the assessment of $20


   "interest" penalties on both charges.   That same day, HomeAdvisor sent Plaintiff Haukenes an


   email titled "Final Account Notice - Avoid being sent to Collections" alleging that she now owed



                                                  117
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             131
                                                                               130
                                                                                 of
                                     of302
                                        301




   HomeAdvisor $401.31. The notice threatened that if Plaintiff Haukenes did not pay the balance

   that her account would be sent to an outside collection agency, and additional collection fees and/or

   litigation fees would be assessed, and a negative report would be made against her credit. This

   harassment continued for more than two months until Plaintiff Haukenes responded to

   HomeAdvisor’s baseless threats by filing complaints with the Idaho Attorney General. In response

   to the complaint filed with the Idaho Attorney General, HomeAdvisor promptly “wiped her entire

   balance” and ceased any further collection efforts.

          336.



                                              designed to prevent the true nature of HomeAdvisor’s

   fraudulent business practices from becoming subject to governmental or legal scrutiny. Second,

   the primary purpose of HomeAdvisor’s use of debt collection agencies is to use them as a cudgel

   to force HSPs to continue paying HomeAdvisor for the fraudulent Leads.




          337.




                                                   118
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             132
                                                                               131
                                                                                 of
                                     of302
                                        301




          338.    The relationship between HomeAdvisor and the Debt Collection Agencies is not a

   traditional lender and debt collector business relationship. The Debt Collection Agencies know of,

   or recklessly disregard, the fact that the HomeAdvisor debts are illegitimate. Together, the Debt

   Collection Agencies and HomeAdvisor utilize their moniker of “debt collector” to browbeat HSPs

   into remaining with HomeAdvisor to ultimately charge them for more bogus Leads.

          339.    HomeAdvisor, ANGI, the Debt Collection Agencies, and the BBB’s conduct and

   associations were in aid of, furtherance of and a direct cause of the fraud and unlawful treatment

   inflicted on the HSPs, and constitute a violation of RICO (Count I), fraud and fraudulent

   concealment (Counts II, VII, XII, XVII, XXII, XXVII, XXXI, XXXVI, XLI, and XLVI), unjust

   enrichment and entitling HSPs to restitution (Counts IV, X, XV, XX, XXV, XXX, XXXIV,

   XXXIX, XLIV, and XLVIII), breaches of the implied contract between HSPs and HomeAdvisor

   (Counts IX, XIV, XIX, XXIV, XXIX, XXXIII, XXXVIII, XLIII, and XLVII), and constitute

   unlawful, unfair and fraudulent business acts and practices, and unfair, deceptive, untrue and

   misleading advertising, by HomeAdvisor in violation of various states’ laws (Counts V, VI, XI,

   XVI XXI, XXVI, XXXV, XL, and XLV).




                                                  119
Case
Case 1:16-cv-01849-PAB-KLM
     l:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed  06/23/21
                                            Filed 06/04/21USDC
                                                           USDCColorado
                                                                 ColoradoPage 133
                                                                           Page   of
                                                                                132
                                     of302
                                        301




   VII.    THE LANHAM ACT DEFENDANTS UNLAWFULLY DIVERT BUSINESS
           FROM HSPs.


           340.     The sharp increase in the number of HSPs in HomeAdvisor's network translates to


   increased revenue through membership and Leads fees.          But, in order for HomeAdvisor to


   maximize revenue from Lead fees, the quantity of Leads needs to grow with HomeAdvisor's ever-


   increasing number of HSPs.       To do so, the Lanham Act Defendants devised schemes that


   unlawfully co-opt, use and exploit the identities of current and former HSPs to divert legitimate


   business away from the HSPs to HomeAdvisor.


           341.     In marketing and selling the membership programs, HomeAdvisor advertises its


   basic   annual   membership    package    as   including:   (i)   a   business   profile   page   on


   HomeAdvisor.com ("Online Profile Page" or "OPP"); (ii) listing in the HomeAdvisor Premier


   Online Directory and the Exclusive Partner Network; and (iii) an Exact Match Listing (collectively


   "Online Listings").




           342.     Online Profile Pages are created for HSPs at the enrollment stage and are created


   based upon information gathered by HomeAdvisor during the enrollment process and extracted




                                                   120
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             134
                                                                               133
                                                                                 of
                                     of302
                                        301




   from HSPs’ websites and other internet sources. The OPPs are accessible through internet search

   engine results or through HomeAdvisor’s online directory. HomeAdvisor represents that these

   customized OPPs will result in an increase in customer contacts by putting HSPs “in front of

   ready-to-hire homeowners.” See https://pro.homeadvisor.com/r/membership/ (last visited 1/9/19).

   Once a HSP completes the enrollment process with HomeAdvisor and the OPP, the profile

   becomes active and looks nearly uniform to Plaintiff Ervine’s OPP, shown here.




   See https://www.homeadvisor.com/rated.GlassActWindowCleaning.58137807.html (last visited

   8/15/18).

          343.    Premier Online Directory allows homeowners to browse the directory of HSPs by

   choosing a type of service from the list of 80+ services and entering the applicable zip code.




                                                  121
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             135
                                                                               134
                                                                                 of
                                     of302
                                        301




   See https://www.homeadvisor.com/c.html (last visited 1/3/19).

          344.    Upon clicking “Browse Reviews” a list of HSPs matching the search criteria

   populates. The list contains the truncated versions of the HSPs’ Online Profile Pages and

   commonly includes a “Get a Quote” button. When users click that button either on the search

   results page, or on the selected HSP’s Online Profile Page, the user is asked to submit their contact

   information. HomeAdvisor takes the homeowner’s submission and turns it into a Lead that

   HomeAdvisor then sells to other HSPs, at HomeAdvisor’s sole discretion, irrespective of the

   homeowner’s desire to connect with the HSP that they had selected.

          345.    Exclusive Partner Network is touted by HomeAdvisor as another marketing

   extension that will benefit HSPs by exposing their business to 15 million homeowners every month

   by automatically placing their business listing on top home improvement sites such as:




   See http://welcome.homeadvisor.com /exclusive-partner-network (last visited 4/26/18).


                                                   122
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             136
                                                                               135
                                                                                 of
                                     of302
                                        301




          346.    Exact Match Listings are characterized by HomeAdvisor as a free customized

   online profile used to promote the HSP’s business online by getting their “name out there on the

   most       searched       internet      sites         and    business      directories.”      See

   https://www.homeadvisor.com/rfs/enroll/spPostEnrollLeadsDetails.jsp (last visited 1/3/19). The

   Pro and Pro Plus membership programs include two categories of Leads – Market Match and Exact

   Match Leads. HomeAdvisor represents that Exact Match Leads are generated exclusively through

   click-throughs to the HSP’s Exact Match listing and OPP which appear on HomeAdvisor.com and

   elsewhere on the Internet, or submission of service requests via telephone calls to a HSP’s “Exact

   Match Number,” which is a HomeAdvisor telephone number that is unique to the HSP’s Exact

   Match listings. HSPs provide HomeAdvisor the content for the listing (including the business

   logo, description and contact information), but HomeAdvisor replaces the HSP’s phone number

   with a HomeAdvisor operated Exact Match Number. By doing such, HomeAdvisor intercepts calls

   from homeowners in order to generate Exact Match Leads, which are then distributed to the HSP

   at a premium Lead fee charge.

          347.    What HomeAdvisor does not disclose to HSPs is that when the OPPs and Online

   Listings are activated and the HSP’s internet presence is seized by HomeAdvisor, HomeAdvisor’s

   online marketing and search engine optimization (“SEO”) capabilities are employed to rank


                                                   123
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             137
                                                                               136
                                                                                 of
                                     of302
                                        301




   the HSPs’ HomeAdvisor Online Profile Pages at the top of internet search results, outranking

   even the HSPs’ own websites, paid adwords, and other listings. HomeAdvisor’s SEO convinces

   search engines, such as Google, that the OPPs on HomeAdvisor’s website are more relevant

   and useful to a user than other search results, including the HSPs’ own website. HomeAdvisor’s

   dominant online marketing and SEO tactics are no match for the marketing and advertising

   efforts of the average HSP, which is often a sole proprietor or small company with a limited

   marketing budget. From the moment of activation, numerous HomeAdvisor affiliated websites,

   using the HSP’s name, will populate the top search results whenever a homeowner searches for

   the HSP’s business. As a result, the organically grown, word of mouth business generated by the

   HSP without HomeAdvisor’s assistance or service is directed to HomeAdvisor.

          348.   For example, a Texas HSP reported that after signing up with HomeAdvisor his

   Google analytics report showed that all traffic to his website stopped. When the HSP googled the

   name of his business, the only results that appeared were for HomeAdvisor. Appendix I at Entry

   No. 1136.

          349.   HomeAdvisor is fully aware that it dominates and takes over HSP’s web presence

   once the HSP’s OPP becomes active.




          350.   In fact, when a Michigan HSP confronted a HomeAdvisor sales representative

   about this issue, the HomeAdvisor sales representative openly acknowledged that if the HSP were

   to sign up with HomeAdvisor, the HSP’s organically generated internet business would be



                                                 124
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             138
                                                                               137
                                                                                 of
                                     of302
                                        301




   evaporated. See https://www.youtube.com/watch?v=sGwQFFP07S0 (last visited 1/3/19).

          A.     HomeAdvisor Uses Former HSPs’ Online Listings To Hijack Customers and
                 Generate Leads

          351.   Once an HSP’s membership with HomeAdvisor is terminated or expires and they

   become a “Former HSP”, HomeAdvisor does not remove the Online Listings but instead

   HomeAdvisor continues to: 1) manipulate internet traffic to route homeowners away from their

   preferred HSP and directing them, to a HomeAdvisor related domain; 2) create the illusion for the

   homeowner that they are contacting their chosen HSP; 3) make false or misleading representations

   about the HSPs; and 4) foist an unwanted and deceptive association with HomeAdvisor upon the

   Former HSP.

          352.   The perpetual misuse of Former HSPs’ company names and Online Profile Page

   is an essential and calculated part of HomeAdvisor’s business model, as evidenced by the

   number of Online Profile Pages HomeAdvisor maintains. As of September 30, 2018,

   HomeAdvisor reported that approximately 206,000 HSPs 17 were members of its network.

   However, HomeAdvisor has more than 408,800 OPPs indexed for purposes of internet search

   results, evidencing that HomeAdvisor currently maintains OPPs for approximately 202,000 HSPs

   who are not members of or associated with HomeAdvisor.

          353.   HomeAdvisor employs three techniques to capitalize on the HSPs’ OPPs well

   beyond the time the HSP wishes to be associated with HomeAdvisor. First, as discussed supra in

   paragraphs 252 and 274, HomeAdvisor raises substantial barriers to prevent HSPs from

   terminating their membership with HomeAdvisor.




   17
      See Form 10-Q for ANGI HomeServices Inc. for the period ending September 30, 2018,
   https://www.sec.gov/Archives/edgar/data/1705110/000170511018000013/angi-
   2018309x10q.htm (last visited January 3, 2019)
                                                 125
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             139
                                                                               138
                                                                                 of
                                     of302
                                        301




           354.     Second,




                                                                 However, even when a HSP expressly

   requests that HomeAdvisor remove their OPP, HomeAdvisor ignores the request and continues to

   use the HSPs business name to improve HomeAdvisor’s SEO and drive homeowners away from

   the Former HSP and to HSPs that are still active in HomeAdvisor’s network. For example, HSPs

   have reported:

              •     I closed my account within 24 hours...but my account is still active on their
                    website...This is hurting my business. They refuse to close my profile, it is still
                    active today. (Appendix I at 1136);
              •     They will not remove my business from their site no matter how much I
                    complain. (Appendix I at 343);
              •     They refused to take me off there listings after I cancelled and said I wasn't
                    interested in using their services. (Appendix I at 637);
              •     After my last contact when I told them I wanted to be removed from all things
                    HomeAdvisor, I will still get an occasional call from someone who says they saw
                    our company listing HomeAdvisor website (Appendix I at 632); and
              •     Even after termination for the last 2 years I'm still listed on their website, have
                    asked many time's to be taken off and they refuse to do so… (Appendix I at 566);

           355.     Lastly, HomeAdvisor maintains HSPs’ OPPs for months or years after the

   expiration or termination of the HSPs’ annual membership. After the end of the one year

   anniversary of their membership purchases, Plaintiff Ervine’s OPP remained active for another

   434 days, Plaintiff Haukenes’ OPP remained up for another 254 days, and the McHenry Plaintiffs’

   OPP remained up for another 125 days. Indeed, HomeAdvisor is currently listing OPPs for SPs

   whose     memberships         likely    terminated     more      than    6     years    ago.     See

   https://www.homeadvisor.com/sp/advance (OPP for Advance, Inc., an HSP who’s last Review is

   dated May 29, 2011) (last visited January 3, 2019).

           356.

                                                    126
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             140
                                                                               139
                                                                                 of
                                     of302
                                        301




            i.    HomeAdvisor’s use of Former HSPs’ Online Profile Pages

          357.    Throughout the relevant time period, HomeAdvisor employed three types of OPPs

   for Former HSPs that contained false and misleading representations about the Former HSPs in

   order to generate Leads and revenue for HomeAdvisor.

          358.    Online Profile Pages With a “Get a Quote” Button. HA uses a deceptive “Get a

   Quote” button on Former HSP’s Online Profile Pages, which are indistinguishable from the Online

   Profile Pages of current HSPs, to intentionally mislead customers into believing that they are

   submitting a request for a quote directly to the desired HSP. Once a prospective customer enters

   their address, one of two pop-up windows are displayed.

          359.    The first window prepopulates the address that was entered and gives the

   customer the ability to provide project details that, supposedly, are then submitted directly to the



   18
      “Factual provides product and engineering teams, marketers and data analysts access to the
   world’s most trusted, accurate and comprehensive data on places and people worldwide,
   transforming products, advertising and businesses with data that puts everything in context.” See
   https://www.factual.com/company/ (last visited 1/7/19)
                                                   127
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             141
                                                                               140
                                                                                 of
                                     of302
                                        301




   selected HSP upon clicking “Get a Quote”.




   See https://www.homeadvisor.com/rated.InnovativeBuilding.67456049.html# (last visited

   9/27/18) For other examples, see the Declaration of Stephanie E. Saunders In Support of PI/DJ

   Motion at Exhibit D, Section III ((C.A. No. 1:18-cv-01802-WJM, Dkt. 35-4)

          360.   Although HomeAdvisor claims it provides Leads generated from the “Get a

   Quote” button to Former HSPs, in reality HomeAdvisor intercepts these service requests in order

   to insert itself between the HSP and homeowner to promote and direct website users to HSPs in

   HomeAdvisor’s network and create a false impression in the mind of the homeowner that the

   Former HSP and HomeAdvisor are associated. HomeAdvisor does this by sending emails to the

   homeowner that submitted the service request that contain information about the Former HSPs’

   competitors and encourage the homeowner to visit HomeAdvisor.com to find other service

   providers. In addition, in some cases, HomeAdvisor will replace the homeowner’s phone number

   with a HomeAdvisor phone number that allows HomeAdvisor to track the phone calls the Former

   HSP is making to the homeowner.

          361.   The second version of the “Get a Quote” window utilized by HomeAdvisor

                                                 128
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             142
                                                                               141
                                                                                 of
                                     of302
                                        301




   displays a false and misleading statement about the availability and services provided by the

   Former HSP in the area selected by the prospective customer. Prior to October 30, 2018, when a

   homeowner would provide their address, the “Get a Quote” window would present the literally

   false statement that the “[HSP] does not provide service to [zip code]”, similar to what appeared

   on the McHenry Plaintiffs’ OPP.




   See https://www.homeadvisor.com/rated.BBCarpentry.65620492.html# (last visited 9/27/18).

   Furthering the deception, the “Get a Quote” window also stated: “See Pros who provide service

   to [zip code]” which was a hyperlink to a HomeAdvisor webpage containing a list of featured

   HSPs offering similar services in the selected service area. Through this version of the Get a

   Quote window, HomeAdvisor deliberately falsified information about Former HSPs in order to

   drive traffic to HomeAdvisor’s website in an effort to redirect prospective customers to active,

   Lead-buying HA HSPs who competed with the Former HSP.

          362.    On November 2, 2018, in opposition to the PI/DJ Motion, Mr. Sullivan submitted

   a Declaration wherein he stated that on or about October 30, 2018, HomeAdvisor changed the Get

   a Quote pathway to allow a homeowner to submit a service request to the Former HSP for those

   zip codes that were provided to HomeAdvisor by the Former HSP when it was a member of

   HomeAdvisor. In addition, Mr. Sullivan stated that if the homeowner provided a zip code that

                                                  129
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             143
                                                                               142
                                                                                 of
                                     of302
                                        301




   was outside of the zip codes provided by the Former HSP to HomeAdvisor, HomeAdvisor changed

   the language so the resulting message on the “Get a Quote” window stated the “[HSP] is not

   currently accepting service requests from HomeAdvisor in [zip code].”




          363.   However, the new language utilized by HomeAdvisor continues to result in false

   and misleading statements about a Former HSP’s availability, affiliation with HomeAdvisor, and

   service. For example, while a member of HomeAdvisor, Scrub Club Cleaning Service, LLC

   serviced all of Traverse City, Michigan - which includes the zip codes 49684, 49685, 49696, and

   49686 – and has continued to service all of these zip codes since it terminated its membership

   with HomeAdvisor. However, when homeowners submit service requests for Scrub Club in zip

   codes 49696 and 49686, HomeAdvisor displays the false statement that: “Scrub Club Cleaning

   Service, LLC is not currently accepting service requests from HomeAdvisor in [zip code].” The

   false statement is still followed by a hyperlink directing the homeowner to HSPs in

   HomeAdvisor’s network that service zip codes 49696 and 49686.




   https://www.homeadvisor.com/rated.ScrubClubCleaning.68470102.html#quote=68470102 (last
   visited 1/3/19).

                                                 130
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             144
                                                                               143
                                                                                 of
                                     of302
                                        301




          364.    Despite   terminating   her   HomeAdvisor   membership   in   August   2017,

   HomeAdvisor continued to use Plaintiff Ervine’s OPP in violation of the Lanham Act until

   August 2018. HomeAdvisor utilized Plaintiff Ervine’s Online Profile Page and business name

   to confuse homeowners into thinking that Plaintiff Ervine’s business, Glass Act Window

   Cleaning, was affiliated with HomeAdvisor and will receive the Lead request if the consumer

   selects the “Get a Quote” button on HomeAdvisor’s website. Furthermore, the Online Profile

   Page contained a “Get a Quote” button at the top of the screen which invited prospective

   customers to submit a request for a quote.




   See https://www.homeadvisor.com/rated.GlassActWindowCleaning.58137807.html (last visited
   8/15/18).

          365.    Although, the McHenry Plaintiffs cancelled their HomeAdvisor membership in

   July 2017, HomeAdvisor continued to use the McHenry Plaintiffs’ OPP until approximately

   October 30, 2018 when it was removed in response to the PI/DJ Motion.




                                                 131
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             145
                                                                               144
                                                                                 of
                                     of302
                                        301




   See https://www.homeadvisor.com/rated.BBCarpentry.65620492.html (last visited on 8/15/18).

          366.    Similarly, HomeAdvisor HSP, Walter Garr Yarboro, beginning on July 24, 2018,

   contacted HomeAdvisor on numerous occasions requesting that HomeAdvisor terminate his

   membership only to have his requests ignored. Despite Mr. Yarboro’s repeated attempts to cancel

   his membership, HomeAdvisor continued to use Mr. Yarboro’s OPP to create the false impression

   among prospective customers that Mr. Yarboro was affiliated with HomeAdvisor. In fact, Mr.

   Yarboro was informed by loyal customers who had been trying to contact him, that their efforts to

   contact him were intercepted by HomeAdvisor. HomeAdvisor’s misappropriation of Mr.

   Yarboro’s business name and likeness so negatively impacted his company’s online presence and

   search engine optimization that he had customers come to his residence because their attempts to

   contact Mr. Yarboro through online searches were intercepted by HomeAdvisor – which then

   offered to connect his customers to other Home Service Professionals in its network.

   HomeAdvisor only removed Mr. Yarboro’s OPP after HomeAdvisor sent Mr. Yarboro’s account

   to a collection agency.

          367.    For more than 7 months after cancelling her HomeAdvisor membership,

   HomeAdvisor continued to maintain Plaintiff Haukenes’ Online Profile Page with a “Get a Quote”
                                                 132
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             146
                                                                               145
                                                                                 of
                                     of302
                                        301




   button.




   See    https://www.homeadvisor.com/rated.BergenCertified.62508119.html          (last    visited
   12/11/2017).

   At the conclusion of those 7 months, instead of removing Plaintiff Haukenes’ business name and

   information from its website, as discussed below, HomeAdvisor inserted a false and misleading

   alert in an effort to diver potential customers away from Plaintiff Haukenes.

             368.   Online Profile Pages With a Misleading “Alert”. In some situations, HomeAdvisor

   removes the “Get a Quote” button from the Former HSP’s OPP and replaced it with an “alert”

   denoted by an exclamation point and bold red font and states: “Please Note: This business is not

   a screened and approved member of HA.” This is an obviously misleading and deceptive statement

   intended to cast the Former HSPs in a negative light so as to confuse and cause the prospective

   customer to alter course and submit a service request to another active HomeAdvisor HSP.

   HomeAdvisor accomplishes this through the use of a service request solicitation that appears

   immediately below the “alert”, offering customers the option to get quotes from “3

   Prescreened” HSPs (emphasis added). These OPPs look similar to Plaintiff Haukenes’ revised

   OPP:




                                                  133
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             147
                                                                               146
                                                                                 of
                                     of302
                                        301




   See https://www.homeadvisor.com/sp/jasons-floor-covering (last visited 8/25/17).

          369.    Upon submission of the service request, HA generates a “Lead” that HA then

   charges to active HSPs, who are the Former HSPs’ competitors. Such misconduct denigrates the

   public’s perception of the Former HSPs’ businesses and misleads prospective customers.

          370.    HomeAdvisor’s active manipulation of Former HSP’s OPPs is reflected in Plaintiff

   Haukenes’ revised OPP. In addition to revising Plaintiff Haukenes’ OPP to contain the “alert,”

   HomeAdvisor also included a phone number that was never associated with her business, business

   information under the headings “Quick Facts” and “Service Area” that was either inaccurate or

   incomplete and changed the URL to refer to a jasons-floor-covering. HomeAdvisor continued to

   use Plaintiff Haukenes’ OPP until approximately October 30, 2018, when HomeAdvisor removed

   it in response to the PI/DJ Motion.



                                                134
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             148
                                                                               147
                                                                                 of
                                     of302
                                        301




          371.   In response to the PI/DJ Motion, HomeAdvisor amended the “alert” language to

   state “Please Note: This business is not a current member of the HomeAdvisor network” but still

   maintains the prompt directing homeowners to submit a request to the Former HSP’s direct

   competitors. HomeAdvisor maintains these OPPs for Former HSPs for years after the HSPs

   membership with HomeAdvisor ends. See https://www.homeadvisor.com/sp/advance (last visited

   January 2, 2019)(See also https://www.homeadvisor.com/sp/pestmasters, last review is dated 12-

   4-2013; https://www.homeadvisor.com/sp/finished-dimensions contains three reviews, last review

   dated 05-06-2002) (last visited January 2, 2019)

          372.   Online Profile Pages Associated with the Company Names of Former HSPs. Prior

   to the changes HomeAdvisor implemented in response to the PI/DJ Motion, HomeAdvisor’s final

   use of the OPP to divert customers away from Former HSPs involved deleting the content of the

   Former HSPs’ Online Profile Page, but continuing to maintain a URL that includes Former HSPs’

   business names. These OPPs looked similar to that of Plaintiff Ervine’s below:




                                                 135
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             149
                                                                               148
                                                                                 of
                                     of302
                                        301




   See https://www.homeadvisor.com/rated.GlassActWindowCleaning.58137807.html (last visited
   1/3/19).

          373.    The overt act of altering the OPP of Former HSPs, but retaining the URL reflecting

   the name of the Former HSPs was done with the intent to capture prospective customers who are

   affirmatively searching for the Former HSPs and redirect them to HomeAdvisor’s website. Once

   on the Former HSPs Online Profile Page, hosted on HomeAdvisor’s site, prospective customers

   were informed that the “page [they] are looking for is no longer available”, which gave the false

   impression that the Former HSPs were no longer in business. HomeAdvisor would then prompt

   prospective customers to “Follow the links below to be matched to top-rated pros for your

   projects.” A submission would then be transformed by HA into a Lead sent and charged to the

   Former HSPs’ competition.

          374.     At no point does HomeAdvisor disclose to prospective or current HSPs the fact

   that the Online Listings it will interfere with HSPs’ web presence, or that at the conclusion of the

   HSPs membership, HomeAdvisor will maintain the OPPs with false and misleading statements.

   While the homeowner attempting to contact a particular HSP is deceived, so too is the HSP.

   HomeAdvisor displays false and misleading statements about the selected HSP to divert the

   homeowner to HSPs that are in its network. Meanwhile the HSPs receiving and being charged for

   the Lead are under the impression that the homeowner specifically requested the quote from them.

   The lack of transparency and behind-the-scenes games diminishes any potential value derived

   from the service from the standpoint of the homeowners and the HSPs.




                                                   136
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             150
                                                                               149
                                                                                 of
                                     of302
                                        301




            ii.   HomeAdvisor Does Not Promptly Remove Former HSPs from the Exclusive
                  Partner Network or Exact Match Listings

          375.    When an HSP pauses its Leads or terminate and/or do not renew its membership,

   HomeAdvisor does not remove the HSP’s Exact Match listing or the listing on Exclusive Partner

   Network within a reasonable amount of time. According to Former Employee A, Former HSPs’

   listings often remain active for 300-500 days post termination. During such time, HomeAdvisor

   continues fielding proactive phone calls from homeowners seeking to contact the HSP on the

   listing. Since that HSP is no longer active, HomeAdvisor distributes and charges other active

   HSPs for the redirected Exact Match Lead.

          376.    However, prior to distributing the Lead, HomeAdvisor evaluates the HSP’s status

   in the HomeAdvisor network. If the HSP has temporarily suspended the Lead services or has

   terminated their HomeAdvisor membership, HomeAdvisor will make false and misleading

   statements about the HSP’s business, including lack of availability, the business is no longer in

   service, or that the HSP does not work in a specific geographic area. HomeAdvisor will then

   distribute the Lead to other HSPs in its network, often at the premium Lead fee irrespective of the

   fact that the Lead no longer qualifies as an Exact Match.

          377.    The impact of these practices is highlighted by the following posts:

              a. From         Consumer         Affairs         on    September        25,       2014,

                  https://www.consumeraffairs.com/homeowners/homeadvisor.html?page=595 (last

                  visited 1/3/19).




                                                  137
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             151
                                                                               150
                                                                                 of
                                     of302
                                        301




            b. From       “Handyman           Startup”   on   November      12,     2013,

               http://www.handymanstartup.com/home-advisor-pro-review-what-you-need-to-

               know/ (last visited 1/3/19).




                                                138
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             152
                                                                               151
                                                                                 of
                                     of302
                                        301




                  iii.   Website Hijacking

          378.    The Lanham Act Defendants also use various browser hijacking website domains.

   These website domains, such as Roofing.zone, use the company names of current and former

   HomeAdvisor HSPs to redirect legitimate internet traffic and searches away from the HSP’s

   business to HomeAdvisor’s impersonation websites. This conduct confuses consumers and

   hijacks legitimate traffic and business opportunities away from the HSPs’ businesses.

          379.    For example, on November 2, 2016, Plaintiff Hass was reviewing his company’s

   online presence by Googling “Alpine Roofing” and “Alpine Roofing Sidney”, among other related

   search terms. In the populated search results, below, Alpine Metal Roofing’s website was

   sandwiched    between    the   top   ranking    “Alpine   Roofing    Offers”    Google    ad   by

   www.roofing.zone/Alpine and Alpine Metal Roofing’s Online Profile Page on HomeAdvisor.com.




   Source: Screenshot as of 12/30/16.

          380.    Upon clicking on the top search result, Roofing.zone, users are asked to input

   details about the roofing project, and that upon submission of the form users will receive instant



                                                  139
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             153
                                                                               152
                                                                                 of
                                     of302
                                        301




   and free quotes from 2-5 roofers.




          381.    Upon completion of the form, Plaintiff Hass was contacted by other HomeAdvisor

   roofing HSPs who had received Plaintiff Hass’ contact information in the form of a Lead from

   HomeAdvisor and for which each were charged approximately $70. Immediately Plaintiff Hass

   contacted HomeAdvisor online customer support customer and sent follow up emails containing

   screenshots of the website hijacking, but HomeAdvisor failed to take any action absent promises

   to the contrary.

          382.    In early December 2016 Plaintiff Hass canceled his HomeAdvisor membership and

                                                140
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             154
                                                                               153
                                                                                 of
                                     of302
                                        301




   requested that the deceptive Google ads be removed. At that time, HomeAdvisor assured Plaintiff

   Hass that the issue would be reviewed. Later that month, on December 30, 2016, Plaintiff Hass

   received an email from HomeAdvisor informing him that he would begin receiving Leads as of

   that day. Before calling HomeAdvisor, Plaintiff Hass Googled his company and found that the

   same fraudulent Roofing.zone ad was still active. Upon speaking to HomeAdvisor’s customer

   service representative, Plaintiff Hass was told that his account had not been shut down entirely,

   but that it would be closed, and that HomeAdvisor would follow up with him about the website

   hijacking.

          383.    Once again, HomeAdvisor took no steps to rectify Plaintiff Hass’ complaints and

   was essentially silent until Plaintiff Hass sent an email on January 12, 2017 in which he threatened

   to take measures to expose HomeAdvisor’s deceitful business practices.                In response,

   HomeAdvisor issued Plaintiff Hass a credit card refund in the amount of $881.27 on February 1,

   2017, but provided no further explanation or clarification concerning the website hijacking.

          384.    HomeAdvisor’s misappropriation of HSPs’ names and use of website hijacking to

   divert Leads away from HSPs was the subject of prior litigation in an action captioned Rosati’s

   Window Co., L.L.C. v. Remodelrepairreplace,com et. al., Case No. 2:15-cv-02711-JLG-TPK

   (U.S.D.C. S.D. Ohio) (“Rosati Action”). The Rosati Action alleged that HomeAdvisor and one of

   its lead generators, CrowdSteer, Inc., violated the Lanham Act and Ohio state law by

   misappropriating the name of Rosati’s Window Co., L.L.C. (“Rosati”) and using it on the websites

   RemodelRepairReplace.com and Rosati.windowcosts.com to divert internet users away from

   Rosati to sell to Rosati’s competitors.         According to the Rosati Action, the website

   RemodelRepairReplace.com included ServiceMagic’s Terms of Service.




                                                   141
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             155
                                                                               154
                                                                                 of
                                     of302
                                        301




          385.




                  iv.    HSPs Nationwide are Victimized By The Lanham Act Defendants’
                         Scheme

          386.    As is evidenced by the following statements from HSPs nationwide, HSPs are again

   victims of another scheme devised by the Lanham Act Defendants, built on the backs of HSPs by

   utilizing the company names and likenesses of both the current and former HSPs, to bestow

   significant financial benefits upon themselves to the detriment of HSPs.

              a. A power-washing contractor in Maryland stated: “My biggest concern is
                 that they [HomeAdvisor] have my business advertised with a 1800 number
                 that goes to them and then they tell people that I am either not in service or
                 do not work in that area. (I have even called that number and pretended to
                 be a customer calling for Clean Power Wash and they told me that clean
                 power wash wasn't available and didn't match the request for power
                 washing) That is a gross misappropriation of my businesses reputation and
                 strong profile on HomeAdvisor. They end up using my profile to sell leads
                 for their company to other companies and I don't even get a shot at those
                 calls. I have reported the issue several times and they initially told me I had
                 to become a paid member instead of on a per lead basis (that is how I have
                 been since day [sic]” Appendix I at Entry No. 590.

              b. A driveway sealing and repair contractor in New Jersey reported the
                 following: “I was off Homeadvisor’s network for a few months and yet my
                 page and information was still up. People were able to visit my contractors
                 profile but there was a different number that was put in place. If a
                 homeowner was trying to call my business, they would get in touch with
                 homeadvisor instead which really confused a lot of my potential clients
                 trying to get in touch with me.” Appendix I at Entry No. 777.

              c. A residential remodeling and repair contractor in Connecticut reported: “It's
                 been two months since we cancelled our account and our company's
                 information is still on the HomeAdvisor website. We can still log into the
                 account (even though it says "past-due") And our HomeAdvisor profile
                 comes up as a the top google hit when just searching our company name.
                 Anyone looking for us on google would find HomeAdvisor first, which we

                                                   142
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             156
                                                                               155
                                                                                 of
                                     of302
                                        301




                  no longer wish to be affiliated with.” Appendix I at Entry No. 227.

              d. An HSP posted an article on his website on March 15, 2017 in which he
                 states: “They [HomeAdvisor] steal your business and sell it back to you.
                 When you set up a profile with HomeAdvisor, it shows up on Google.
                 Customers searching for your business find your HomeAdvisor profile and
                 request an estimate through HomeAdvisor, who then charge you a high
                 price for that lead. Even though the customer was searching for your
                 business          in         the         first      place.”          See
                 http://paintingbusinesspro.com/homeadvisor-pro-reviews-complaints/ (last
                 visited on 1/3/19).

              e. An HSP posted an un-dated article on his website in which he highlights
                 HomeAdvisor’s “very controversial” business and describes as a prominent
                 issue with contractors that “contractor’s [sic] and handymen have found out
                 the hard way that HomeAdvisor actively builds links in their business’s
                 name pointing back to HomeAdvisor.” Several HSPs commented on the
                 article voicing similar concerns regarding HomeAdvisor “using our name
                 to generate traffic to their website”.




          See http://www.handymanstartup.com/home-advisor-pro-review-what-you-need-

   to-know/ (last visited on 1/3/19).

          387.    An HSP posted a review on sitejabber.com on July 14, 2017 titled “Illegal Activity”

   in which he states: “I joined HomeAdvisor in an attempt to enhance my business. Within 5 days I

   was sent 9 leads. Of the 9 only 2 were legit. 3 were suspect and 4 were discovered to be out right

   fraudulent. When confronting HomeAdvisor they refused to credit the account. I disputed all

   charges with the cc company and canceled the card to prevent further charges. Now they won’t

                                                  143
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             157
                                                                               156
                                                                                 of
                                     of302
                                        301




   remove          my         business       from         their       search         engines.”       See

   https://www.sitejabber.com/reviews/www.homeadvisor.com#68 (last visited on 1/3/19).

            388.    The Lanham Act Defendants’ deceptive conduct in diverting business from HSPs

   through the unlawful use of (i) Online Profile Pages, (ii) the HomeAdvisor Premier Online

   Directory, (iii) the Exclusive Partner Network, (iv) Exact Match Listings, and (v) Website

   Hijacking, which conduct is wantonly executed with the objective to bestow significant financial

   benefits upon the Lanham Act Defendants, constitutes false association, false advertising, and

   unfair competition in violation of the Lanham Act, Section 1125(a)(1)(A) (Count XLIX), and

   Section 1125(a)(1)(B) (Count L); unfair competition in violation of the following state laws:

   Colorado Consumer Protection Act (Count LII); Colorado Unfair Competition law (Count LIII);

   Florida Deceptive and Unfair Trade Practices Act (Count LIV); Florida Unfair Competition law

   (Count LV); Idaho Consumer Protection Act (Count LVI); and New York Unfair Competition law

   (Count LVII).


   VII.     IAC AND ANGI EXERT OPERATIONAL CONTROL OVER, AND PROFIT
            FROM, HOMEADVISOR

            389.    Barry Diller is IAC’s founder and currently its Chairman and Senior Executive.

   Mr. Diller touts his “unique business model” for IAC which is to “[b]uy digital businesses, fold

   them into a conglomerate and then spin [them] out ….” See, The New York Times, DealBook,

   “Barry          Diller’s      Business         Model           Bears        Fruit”,      11/23/2015,

   http://www.nytimes.com/2015/11/24/business/dealbook/barry-dillers-business-model-bears-

   fruit.html?_r=0 (last visited 1/3/19). Mr. Diller runs IAC as a “sort of ‘central flywheel’ to create,

   buy and finance companies to later be spun out.” Since the mid-2000s, IAC has been “a

   minifactory of spinoffs. ‘I’m really an anti-conglomerateur,’ Mr. Diller said.” Id.



                                                    144
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             158
                                                                               157
                                                                                 of
                                     of302
                                        301




           390.   IAC is like a business incubator. It acquires, develops and spins off media and

   internet businesses including Expedia, TripAdvisor, HSN, LendingTree.com and the Match

   Group. Irrespective of the competitive “home service-related lead generation” landscape, IAC

   was interested in acquiring HomeAdvisor “for a number of reasons including [HomeAdvisor’s]

   market leading position and brand and [HomeAdvisor’s] business model, which complements the

   business models of [IAC’s] other businesses.” From the time IAC acquired Service Magic in 2004,

   through its rebranding of Service Magic as HomeAdvisor in 2012, until the Transaction (defined

   below, see ¶ 413), IAC was the parent company and majority shareholder of HomeAdvisor.

   During that period, HomeAdvisor was referred to as an operating business, segment and wholly

   owned subsidiary of IAC in IAC’s SEC filings and press releases, and in the statements by its

   officers.

           A.     IAC Led the Fraud to Achieve Record Growth for HomeAdvisor

           391.   It was IAC’s capital investment during the Class Period that enabled HomeAdvisor

   to develop and implement the fraudulent business model. From 2013 to 2016, IAC made capital

   contributions to HomeAdvisor of nearly one-quarter billion dollars for marketing and to increase

   HomeAdvisor’s salesforce, and IAC reported that, under its direction and control, HomeAdvisor

   had been transformed from an unprofitable business to one that IAC touted as its fastest-growing

   and    most    profitable    segment.   (http://ir.iac.com/static-files/2d426593-84cd-44c6-acda-

   a1ab4f539e7c (last visited 1/4/19)).

           392.   For example, in its Q2 2013 earnings call on July 31, 2013, IAC declared 2013 a

   transition year for HomeAdvisor, and highlighted IAC was “working on rolling out some alternate

   business models to help make the business stickier with our service professionals.”

           393.   With IAC at the helm, IAC reported in subsequent quarters that its actions had,


                                                 145
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             159
                                                                               158
                                                                                 of
                                     of302
                                        301




   indeed, made things “stickier” -- for HSPs:

              a. During the April 30, 2014 Q1 2014 earnings call, IAC was able to report its “first
                 quarter of double-digit revenue growth since the first quarter of 2012, and its first
                 quarter of double-digit EBITDA growth since the third quarter of 2012.
                 Additionally…active [HSPs] grew 15% year-over-year”. 19

              b. During the October 29, 2014, Q3 2014 earnings call, IAC, and its CFO Kip reported
                 that HomeAdvisor’s revenue increased 20% versus the prior year, and that the
                 number of paying HSPs was up nearly 30% year-on-year in the third quarter. 20

              c. During the February 4, 2015, Q4 2014 earnings call, IAC reported that
                 HomeAdvisor was profitable, with almost $300 million in revenue, and with
                 growth expected to continue in the 20%-30% range in 2015. 21
              d. During the Q3 2015 earnings call on October 27, 2015, Kip highlighted and
                 confirmed that HomeAdvisor’s growth is tied to the HSPs: “so we just got [sic]
                 crossed 100,000 service professionals last week, which is a huge milestone for us
                 and we crossed it faster than we thought”; “the engagement and spend from the
                 average service professional is up significantly year-over-year ……and it is those
                 guys [the HSPs] who are supplying the revenue and fulfilling the customers and
                 that the SP network is the biggest driver.” 22

          394.    In IAC’s Q3 2016 shareholder letter, dated November 2, 2016, Mr. Levin hyped

   HomeAdvisor’s record quarter: “HomeAdvisor also had another record quarter with domestic

   revenue growing 39% and a new record Adjusted EBITDA, up nearly 80% year over year…[T]he

   [HSP] network was up nearly 50% year over year again…To put this growth in perspective, since

   we offered to acquire Angie’s List in Q3 of last year, we have added a net number of service

   professionals roughly equivalent to the size of Angie’s [List’s] entire network.” 23




   19
           Source:     http://seekingalpha.com/article/2177683-iac-interactive      corp-management-
   discusses-q1-2014-results-earnings-calltranscript? part= single (last visited 1/3/19).
   20
           Source:         http://seekingalpha.com/article/2611655-iac-interactivecorp-iaci-q3-2014-
   results-earnings-call-transcript?part=single (emphasis added) (last visited 1/3/19).
   21
           Source:        https://seekingalpha.com/article/2884126-iac-interactivecorp-iaci-q4-2014-
   earnings-call-transcript?part=single (last visited 1/3/19).
   22
           Source: http://seekingalpha.com/article/3609106-iac-interactivecorp-iaci-ceo-joey-levin-
   q3-2015-results-earnings-call-transcript?part=single (emphasis added) (last visited 1/3/19).
   23
           Source: http://ir.iac.com/static-files/7a47b3c6-7879-4fa7-a58a-95d194148be2 (emphasis
   added) (last visited 1/4/19).
                                                  146
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             160
                                                                               159
                                                                                 of
                                     of302
                                        301




          395.   HomeAdvisor’s record growth continued through the fourth quarter of 2016. In

   IAC’s Q4 2016 Shareholder Letter, dated February 1, 2017, IAC’s Joey Levin declared: “Once

   again, HomeAdvisor crushed it. Revenue was up 35% and Adjusted EBITDA more than doubled

   again from the prior year. For the full year 2016, we accelerated domestic revenue growth and

   more than doubled margins for the segment.” 24

          396.   Consequently, HomeAdvisor’s growth has been exponential year-to-year:



              HomeAdvisor               Paying HSPs             Revenue       % Revenue Increase
               Year Ended                                                      Over Prior Year
            December 31, 2017              181,000           $763,386,000             48%
            December 31, 2016              143,000           $498,890,000             38%
            December 31, 2015              102,000           $361,201,000             27%
            December 31, 2014               85,000           $283,541,000             18%
            December 31, 2013               80,000           $239,417,000        (not reported)

          397.   Even after the announcement of the Transaction, IAC continued to push

   HomeAdvisor’s growth. In IAC’s Q1 2017 shareholder letter, IAC stated:

          We are going to continue to press investment in HomeAdvisor notwithstanding the
          merger. With 38% domestic revenue growth and domestic Adjusted EBITDA
          more than tripling in Q1, we want to invest into strength. In Q2 we will increase
          our consumer marketing expenditures with a new creative campaign that launched
          a few weeks ago to strong early returns […]. We previously mentioned we might
          target $100 million of TV spend in 2017, up from our previous target of $85
          million. In this quarter, we will start down that path, increasing our TV marketing
          spend 75% year-over-year and expecting returns to hold. 25




   24
           Source: http://ir.iac.com/static-files/db867c9d-3c27-4999-9f8b-403fb4cb796a (last visited
   1/4/19).
   25
           Source:     http://ir.iac.com/static-files/4620bfd5-7630-4464-b008-d26ed78f3757     (last
   visited 1/16/18).


                                                 147
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             161
                                                                               160
                                                                                 of
                                     of302
                                        301




          B.       IAC Not Only Financed The Fraudulent Business Model of HomeAdvisor,
                   IAC Actively Controlled And Influenced HomeAdvisor’s Day-to-Day Business
                   Operations.

          398.     IAC was not a hands-off parent company, rather it has operated HomeAdvisor as if

   it were a department within IAC. In fact, IAC has publicly acknowledged that its executives are

   intimately involved in operating HomeAdvisor’s business. For example, in April 2016, IAC

   announced that its Executive Vice President and Chief Financial Officer, Jeffrey Kip, who had

   been in this position since March of 2012, would be succeeded by Glenn Schiffman as CFO, but

   would “remain with the Company and oversee the international expansion of the HomeAdvisor

   business.” (IAC Appoints Glenn H. Schiffman as Chief Financial Officer, PR Newswire, 4/7/16).

   IAC’s rationale for transitioning Mr. Kip’s role was that Mr. Kip had been “a key contributor in

   HomeAdvisor's success.” Mr. Kip’s LinkedIn profile currently has him listed at the Chief

   Executive Officer of HomeAdvisor International.         https://www.linkedin.com/in/jeffkip/ (last

   visited 1/3/19).

          399.     IAC’s control and influence over HomeAdvisor’s business strategies and

   operations are also supported by IAC’s letters to its shareholders. For example, for 2016, IAC

   established the following priorities for HomeAdvisor:

               • “Grow brand awareness, primarily through marketing”
               • “Add SPs [HSPs], primarily through our sales force”
               • “Innovate the product, primarily through Instant Connect and Instant Booking,
                 especially on mobile”
             • “Expand internationally, where we’ve moved Jeff Kip to bring a renewed focus on
                 the opportunity”
   (Id. IAC Q1 2016 Shareholder Letter, 5/4/16).

          400.     Similarly, for 2017 IAC established the following priorities for HomeAdvisor:

               •   Product Innovation through real-time data on HSP’s location and availability
               •   Increase contact and follow up with homeowners and HSPs before and after a job
               •   Increase brand awareness through increased television and online spending
               •   Add larger HSPs with bigger budgets
                                                  148
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             162
                                                                               161
                                                                                 of
                                     of302
                                        301




            • Expand internationally, through the acquisitions and organic growth
   (IAC Q4 2017 Shareholder Letter, 2/1/17) (emphasis added).

          401.




          402.




          403.




          404.

                                              149
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             163
                                                                               162
                                                                                 of
                                     of302
                                        301




         405.




         406.




                                        150
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             164
                                                                               163
                                                                                 of
                                     of302
                                        301




          407.




          408.




   26
          Felix was acquired by IAC in August 2012 (See https://www.businessinsider.com.au/felix-
   the-profitable-arm-of-yext-has-been-acquired-by-iac-for-30-million-2012-8 (last visited 1/4/19))
   and has been listed as an IAC subsidiary in IAC’s Form 10-K’s for the periods ending December
   31, 2012 through December 31, 2017. (See i.e., http://ir.iac.com/static-files/66a65771-ec1c-480d-
   8e89-64d2d312d44c (last visited1/3/19).
                                                 151
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             165
                                                                               164
                                                                                 of
                                     of302
                                        301




         409.




         410.




         411.

                                                  For example, IAC changed Jeremy



                                        152
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             166
                                                                               165
                                                                                 of
                                     of302
                                        301




   Stewart’s position from IAC’s Vice President, Finance and Investor Relations, to Vice President,

   HomeAdvisor/Angie’s List Integration, a position he held from July 2017 through March 2018.27




          412.




          C.     IAC Capitalizes on Its Control of HomeAdvisor

          413.   On May 1, 2017, IAC announced that it had entered into a transaction with Angie’s

   List whereby HomeAdvisor and Angie’s List would become a wholly owned subsidiary of a new

   publicly traded company called ANGI Homeservices Inc. (the “Transaction”). Under the terms of

   the Transaction, IAC agreed to contribute HomeAdvisor to ANGI in exchange for shares of Class


   27
           Notably, in March of 2018, Mr. Stewart’s employer changed to ANGI and HomeAdvisor
   and he stepped into the title of EVP of Business Operations /GM of Angie’s List. See
   https://www.linkedin.com/in/jeremy-stewart-2556b44/ (last visited 1/8/19).
                                                 153
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             167
                                                                               166
                                                                                 of
                                     of302
                                        301




   B shares of common stock of ANGI. Angie’s List agreed to become a wholly owned subsidiary

   of ANGI in exchange for each Angie’s List shareholders receiving the right to elect to receive one

   share of Class A common stock of ANGI or $8.50 per share in cash. As a result of the Transaction,

   IAC would own between approximately 87 % and 90% of the new company’s equity value and

   98% of the total voting power. The Transaction closed on September 29, 2017. The following

   diagram depicts the steps of the Transaction and the resulting structure of ANGI:




          414.    The Transaction documents demonstrate that IAC exerted operational control over

   HomeAdvisor and its business. Not only is HomeAdvisor not a party to any of the Transaction

   documents, but under the conduct of business section of the Agreement and Plan of Merger dated

   as of May 1, 2017 (“Merger Agreement”), IAC acknowledged that it directed HomeAdvisor’s

   business operations. Specifically, paragraph 5.1 (c) of the Merger Agreement states:

          IAC covenants and agrees that it shall conduct the HomeAdvisor Business in the

                                                  154
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             168
                                                                               167
                                                                                 of
                                     of302
                                        301




          ordinary course of business in all material respects, and shall use reasonable best
          efforts to preserve intact the HomeAdvisor Business’s present lines of business,
          maintain its rights, franchises and permits and preserve relationships with
          employees, customers and suppliers. (emphasis added).

          415.   In the Contribution Agreement by and between IAC and ANGI dated as of

   September 29, 2017 (“Contribution Agreement”), IAC acknowledged that it had full control of

   HomeAdvisor’s business and asset. Under Section 2.01 of the Contribution Agreement, IAC

   agreed to:

          implement a separation of the HomeAdvisor Business and the Remaining Business
          and to cause the HomeAdvisor Business to be transferred to NewCo and the
          Remaining Business to be held by IAC and its Subsidiaries


          416.   In Section 2.03 of the Contribution Agreement, IAC agreed to:

          cause the HomeAdvisor Assets to be contributed, assigned, transferred, conveyed
          and delivered, directly or indirectly, to NewCo, and NewCo agrees to accept all of
          the HomeAdvisor Assets and all of the rights, title and interest in and to all of the
          HomeAdvisor Assets owned, directly or indirectly, by IAC

          417.   The closing of the Transaction did not terminate IAC’s involvement in

   HomeAdvisor’s business. In addition to owning 98% of ANGI’s voting power and designating

   80% of ANGI’s board members, IAC and ANGI entered into a Services Agreement whereby IAC

   agreed to continue to perform certain services for ANGI. While the specific services were not

   publicly disclosed, Section 3.01 of the Services Agreement acknowledges that, with respect to the

   specific services, IAC’s involvement in the HomeAdvisor business will not change:

          the [IAC Service Providers] shall be required to perform the Services only in a
          manner, scope, nature and quality as provided by or within IAC that is similar in
          all material respects to the manner in which such Services were performed in the
          twelve (12) months immediately prior to the Effective Date

          418.   In addition, HomeAdvisor employees are still directed, managed and/or employed

   by IAC. According to IAC’s career website page (http://iac.com/careers/overview), individuals



                                                  155
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             169
                                                                               168
                                                                                 of
                                     of302
                                        301




   interested in joining the “IAC team” have the option to explore the jobs available at IAC’s 20 plus

   operating businesses. The jobs available through IAC’s operating businesses also include IAC

   benefits, such as the “IAC Retirement Plan” and health benefits. IAC is responsible for the Form

   5500 filings for both the retirement savings plan and the health and welfare benefit plan.

   HomeAdvisor does not make any such filings. See http://iac.com/careers/overview(last visited on

   1/3/19).

          419.    Even after the close of the Transaction, IAC continues to treat HomeAdvisor

   executives and employees as IAC employees and incentivize them to operate HomeAdvisor and

   ANGI in a manner that would inure to IAC’s benefit. In connection with the Transaction

   HomeAdvisor executives and employees received IAC denominated equity awards. These IAC

   denominated equity awards are options and performance-based restricted stock units that will vest

   as shares of IAC common stock and are directly tied to the value of IAC’s stock price, which

   directly benefits form the ongoing fraudulent conduct alleged herein. Upon exercise of these IAC

   denominated equity awards, ANGI is required to issue additional shares to IAC as reimbursement.

   As of December 31, 2017, the equity awards amounted to 1.4 million IAC shares, a value of more

   than $207 million.

          420.    The rationale behind IAC’s unrelenting pursuit of Angie’s List is apparent -- it

   creates another immediate source of HSPs for HomeAdvisor to fill its pipeline to perpetuate the

   fraudulent and deceptive practices alleged herein. The combined HSP network will consist of

   “HomeAdvisor’s network of more than 156,000 and Angie’s List’s network of more than 55,000,

   collectively up 24 percent year-over-year as of the first quarter of 2017.” 28




   28
          See http://ir.iac.com/static-files/2dbc3a0d-a76e-41cf-95f9-1f98066ce29f (last visited
   1/8/19).
                                                    156
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             170
                                                                               169
                                                                                 of
                                     of302
                                        301




           421.    As a result of the Transaction, ANGI became the entity in charge of operating

   HomeAdvisor’s Business. HomeAdvisor’s CEO, Chris Terrill, became the then-CEO of both

   ANGI and HomeAdvisor, both of which are headquartered in the same building. In fact, ANGI’s

   website describes HomeAdvisor and Angie’s List as two of ANGI’s ten brands.

           422.    In addition, through the Transaction, Glenn Schiffman, in addition to maintaining

   his role as IAC’s CFO, became ANGI’s CFO and Gregg Winiarski serves as ANGI’s Interim Chief

   Legal Officer, as well as IAC’s EVP and General Counsel.

           423.     Furthermore, four key IAC executives comprise the 10-member Board of Directors

   of ANGI: Joey Levin as Chairman of the Board, Glenn Schiffman (IAC’s Chief Financial Officer),

   Mark Stein (IAC EVP and Chief Strategy Officer), and Gregg Winiarski (EVP, General Counsel

   and Secretary of IAC), all of whom were nominated to ANGI’s Board of Directors because of the

   “unique knowledge and experience regarding ANGI and its businesses that he has gained through

   his             [roles]           with            IAC.             .           .”            See

   https://www.sec.gov/Archives/edgar/data/1705110/000104746918003353/a2235441zdef14a.htm

   (last visited 1/3/19).

           424.    IAC has always steered HomeAdvisor’s business and continues to do so well after


                                                  157
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             171
                                                                               170
                                                                                 of
                                     of302
                                        301




   the close of the Transaction. Joey Levin’s discussion of ANGI in the Q1 2018 Shareholder Letter

   to IAC shareholders is written in the voice of management actively operating ANGI and not in the

   voice of the CEO of ANGI’s largest investor. For example, Mr. Levin acknowledges IAC’s control

   over ANGI’s business when he stated:

              a. …our big operational focus is still the integration of Angie’s List, which we

                 acquired late last year and combined with our HomeAdvisor;

              b. We have also taken significant costs out of the combined business;

              c. We initially believed we had the capacity to absorb most of the incremental

                 customers coming in from Angie’s List;

              d. …our marketing spend will be lower while we aggressively push on resolving our

                 supply constraint; and

              e. We have plans to accelerate capacity expansion in the second half of the year.

   See http://ir.iac.com/static-files/165fea50-d0d2-4715-906c-265f782f29c2 (last visited 1/3/19).

          425.   Mr. Levin’s recognition that IAC continues to actively operate ANGI continued in

   the Q3 2018 Shareholder Letter to IAC shareholders, wherein he states:

              a. our latest rollup of figures has us 98% of the way to our original ambitious goal,

                 set 18 months ago upon announcement of the deal, of $270 million of Adjusted

                 EBITDA in our first full calendar year…;

              b. we’re innovating across all products, and we’re investing into strength.;

              c. Internal succession is what we hope and plan for with every business at IAC and,

                 as Chris and I and the Board of Directors discussed regularly, there is no better

                 successor for Chris than his partner, Brandon.; and

              d. we just acquired a much smaller but very ambitious new company called Handy.



                                                 158
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             172
                                                                               171
                                                                                 of
                                     of302
                                        301




   See http://ir.iac.com/static-files/6986ad64-301f-40a7-9471-b6f907c3445e (last visited 1/8/19)

          426.    Further, as evidenced by ANGI’s and HomeAdvisor’s website, ANGI and

   HomeAdvisor operate as a unitary entity. For example, HomeAdvisor’s website lists its executive

   team as Brandon Ridenour, CEO of ANGI; Craig Smith, President and COO of ANGI; Jamie

   Cohen, Executive Vice President of Finance of Accounting; Allison Lowrie, Chief Marketing

   Officer, and Ryan Sullivan, CTO. https://www.abouthomeadvisor.com/who-we-are/executive-

   team/ (last visited 1/8/19). Notably, these individuals’ biographies list their roles with ANGI, not

   HomeAdvisor,          on       the       HomeAdvisor          website.               See       also

   https://www.angihomeservices.com/leadership/ (last visited 1/8/19).

          427.    Therefore, because of IAC’s and ANGI’s direct control over HomeAdvisor and its

   business, supports claims for violations of RICO (Count I), aiding and abetting fraud/fraudulent

   concealment (Counts III, VIII, XIII, XVIII, XXIII, XXVIII, XXXII, XXXVII, XLII), unjust

   enrichment and restitution (Counts IV, X, XV, XX, XXV, XXX, XXXIV, XXXIX, XLIV, and

   XLVIII) and violations of California and Florida state law (Counts V and XVI).


                                 CLASS ACTION ALLEGATIONS

          428.    Plaintiffs reallege and incorporate by reference the allegations set forth in each of

   the preceding paragraphs of this Consolidated Amended Complaint.

          429.    Plaintiffs bring this action, both individually and as a class action, on behalf of

   themselves and all similarly situated individuals, pursuant to Federal Rule of Civil Procedure 23.

     I.   Class Action Allegations for The Deceptive Business Practices Claims

          430.    For Plaintiffs’ claims under the Racketeer Influenced and Corrupt Organizations

   Act, 18 U.S.C. § 1962(C), (Count I), Fraud/Fraudulent Concealment (Count II), Aiding and

   Abetting Fraud/Fraudulent Concealment (Count III), and Unjust Enrichment (Count IV), Plaintiffs

                                                   159
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             173
                                                                               172
                                                                                 of
                                     of302
                                        301




   seek to certify the following national class (the “Nationwide Class”):

          Nationwide Class

          All persons and entities who, since October 1, 2012, paid for a HomeAdvisor home
          service professional membership (including for HomeAdvisor’s Pro ConnectTM,
          Total ConnectTM, and/or for the predecessor or subsequent HomeAdvisor home
          service professional membership programs), and/or paid for homeowner contact
          and service requests (“Leads”) and/or mHelpDesk.

          431.      For Plaintiffs’ state common law fraud, aiding and abetting fraud, breach of

   implied contract, unjust enrichment and statutory claims under California law (“California

   Class”), Colorado law (“Colorado Class”), Florida law (“Florida Class”), Idaho law (“Idaho

   Class”), Illinois law (“Illinois Class”), Indiana Law (“Indiana Class”), New Jersey law (“New

   Jersey Class”), New York law (“New York Class”) and Ohio law (“Ohio Class”), (collectively

   the “State Classes”), plaintiffs seek to certify the following State Classes:

          California Class (represented by Plaintiffs Josh Seldner and Lisa LaPlaca)
          All persons and entities who reside in California who, since October 1, 2012, paid
          for a HomeAdvisor home service professional membership (including for
          HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
          subsequent HomeAdvisor home service professional membership programs),
          and/or paid for homeowner contact and service requests (“Leads”) and/or
          mHelpDesk.

          Colorado Class (represented by Plaintiffs Brad and Linda McHenry)
          All persons and entities who reside in Colorado who, since July 19, 2013, paid for
          a HomeAdvisor home service professional membership (including for
          HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
          subsequent HomeAdvisor home service professional membership programs),
          and/or paid for homeowner contact and service requests (“Leads”) and/or
          mHelpDesk.

          Florida Class (represented by Plaintiffs DaSilva and Ervine)
          All persons and entities who reside in Florida who, since October 1, 2012, paid for
          a HomeAdvisor home service professional membership (including for
          HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
          subsequent HomeAdvisor home service professional membership programs),
          and/or paid for homeowner contact and service requests (“Leads”) and/or
          mHelpDesk.

          Idaho Class (represented by Plaintiff Haukenes)

                                                    160
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             174
                                                                               173
                                                                                 of
                                     of302
                                        301




         All persons and entities who reside in Idaho who, since October 1, 2012, paid for a
         HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs),
         and/or paid for homeowner contact and service requests (“Leads”) and/or
         mHelpDesk.

         Illinois Class (represented by Plaintiff Filipiak)
         All persons and entities who reside in Illinois who, since October 1, 2012, paid for
         a HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs), and
         paid for homeowner contact and service requests (“Leads”) and/or mHelpDesk.

         Indiana Class (represented by Plaintiff Gray)
         All persons and entities who reside in Indiana who, since October 1, 2012, paid for
         a HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs),
         and/or paid for homeowner contact and service requests (“Leads”) and/or
         mHelpDesk.

         New Jersey Class (represented by Plaintiff Costello)
         All persons and entities who reside in New Jersey who, since October 1, 2012, paid
         for a HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs),
         and/or paid for homeowner contact and service requests (“Leads”) and/or
         mHelpDesk.

         New York Class (represented by Plaintiff Airquip)
         All persons and entities who reside in New York who, since October 1, 2012, paid
         for a HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs),
         and/or paid for homeowner contact and service requests (“Leads”) and/or
         mHelpDesk.

         Ohio Class (represented by Plaintiff Baumann)
         All persons and entities who reside in Ohio who, since October 1, 2012, paid for a
         HomeAdvisor home service professional membership (including for
         HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
         subsequent HomeAdvisor home service professional membership programs),
         and/or paid for homeowner contact and service requests (“Leads”) and/or
         mHelpDesk.



                                                 161
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             175
                                                                               174
                                                                                 of
                                     of302
                                        301




          432.    Plaintiffs may seek to certify additional classes and/or subclasses and reserve the

   right to modify or amend the definition of the proposed Classes before the Court determines

   whether certification is appropriate.

          433.    Excluded from the Nationwide and State Classes are: Defendants, any entity in

   which any Defendant has a controlling interest, and each Defendant’s officers, directors, affiliates,

   legal representatives, employees, co-conspirators, successors, subsidiaries, and assigns;

   governmental entities; and, any judge or magistrate presiding over this action, as well as their

   immediate family members.

          434.    Defendants’ practices and omissions were applied uniformly to all members of the

   Nationwide and State Classes, so that the questions of law and fact are common to all members of

   the Classes.

          435.    All members of the Nationwide and State Classes were and are similarly affected

   by the wrongful and deceptive practices of Defendants, and the relief sought herein is for the

   benefit of Plaintiffs and members of the Nationwide and State Classes.

          436.    All members of the Nationwide and State Classes similarly relied on

   HomeAdvisor’s deceptive representations and practices and such reliance resulted in harm to each

   Nationwide and State Class Member.

          437.    Based on HomeAdvisor’s, IAC’s and ANGI’s public statements, it is apparent that

   the Nationwide and State Classes consist of many thousands of members, the identities and contact

   information of whom is readily ascertainable from HomeAdvisor’s records, therefore rendering

   joinder impractical and impossible.

          438.    Questions of law and fact common to the Plaintiffs and Nationwide and State

   Classes exist that predominate over the questions affecting only individual members of the

                                                   162
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             176
                                                                               175
                                                                                 of
                                     of302
                                        301




   Nationwide and State Classes. The common legal and factual questions include, inter alia:

          (a)    Whether HomeAdvisor and ANGI employed a deceptive course of conduct of
   charging members of the Classes for Leads that were not qualified business opportunities and were
   not generated by any means to assure that they were from targeted, serious, or project-ready
   homeowners.

          (b)    Whether HomeAdvisor and ANGI concealed and misrepresented to HSPs material
   information about the nature, quality and source of the Leads.

           (c)      Whether HomeAdvisor and ANGI generated or obtained bogus Leads from third
   parties that were virtually unvetted, rendering them unsusceptible to assessing their quality or
   suitability to be sold as Leads to HSPs.

          (d)     Whether HomeAdvisor, ANGI and IAC used systemically flawed and deficient
   processes to generate Leads that were not of the nature and quality of the Leads advertised to HSPs.

          (e)     Whether HomeAdvisor and ANGI sold bogus Leads to HSPs.

           (f)    Whether HomeAdvisor and ANGI charged the HSPs for Leads that were not
   qualified business opportunities.

          (g)     Whether HomeAdvisor and ANGI charged Plaintiffs and the members of the
   Classes for Leads that were sent to more than four HSPs.

         (h)     Whether HomeAdvisor and ANGI charged HSPs for mHelpDesk without
   knowledge or consent of the HSPs.

           (i)    Whether HomeAdvisor and ANGI systemically disregarded the parameters and
   limits placed by HSPs on the type and number of Leads to be charged to HSPs.

           (j)     Whether HomeAdvisor and ANGI employed tactics preventing HSPs from
   cancelling their membership and receipt of Leads, and from disputing or receiving meaningful
   credit or refunds for bogus Leads.

          (k)    Whether IAC aided and abetted HomeAdvisor’s and ANGI’s fraudulent and
   deceptive conduct.

           (l)     Whether HomeAdvisor’s and ANGI’s use of collection agencies to pursue and
   collect fabricated debt from defrauded HSPs supports a RICO violation.

           (m)   Whether the Lanham Act Defendants’ use of former HSPs names, trademarks,
   service marks or likenesses to generate Leads supports a RICO violation.

           (n)    Whether IAC’s and ANGI’s control over and active direction of HomeAdvisor’s
   actions supports a RICO violation.

                                                   163
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             177
                                                                               176
                                                                                 of
                                     of302
                                        301




          (o)   Whether CDVM’s, VentureStreet’s and CraftJack’s participation in the actions of
   the RICO Enterprise support a RICO violation.

           (p)     Whether HomeAdvisor’s, ANGI’s and IAC’s conduct violates consumer protection
   statutes and other laws as asserted herein;

         (q)     The amount of revenues and profits Defendants received and/or the amount of
   monies imposed on or lost by the members of the Nationwide and State Classes as a result of
   Defendants’ conduct.

           (r)    Whether the members of the Nationwide and State Classes are threatened with
   irreparable harm and/or are entitled to injunctive and other equitable relief and, if so, what is the
   nature of such relief.

         (s)     Whether the members of the Nationwide and State Classes are entitled to payment
   of damages plus interest thereon.


          439.    The claims asserted by Plaintiffs in this action are typical of the claims of the

   members of the Nationwide and State Classes, as the claims arise out of the same wrongful and

   unlawful course of conduct by Defendants, including HomeAdvisor’s deceitful business practices

   with respect to the HomeAdvisor Leads and its membership services. Plaintiffs and the other

   members of the Nationwide and State Classes have sustained economic injuries arising from

   Defendants’ conduct, and the relief sought is common to each member of the Class.

          440.    Plaintiffs will fairly and adequately represent and protect the interests of the

   members of the Nationwide and State Classes, and do not have interests antagonistic to the interests

   of any other member of the Nationwide and State Classes.

          441.    Plaintiffs have retained counsel competent and experienced in the prosecution of

   class actions, in particular consumer protection class actions.

          442.    Certification of the Nationwide and State Classes is appropriate under Federal Rule

   of Civil Procedure 23 because questions of law or fact common to the respective members of the

   Nationwide and State Classes predominate over questions of law or fact affecting only individual

                                                   164
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             178
                                                                               177
                                                                                 of
                                     of302
                                        301




   members of the Nationwide and State Classes. This predominance makes class litigation under

   Fed. R. Civ. P. 23 superior to any other method available for a fair and efficient decree of the

   claims.

             443.   A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy. Plaintiffs and the members of the Nationwide and State Classes

   have all suffered and will continue to suffer harm and damages as a result of Defendants unlawful

   and wrongful conduct. Absent a class action, most members of the Nationwide and State Classes

   would likely find the cost of litigating their claims prohibitively high and would therefore have no

   effective remedy at law. Because of the relatively small size of the damages of each member of

   the Nationwide and State Classes, it is highly likely that Plaintiffs or any other member of the

   Nationwide and State Classes would be able to protect their own interest and afford to seek legal

   redress for Defendants’ misconduct, because the cost of litigation through individual lawsuits

   might exceed expected recovery. Therefore, absent a class action, members of the Nationwide and

   State Classes will continue to incur damages and Defendants’ misconduct will continue without

   remedy.

             444.   Certification also is appropriate because Defendants acted, or refused to act, on

   grounds generally applicable to the Plaintiffs and the Nationwide and State Classes, thereby

   making appropriate the relief sought on behalf of the Nationwide and State Classes as a whole.

   Further, given the large number of HSPs subscribed to HomeAdvisor, allowing individual actions

   to proceed in lieu of a class action would run the risk of yielding inconsistent and conflicting

   adjudications. Treatment of common questions of law and fact in this action is a superior method

   to multiple individual actions or piecemeal litigation in that class treatment will conserve the

   resources of the courts and the litigants, and will promote consistency and efficiency of



                                                   165
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             179
                                                                               178
                                                                                 of
                                     of302
                                        301




   adjudication.


    II.   Class Action Allegations for The Misappropriation Claims

          445.     For the Misappropriation Plaintiffs’ claims under the Lanham Act Section 43(a),

   15 U.S.C. § 1125(a)(1)(A), (Count XLIX), Lanham Act Section 43(a), 15 U.S.C. § 1125(a)(1)(B),

   (Count L), and Declaratory Judgment (Count LI) the Misappropriation Plaintiffs seek to certify

   the following national class (the “Lanham Act Class”):

          Lanham Act Class

          All persons and entities who since July 13, 2015, did not have an active home
          service professional membership (including for HomeAdvisor’s Pro ConnectTM,
          Total ConnectTM, and/or for the predecessor or subsequent HomeAdvisor home
          service professional membership programs) and whose names, likeness or
          trademark appeared on HomeAdvisor’s website or any HomeAdvisor affiliate
          website.

          446.       The Misappropriation Plaintiffs also seek to certify classes for their state

   common law unfair competition and statutory claims under Colorado law (“Colorado

   Misappropriation Class”), Florida law (“Florida Misappropriation Class”), Idaho law (“Idaho

   Misappropriation Class”), and New York law (“New York Misappropriation Class”) (collectively

   the “State Misappropriation Classes”):

          Colorado Misappropriation Class (represented by the McHenry Plaintiffs)
          All persons and entities during the Class Period who reside in Colorado, since July
          13, 2015, and did not have an active home service professional membership
          (including for HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the
          predecessor or subsequent HomeAdvisor home service professional membership
          programs) and whose names, likeness, or trademark appeared on HomeAdvisor’s
          website or in relation with any HomeAdvisor affiliate website.

          Florida Misappropriation Class (represented by Plaintiff Ervine)
          All persons and entities during the Class Period who reside in Florida, since July
          13, 2014, and did not have an active home service professional membership
          (including for HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the
          predecessor or subsequent HomeAdvisor home service professional membership
          programs) and whose names, likeness or trademark appeared on HomeAdvisor’s
          website or in relation with any HomeAdvisor affiliate website.

                                                 166
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             180
                                                                               179
                                                                                 of
                                     of302
                                        301




          Idaho Misappropriation Class (represented by Plaintiff Haukenes)
          All persons and entities during the Class Period who reside in Idaho, since July 13,
          2016, and did not have an active home service professional membership (including
          for HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the predecessor or
          subsequent HomeAdvisor home service professional membership programs) and
          whose names, likeness or trademark appeared on HomeAdvisor’s website or in
          relation with any HomeAdvisor affiliate website.

          New York Misappropriation Class (represented by Plaintiff Hass)
          All persons and entities during the Class Period who reside in New York, since July
          13, 2015, and did not have an active home service professional membership
          (including for HomeAdvisor’s Pro ConnectTM, Total ConnectTM, and/or for the
          predecessor or subsequent HomeAdvisor home service professional membership
          programs) and whose names, likeness or trademark appeared on HomeAdvisor’s
          website or in relation with any HomeAdvisor affiliate website.


          447.    The Misappropriation Plaintiffs may seek to certify additional classes and/or

   subclasses and reserve the right to modify or amend the definition of the proposed Lanham Act

   and State Misappropriation Classes before the Court determines whether certification is

   appropriate.

          448.    Excluded from the Lanham Act and State Misappropriation Classes are: the

   Lanham Act Defendants, any entity in which any Lanham Act Defendant has a controlling interest,

   and each Lanham Act Defendants’ officers, directors, affiliates, legal representatives, employees,

   co-conspirators, successors, subsidiaries, and assigns; governmental entities; and, any judge or

   magistrate presiding over this action, as well as their immediate family members.

          449.    The Lanham Act Defendants’ practices were applied uniformly to all members of

   the Lanham Act and State Misappropriation Classes, so that the questions of law and fact are

   common to all members of the Lanham Act and State Misappropriation Classes.

          450.    All members of the Lanham Act and State Misappropriation Classes were and are

   similarly affected by the wrongful and unfair practices of the Lanham Act Defendants, resulting



                                                  167
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             181
                                                                               180
                                                                                 of
                                     of302
                                        301




   in harm to of the Members of the Lanham Act and State Misappropriation Classes, and the relief

   sought herein is for the benefit of the Misappropriation Plaintiffs and members of the Lanham Act

   and State Misappropriation Classes.

          451.    Based on HomeAdvisor’s, IAC’s and ANGI’s public statements, it is apparent that

   the Lanham Act and State Misappropriation Classes consists of many thousands of members, the

   identities and contact information of whom is readily ascertainable from HomeAdvisor’s records,

   therefore rendering joinder impractical and impossible.

          452.    Questions of law and fact common to the Misappropriation Plaintiffs and Lanham

   Act and State Misappropriation Classes exist that predominate over the questions affecting only

   individual members of the Lanham Act and State Misappropriation Classes. The common legal

   and factual questions include, inter alia:


          (a)     Whether the Lanham Act Defendants’ online advertisements and maintenance of
                  terminated HSPs’ profiles on HomeAdvisor websites are part of a pattern and
                  practice to divert or hijack business away from Plaintiffs and the Lanham Act and
                  State Misappropriation Classes Members in violation of Section 43(a) of the
                  Lanham Act.

          (b)     Whether the Lanham Act Defendants’ offers to connect homeowners to HSPs who
                  are no longer affiliated with HomeAdvisor violates 15 U.S.C. § 1125(a)(1)(A) of
                  the Lanham Act.

          (c)     Whether the Lanham Act Defendants’ false representations that Plaintiffs and the
                  Lanham Act and State Misappropriation Classes Members were unable to accept
                  new business opportunities violated 15 U.S.C. § 1125(a)(1)(B) of the Lanham Act.

          (d)     Whether the conduct alleged herein constitutes unfair competition.

          (e)     Whether the Lanham Act Defendants’ conduct violates consumer protection
                  statutes, and other laws as asserted herein.

          (f)     The amount of revenues and profits the Lanham Act Defendants received and/or
                  the amount of monies imposed on or lost by the members of the Lanham Act and
                  State Misappropriation Classes as a result of the Lanham Act Defendants’ conduct.



                                                 168
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             182
                                                                               181
                                                                                 of
                                     of302
                                        301




          (g)     Whether the members of the Lanham Act and State Misappropriation Classes are
                  threatened with irreparable harm and/or are entitled to injunctive and other
                  equitable relief and, if so, what is the nature of such relief.

          (h)     Whether the members of the Lanham Act and State Misappropriation Classes are
                  entitled to payment of damages plus interest thereon.


          453.    The claims asserted by the Misappropriation Plaintiffs in this action are typical of

   the claims of the members of the Lanham Act and State Misappropriation Classes, as the claims

   arise out of the same wrongful and unlawful course of conduct by the Lanham Act Defendants,

   including the Lanham Act Defendants’ deceptive conduct in misappropriating the names,

   trademarks or likenesses to divert business from the members of the Lanham Act and State

   Misappropriation Classes to HomeAdvisor. The Misappropriation Plaintiffs and the other

   members of the Lanham Act and State Misappropriation Classes have sustained economic injuries

   arising from the Lanham Act Defendants’ conduct, and the relief sought is common to each

   member of the Lanham Act and State Misappropriation Classes. In addition, HomeAdvisor

   continues to harm the Misappropriation Plaintiffs and the other members of the Lanham Act and

   State Misappropriation Classes by continuing to use their business names and information with

   false or misleading statements or in an effort to create a false association with HomeAdvisor and

   failing to provide any assurances that it will not resume its conduct of misappropriating the names,

   trademarks or likenesses of, and making false statements about, the Misappropriation Plaintiffs.

          454.    The Misappropriation Plaintiffs will fairly and adequately represent and protect the

   interests of the members of the Lanham Act and State Misappropriation Classes, and do not have

   interests antagonistic to the interests of any other member of the Lanham Act and State

   Misappropriation Classes.

          455.    The Misappropriation Plaintiffs have retained counsel competent and experienced



                                                   169
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             183
                                                                               182
                                                                                 of
                                     of302
                                        301




   in the prosecution of class actions, in particular consumer protection class actions.

          456.    Certification of the Lanham Act and State Misappropriation Classes is appropriate

   under Federal Rule of Civil Procedure 23 because questions of law or fact common to the

   respective members of the Lanham Act and State Misappropriation Classes predominate over

   questions of law or fact affecting only individual members of the Lanham Act and State

   Misappropriation Classes. This predominance makes class litigation under Fed. R. Civ. P. 23

   superior to any other method available for a fair and efficient decree of the claims.

          457.    A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy. The Misappropriation Plaintiffs and the members of the Lanham

   Act and State Misappropriation Classes have all suffered and will continue to suffer harm and

   damages as a result of the Lanham Act Defendants unlawful and wrongful conduct. Absent a class

   action, most members of the Lanham Act and State Misappropriation Classes would likely find

   the cost of litigating their claims prohibitively high and would therefore have no effective remedy

   at law. Because of the relatively small size of the damages of each member of the Lanham Act

   and State Misappropriation Classes, it is highly likely that the Misappropriation Plaintiffs or any

   other member of the Lanham Act and State Misappropriation Classes would be able to protect

   their own interest and afford to seek legal redress for the Lanham Act Defendants’ misconduct,

   because the cost of litigation through individual lawsuits might exceed expected recovery.

   Therefore, absent a class action, members of the Lanham Act and State Misappropriation Classes

   will continue to incur damages and the Lanham Act Defendants’ misconduct will continue without

   remedy.

          458.    Certification also is appropriate because the Lanham Act Defendants acted, or

   refused to act, on grounds generally applicable to the Plaintiffs and the Lanham Act and State



                                                   170
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             184
                                                                               183
                                                                                 of
                                     of302
                                        301




   Misappropriation Classes, thereby making appropriate the relief sought on behalf of the Lanham

   Act and State Misappropriation Classes as a whole. Further, given the large number of HSPs

   subscribed to HomeAdvisor, allowing individual actions to proceed in lieu of a class action would

   run the risk of yielding inconsistent and conflicting adjudications. Treatment of common questions

   of law and fact in this action is a superior method to multiple individual actions or piecemeal

   litigation in that class treatment will conserve the resources of the courts and the litigants, and will

   promote consistency and efficiency of adjudication.

                                         CAUSES OF ACTION

     I.    The Deceptive Business Practices Claims

           Nationwide
                                               COUNT I
                  Violations Of Racketeer Influenced And Corrupt Organizations Act,
                                          18 U.S.C. § 1962(C)
                      (Against All Defendants On Behalf of the Nationwide Class)

           459.     Plaintiffs re-allege and incorporate by reference all allegations set forth in the

   preceding paragraphs.

           460.     HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and as set forth in ¶¶ 53-387 supra.

           461.     IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and as set forth in ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-426 supra.

           462.     ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and as set forth in ¶¶ 6, 23, 53-387, and 411-426 supra.

           463.     CDVM and VentureStreet are named as Defendants in this Count by virtue of their

   conduct summarized as follows and as set forth in ¶¶ 24, 25, 86, 88, and 159 supra.

           464.     CraftJack is named as a Defendant in this Count by virtue of its conduct



                                                     171
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             185
                                                                               184
                                                                                 of
                                     of302
                                        301




   summarized as follows and as set forth in ¶¶ 26, 86, 88, 109-114, 115-121, 159, and 410 supra.

          A.      RICO Enterprise.

          465.    From at least October 1, 2012, to the present, the affiliation between and among

   IAC, ANGI, HomeAdvisor, CDVM, VentureStreet and CraftJack constituted an enterprise. The

   RICO enterprise, which engaged in, and whose activities affected interstate and foreign commerce,

   was comprised of an association-in-fact of entities and individuals that included the RICO

   Defendants.

          466.    The association-in-fact enterprise also included the businesses and persons who

   sold leads to HomeAdvisor, including CDVM, VentureStreet, CraftJack, One Planet, Triares,

   Modernize, Meredith, Reed Badra and John Does, which are in the business of generating

   consumer contact information for a variety of industries and selling or re-selling leads to

   HomeAdvisor, and which had knowledge that HomeAdvisor was selling bogus Leads.

          467.    The association-in-fact enterprise also includes the businesses and persons utilized

   by HomeAdvisor to collect monies from HSPs for the bogus Leads, including CMI, GGR, Phoenix

   Financial Services, LLC, MBW, and John Does.

          468.    The association-in-fact enterprise also includes the businesses and persons, that

   utilize the HSPs’ business names and identities to divert business away from the Lanham Act Class

   Members.

          469.    The RICO Defendants, aided and abetted by the RICO Non-Parties, conducted and

   participated, directly or indirectly in the conduct of the enterprise’s affairs through a pattern of

   racketeering activity consisting of numerous and repeated uses of the interstate mails and wire

   communications to execute a scheme to defraud, all in violation of the RICO, 18 U.S.C. § 1962

   (c).


                                                   172
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             186
                                                                               185
                                                                                 of
                                     of302
                                        301




          470.    The members of the RICO enterprise all had a common purpose: to generate

   revenue through HomeAdvisor by signing up HSPs, and generating sham Leads and collecting

   money from HSPs for sham Leads. The foregoing misconduct, as alleged supra, was done at

   HomeAdvisor’s direction and with the RICO enterprise’s full knowledge.

          471.    Moreover, the RICO enterprise was also forged by the relationships among those

   associated with it. As described supra, HomeAdvisor contracted with various third-parties that

   gathered and sold HomeAdvisor the sham Leads and the Lanham Act Defendants utilized the

   names and likeness of the Lanham Act Class Members to create Leads for HomeAdvisor.

   HomeAdvisor purchased or otherwise used fraudulent means to acquire, and then sold to

   unsuspecting HSPs bogus Leads that were not of the quality and nature represented to the HSPs,

   and then used other third parties to improperly pursue the defrauded HSPs to collect fabricated

   “debt” from them.

          472.    This RICO enterprise has remained in existence for several years, enabling its

   members to pursue the enterprise’s purpose. The RICO Defendants and RICO Non-Parties

   conducted and participated in the affairs of this RICO enterprise through a pattern of racketeering

   activity that began in at least 2012 and continues through the present and has consisted of hundreds

   of thousands (or millions) of acts of wire fraud under 18 U.S.C. § 1343.

          B.      Wire Fraud.

          473.    As alleged in ¶¶53-387, HomeAdvisor engaged in a scheme or artifice to defraud

   HSPs by charging them for a sham product, including bogus Leads.

          474.    Wire services, including internet, telephone and email were used in furtherance of

   the scheme. The use of the wire services to further the scheme was known by the RICO Defendants

   and it was reasonably foreseeable that wire services would be used for the purpose of signing up


                                                   173
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             187
                                                                               186
                                                                                 of
                                     of302
                                        301




   HSPs, collecting their payment information, charging them for the Leads, directing internet traffic

   to HomeAdvisor, acquiring and selling Leads to HomeAdvisor, and pursing HSPs with debt

   collectors

          475.    Defendants have repeatedly violated the federal wire fraud statutes, which have all

   occurred during the Class Period, including:

          (a)     Contacting HSPs about the HomeAdvisor products by telephone, email and text

   messages;

          (b)     Maintaining a website, Homeadvisor.com, that informed HSPs about the

   membership programs and the Leads;

          (c)     Collecting payment information from HSPs over the phone and by email for

   Membership Program and Lead fees;

          (d)     Generating bogus Leads through websites and telephone;

          (e)     Sending the bogus Leads to the HSPs by email and text message;

          (f)     Charging HSPs’ credit cards, and deducting automatically from HSPs’ bank

   accounts, fees and costs for bogus Leads, mHelpDesk, membership programs and debt collection;

          (g)     Providing over the phone and email, false information about the Leads to the HSPs;

          (h)     Use of websites and emails of third parties to generate Leads that would be used in

   furtherance of the scheme;

          (i)     Use of websites to misappropriate HSPs names and likenesses to generate Leads

   for HomeAdvisor;

          (j)     Use of emails, phone and website to prevent HSPs from cancelling their

   membership and Leads and from disputing the propriety of a Lead in order to secure a refund; and,

          (k)     Communications with third-parties, including the members of the enterprise, with



                                                  174
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             188
                                                                               187
                                                                                 of
                                     of302
                                        301




   respect to buying and bidding on the Leads through the internet and email.

          476.    As part of and in furtherance of the scheme to defraud, HomeAdvisor, and the John

   Does would receive documents and information by telephone and/or email from the HSPs with

   respect to the membership programs, mHelpDesk and the Leads.

          477.    As part of and in furtherance of the scheme to defraud, HomeAdvisor, ANGI and

   John Does would intentionally misstate by telephone and/or email the nature and quality of the

   products for which the HSPs were charged.

          C.      Pattern of Racketeering

          478.    The thousands of violations constitute a pattern of racketeering. They are related in

   that they share the same purpose of defrauding HSPs and involve the same participants, victims,

   and methods of commission. And, because the RICO Defendants’ large-scale criminal activities

   occurred over a period of several years and are continuing unabated, they amount to or pose a

   threat of continued criminal activity.

          479.    Each of the RICO Defendants associated with the RICO enterprise knew of the

   existence of the enterprise and its related activities. IAC and ANGI, through their designated

   officers and employees, devised the scheme and coordinated with HomeAdvisor to carry it out.

   The RICO Defendants’ and RICO Non-Parties employees oversaw, directed, and managed various

   aspects of the scheme, including commanding that sales persons employ the unscrupulous methods

   alleged herein to retain and secure payment information from HSPs, to misstate, omit material

   information about the Leads when communicating with HSPs, and to generate bogus Leads to sell

   to the HSPs, and pursuing HSPs with debt collection actions.

          480.    The RICO Defendants and their employees conducted and participated in the affairs

   of the RICO enterprise through a pattern of racketeering activity. IAC, ANGI and HomeAdvisor


                                                  175
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             189
                                                                               188
                                                                                 of
                                     of302
                                        301




   and their employees participated in the enterprise’s decision-making or were plainly integral to

   carrying out the scheme to defraud.

          481.    As part of their participation, the RICO Defendants knowingly and intentionally

   transmitted or caused to be sent, emailed, or transmitted fraudulent solicitations and information

   in interstate or foreign commerce. The fraudulent information constituted numerous and repeated

   violations of the federal wire fraud statutes in violation of 18 U.S.C. §§ 1341, 1343, as well as a

   pattern of racketeering activity in violation of 18 U.S.C. §§ 1961 (1), 1962 (c).

          482.    The RICO Defendants knew, or at a minimum were reckless in not knowing, that

   the information was misleading, deceptive, and/or false when transmitted.

          483.    The RICO Defendants’ conduct and pattern of racketeering activity foreseeably and

   proximately caused damages to Plaintiffs and to members of the Nationwide Class. Those

   damages include: wrongful payment for the Leads, the membership programs and mHelpDesk,

   wrongful collection proceedings and harm to credit, and wrongful misappropriation of HSP

   business names and identities.

                                              COUNT II
                                    Fraud/Fraudulent Concealment
                                  (On Behalf of the Nationwide Class)

          484.    Plaintiffs repeat, reallege, and incorporate by reference each of the foregoing

   allegations as though fully set forth herein.

          485.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          486.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          487.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts



                                                   176
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             190
                                                                               189
                                                                                 of
                                     of302
                                        301




   concerning the nature of the membership programs, including the nature and quality of the Leads

   – namely that the Leads were not from serious, project-ready homeowners and were sent to more

   than four HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly

   fees charged for mHelpDesk. Specifically, HomeAdvisor and ANGI knew (or should have known)

   that the membership programs were not of the nature that was advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the Membership Programs for an

   additional monthly fee. HomeAdvisor concealed material facts and/or made the material

   misrepresentations in order the boost the sales of membership programs and Leads.

          488.    HomeAdvisor and ANGI knew that Plaintiffs and Nationwide Class Members

   relied upon such material representations about the Leads, and HomeAdvisor and ANGI omitted

   material information and/or made such material representations to induce Plaintiffs and members

   of the Nationwide Class to act, i.e. to pay for a membership programs to get access to the Leads.

   Moreover, to pay for the Leads, the HSPs were required to provide either a checking/savings

   account from which HomeAdvisor and ANGI can automatically debit all membership fees and

   Lead fees, or a credit card on which HomeAdvisor can automatically charge such fees. Then, on

   a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The

   fee for each Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its

   debit accounts. Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          489.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiffs, such that, had Plaintiffs known that the representations were false and

   HomeAdvisor had omitted material information, Plaintiffs would not have purchased a

   membership programs and provided HomeAdvisor and ANGI with the means to charge their credit



                                                   177
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             191
                                                                               190
                                                                                 of
                                     of302
                                        301




   card and/or debit their bank accounts. But Plaintiffs and the Nationwide Class did not know the

   true facts, and relied upon the material representations and omissions made by HomeAdvisor.

          490.    Plaintiffs and the members of the Nationwide Class had no way of knowing that

   HomeAdvisor’s representations were false and gravely misleading, or that HomeAdvisor and

   ANGI had omitted imperative details. Plaintiffs and the members of the Nationwide Class did not,

   and could not, unravel HomeAdvisor’s deception on their own.

          491.    HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiffs and the members of the Nationwide Class would rely upon the false representations.

          492.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiffs and members

   of the Nationwide Class that, despite its affirmative representations about the services, including

   the Leads, it would charge Plaintiffs and the members of the Nationwide Class for unqualified

   Leads and mHelpDesk. HomeAdvisor and ANGI concealed these material facts with the intention

   that Plaintiffs and the members of the Nationwide Class would act.

          493.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiffs and the members of the Nationwide Class were induced into the purchase of

   goods and/or services that they otherwise would not have purchased, or would have paid less, and

   have suffered injury, harm and damages as described herein.

          494.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiffs’ and the Nationwide

   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

   in the future, which amount is to be determined according to proof.




                                                  178
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             192
                                                                               191
                                                                                 of
                                     of302
                                        301




                                           COUNT III
                        Aiding and Abetting Fraud/Fraudulent Concealment
                                (On Behalf of the Nationwide Class)

          495.    Plaintiffs repeat, reallege, and incorporate by reference each of the foregoing

   allegations as though fully set forth herein.

          496.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280 and 389-

   426.

          497.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiffs and the

   Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially assisted, encouraged,

   and was a substantial factor in the commission of such fraud.

          498.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature of the membership programs, including

   the nature and quality of the Leads – namely that the Leads were not from serious, project-ready

   homeowners and were sent to more than four HSPs. Specifically, IAC knew (or should have

   known) that the Leads were not of the nature and quality that HomeAdvisor and ANGI advertised.

   IAC aided and abetted HomeAdvisor’s and ANGI’s concealment of material facts and/or material

   misrepresentations in order the boost the sales of membership programs and Leads.

          499.    IAC knew that Plaintiffs and Nationwide Class Members relied upon such material

   representations about the Leads, and HomeAdvisor and ANGI omitted material information and/or

   made such material representations to induce Plaintiffs and members of the Nationwide Class to

   act, i.e. to pay for a membership program to get access to the Leads. Moreover, to pay for the

   Leads, the HSPs were required to provide either a checking/savings account from which



                                                   179
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             193
                                                                               192
                                                                                 of
                                     of302
                                        301




   HomeAdvisor and ANGI can automatically debit all membership fees and Lead fees, or a credit

   card on which HomeAdvisor can automatically charge such fees.          Then, on a weekly basis,

   HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The fee for each

   Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its debit

   accounts.     Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          500.     IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI,



                                                           utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor,



          501.




          502.     Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiffs and the

   Nationwide Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing

   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

          503.     IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiffs’ and the Nationwide Class’ rights and well-being



                                                  180
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             194
                                                                               193
                                                                                 of
                                     of302
                                        301




   to enrich IAC.

                                             COUNT IV
                                    Unjust Enrichment/Restitution
                     (Against All Defendants On Behalf Of The Nationwide Class)

          504.      Plaintiffs repeat, reallege and incorporate by reference each of the foregoing

   allegations as though fully set forth herein.

          505.      HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

          506.      IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280 and 289-

   426.

          507.      ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387 and 411-426.

          508.      CDVM and VentureStreet are named as Defendants in this Count by virtue of their

   conduct summarized as follows and as set forth in ¶¶ 24, 25, 86, 88, 115-121 and 159 supra. As to

   CDVM and VentureStreet, Count IV is asserted against them solely by Plaintiffs Airquip, Inc.,

   Charles Costello, Bruce Filipiak, Kourtney Ervine, Hans Hass, and Lisa LaPlaca, with respect to

   leads that are the subject of CDVM’s and VentureStreet’s revenue share agreement with the other

   Defendants for which CDVM and/or VentureStreet retained a benefit, as alleged herein.

          509.      CraftJack is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and as set forth in ¶¶ 26, 86, 88, 109-114, 115-121, 159 and 410 supra. As

   to CraftJack, Count IV is asserted against them solely by Plaintiffs Airquip, Inc., Anthony Bauman,

   Charles Costello, Nicole Gray, Hans Hass, Lisa LaPlaca and Brad and Linda McHenry, with

   respect to leads that are the subject of CraftJack’s revenue share agreement with HomeAdvisor for



                                                   181
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             195
                                                                               194
                                                                                 of
                                     of302
                                        301




   which CraftJack retained a benefit, as alleged herein.

          510.       As the intended and expected result of their conscious wrongdoing, and with the

   assistance of the RICO Non-Parties, the Unjust Enrichment Defendants have profited and

   benefited from Plaintiffs and the Nationwide Class’ purchase of the membership programs and

   payment for the Leads and mHelpDesk.

          511.       The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiffs and the Nationwide Class were not receiving

   services or Leads of the quality, nature, fitness, or value that had been represented by

   HomeAdvisor, and that a reasonable consumer would expect.

          512.       The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiffs and the Nationwide Class, at the

   expense of these parties.

          513.       Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiffs and members of the Nationwide Class, as

   alleged herein.

          514.       Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon them by Plaintiffs and the members of the Nationwide Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiffs and members of

   the Nationwide Class, as ordered by the Court.

          California



                                                    182
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             196
                                                                               195
                                                                                 of
                                     of302
                                        301




                                                  COUNT V
                            Violation of the California Unfair Competition Law,
                                  Cal. Bus. & Prof. Code §§ 17200, et seq.
                     (On Behalf Plaintiffs Seldner and LaPlaca and the California Class)
              515.    Plaintiffs Seldner and LaPlaca repeat and reallege the allegations above as if fully

   set forth herein.
           516. Plaintiffs Seldner and LaPlaca bring this claim on behalf of themselves and the

   California Class.

              517.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

              518.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

              519.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

              520.      California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200,

   et seq., proscribes acts of unfair competition, including “any unlawful, unfair or fraudulent

   business act or practice and unfair, deceptive, untrue or misleading advertising.”

              521.      HomeAdvisor’s, ANGI’s and IAC’s conduct, as described herein, was and is in

   violation of the UCL. HomeAdvisor, ANGI and IAC have engaged in “unfair” business practices

   ways and/or acts by, among other things, falsely representing the quality and nature of the Leads;

   failing to disclose the cost of mHelpDesk; and misrepresenting the availability of refunds and/or

   credits.

              522.    HomeAdvisor, ANGI and IAC have engaged in unfair competition and unfair,

   unlawful or fraudulent business practices by their conduct, statements, and omissions described

   above. In addition, HomeAdvisor, ANGI and IAC have engaged in unfair competition by

                                                      183
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             197
                                                                               196
                                                                                 of
                                     of302
                                        301




   engaging in fraud and deceit.

          523.    The acts engaged in by HomeAdvisor, ANGI and IAC are fraudulent and show a

   pattern of untruthful statements, false representations, concealment, intent to mislead, and a

   conspiracy to defraud that were all part of a scheme to mislead.

          524.    These acts and practices have deceived Plaintiffs Seldner and LaPlaca and are likely

   to deceive the public. HomeAdvisor’s, ANGI’s and IAC’s violations of the UCL caused injuries

   to Plaintiffs Seldner and LaPlaca and members of the California Class.

          525.    The injuries suffered by Plaintiffs Seldner and LaPlaca and members of the

   California Class are greatly outweighed by any potential countervailing benefit to consumers or to

   competition. Nor are the injuries that Plaintiffs Seldner and LaPlaca and the California Class

   members should have or could have reasonably avoided.

          526.    HomeAdvisor’s, ANGI’s and IAC’s representations and acts as set out above

   induced Plaintiffs Seldner and LaPlaca and other similarly situated members of the California

   Class to pay the amounts charged by HomeAdvisor, ANGI and IAC allowing them to collect sums

   never agreed to by customers. Plaintiffs Seldner and LaPlaca reserve the right to identify additional

   violations by HomeAdvisor, ANGI and IAC as may be established through discovery.

          527.    As a direct and legal result of its unlawful, unfair, and fraudulent conduct described

   above, Defendants have been unjustly enriched. Specifically, HomeAdvisor, ANGI and IAC have

   been unjustly enriched by the receipt of large sums of ill-gotten gains from the deceptive and

   excess monthly charges they have levied on customers.

          528.    Pursuant to California Business and Professions Code section 17203, Plaintiffs

   Seldner and LaPlaca seek an order of this court:

          (a)     Compelling HomeAdvisor, ANGI and IAC to make restitution to Plaintiff Seldner



                                                   184
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             198
                                                                               197
                                                                                 of
                                     of302
                                        301




   and LaPlaca and the California Class for all funds unlawfully, unfairly, or fraudulently obtained

   by HomeAdvisor, ANGI and IAC as a result of its violations of California Business and

   Professions Code section 17200 et seq.;

           (b)      Declaring that HomeAdvisor, ANGI and IAC have violated the provisions of

   California Business & Professions Code section 17200, and California Business and Professions

   Code section 17500, and any other statutory violations; and

           (c)      Enjoining and restraining HomeAdvisor, ANGI and IAC from charging and

   collecting additional unauthorized monthly charges from customers.

           529.     In prosecuting this action for the enforcement of important rights affecting the

   public interest, Plaintiffs Seldner and LaPlaca seek to recover attorney fees under (i) section 1021.5

   of the Code of Civil Procedure and/or (ii) the “common fund” doctrine available to a prevailing

   plaintiff who wins restitutionary relief for the general public.

                                              COUNT VI
                                  False and Misleading Advertising,
                               Cal. Bus. & Prof. Code §§ 17500, et seq.
                  (On Behalf Plaintiffs Seldner and LaPlaca and the California Class)

           530.        Plaintiffs Seldner and LaPlaca repeat and reallege the allegations above as if fully

   set forth herein.

           531.        HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

           532.     ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

           533.     IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

                                                      185
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             199
                                                                               198
                                                                                 of
                                     of302
                                        301




           534.     Plaintiffs Seldner and LaPlaca brings this claim on behalf of themselves and the

   California Class for violations of the California Business & Professions Code § 17500, which

   states, in relevant part:

                   It is unlawful for any . . . corporation . . . with intent directly or
                   indirectly to or to perform services to induce the public to enter into
                   any obligation relating thereto, to make or disseminate or cause to
                   be made or disseminated before the public in this state, or to make
                   or disseminate or cause to be made or disseminated from this state
                   before the public in any state, in any newspaper or other publication,
                   or any advertising device, or . . . any other manner or means
                   whatever, including over the Internet, any statement . . . which is
                   untrue or misleading, and which is known, or which by the exercise
                   of reasonable care should be known, to be untrue or misleading, . . .
                   or . . . not to sell that personal property or those services. . . as so
                   advertised.


   Cal. Bus. & Prof. Code § 17500.

           535.    HomeAdvisor, ANGI and IAC caused to be made or disseminated through

   California and the United States, through advertising, marketing and other publications, statements

   that were untrue or misleading, and which were known, or which by the exercise of reasonable

   care should have been known to HomeAdvisor, ANGI and IAC, to be untrue and misleading

   Plaintiffs Seldner and LaPlaca and the other members of the California Class.

           536.    HomeAdvisor,      ANGI and        IAC    have    violated   § 17500    because   their

   misrepresentations and omissions regarding the nature and quality of the membership programs,

   including the nature and quality of the Leads, the inclusion of mHelpDesk in the membership

   programs and the prices charged for mHelpDesk, and their policies and practices relating to Lead

   generation and dissemination to HSPs detailed in this Complaint were material and likely to

   deceive a reasonable consumer.

           537.    Plaintiffs Seldner and and LaPlaca the other members of the California Class have



                                                    186
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             200
                                                                               199
                                                                                 of
                                     of302
                                        301




   suffered an injury in fact, including the loss of money or property, as a result of HomeAdvisor’s

   ANGI’s and IAC’s unfair, unlawful, and/or deceptive practices. In choosing to buy a membership

   program or Leads from HomeAdvisor, ANGI and IAC, Plaintiffs Seldner and LaPlaca and the

   other members of the California Class relied on the misrepresentations and/or omissions of

   HomeAdvisor, ANGI and IAC with respect to the price they would pay, the nature and quality of

   the Leads sold by HomeAdvisor and ANGI, and HomeAdvisor’s and ANGI’s adherence to the

   parameters and limits the HSPs established for their membership program. Had Plaintiffs Seldner

   and LaPlaca and the other members of the California Class known the true facts, they would not

   have agreed to buy a membership program or Leads from HomeAdvisor, ANGI and IAC, remained

   HomeAdvisor customers, and/or paid as much for a membership program or Leads. Accordingly,

   Plaintiffs Seldner and LaPlaca and the other members of the California Class overpaid and did not

   receive the benefit of their bargain.

          538.    All of the wrongful conduct alleged herein occurred, and continues to occur, in the

   conduct of HomeAdvisor’s, ANGI’s and IAC’s business. HomeAdvisor’s and ANGI’s wrongful

   conduct is part of a pattern or generalized course of conduct that was perpetuated and repeated,

   both in the State of California and nationwide.

          539.      Plaintiffs Seldner and LaPlaca, on behalf of themselves and the California Class,

   seek restitution, and injunctive relief under §§ 17500, et seq.

                                            COUNT VII
                                 Fraud/Fraudulent Concealment
              (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class)

          540.    Plaintiffs Seldner and LaPlaca repeat, reallege, and incorporate by reference each

   of the foregoing allegations as though fully set forth herein.

          541.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct



                                                     187
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             201
                                                                               200
                                                                                 of
                                     of302
                                        301




   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          542.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          543.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature and quality of the membership programs– including that the Leads were not

   from serious, project-ready homeowners and were sent to more than four HSPs – and the inclusion

   of the mHelpDesk in the membership programs and the monthly fees charged for mHelpDesk.

   Specifically, HomeAdvisor and ANGI knew (or should have known) that the membership

   programs were not of the nature and quality that was advertised and that Leads and mHelpDesk

   were part of the membership programs for additional fees. HomeAdvisor and ANGI concealed

   material facts and/or made the material misrepresentations in order the boost the sales of

   Membership Programs and Leads.

          544.    HomeAdvisor and ANGI knew that Plaintiffs Seldner and LaPlaca and California

   Class Members relied upon such material representations about the membership programs, and

   HomeAdvisor and ANGI omitted material information and/or made such material representations

   about the benefits of the membership programs to induce Plaintiffs Seldner and LaPlaca and

   members of the California Class to act. Moreover, to pay for the membership program, the HSPs

   were required to provide either a checking/savings account from which HomeAdvisor and ANGI

   can automatically debit all membership fees and Lead fees, or a credit card on which HomeAdvisor

   and ANGI can automatically charge such fees. Then, on a weekly basis, HomeAdvisor and ANGI

   automatically charged the HSPs for each Lead sent. The fee for each Lead is automatically charged

   to the HSPs’ credit cards and/or debited from his/her/its debit accounts. Consequently, the

   viability, accuracy, seriousness, qualified nature and limited distribution of each Lead are material



                                                   188
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             202
                                                                               201
                                                                                 of
                                     of302
                                        301




   to the HSPs.

          545.     The representations about the membership programs and the omissions about the

   Leads were material to Plaintiffs Seldner and LaPlaca, such that, had Plaintiffs Seldner and

   LaPlaca known that the representations were false and HomeAdvisor and ANGI had omitted

   material information, Plaintiffs Seldner and LaPlaca would not have purchased a membership

   program and provided HomeAdvisor and ANGI with the means to charge their credit card and/or

   debit their bank accounts. But Plaintiffs Seldner and LaPlaca and the California Class did not

   know the true facts, and relied upon the material representations and omissions made by

   HomeAdvisor.

          546.     Plaintiffs Seldner and LaPlaca and the members of the California Class had no way

   of knowing that HomeAdvisor’s and ANGI’s representations were false and gravely misleading,

   or that HomeAdvisor and ANGI had omitted imperative details. Plaintiffs Seldner and LaPlaca

   and the members of the California Class did not, and could not, unravel HomeAdvisor’s deception

   on their own.

          547.     HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiffs Seldner and LaPlaca and the members of the California Class would rely upon the false

   representations.

          548.     HomeAdvisor and ANGI concealed and failed to disclose to Plaintiffs Seldner and

   LaPlaca and members of the California Class that, despite its affirmative representations about the

   services, including the membership programs and Leads, it would charge Plaintiffs Seldner and

   LaPlaca and the members of the California Class for unqualified Leads and mHelpDesk.

   HomeAdvisor and ANGI concealed these material facts with the intention that Plaintiffs Seldner

   and LaPlaca and the members of the California Class would act.



                                                  189
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             203
                                                                               202
                                                                                 of
                                     of302
                                        301




          549.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiffs Seldner and LaPlaca and the members of the California Class were induced

   into the purchase of goods and/or services that they otherwise would not have purchased, or would

   have paid less, and have suffered injury, harm and damages as described herein.

          550.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiffs Seldner’s and LaPlaca’s

   and the California Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s

   and ANGI’s conduct warrants an assessment of punitive damages in an amount sufficient to deter

   such conduct in the future, which amount is to be determined according to proof.

                                           COUNT VIII
                     Aiding and Abetting Fraud/Fraudulent Concealment
              (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class)

          551.    Plaintiffs Seldner and LaPlaca repeat, reallege, and incorporate by reference each

   of the foregoing allegations as though fully set forth herein.

          552.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280 and 389-

   426.

          553.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiffs Seldner

   and LaPlaca and the California Class, as alleged herein. IAC’s conduct alleged herein enabled,

   substantially assisted, encouraged, and was a substantial factor in the commission of such fraud.

          554.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature and quality of the membership programs

   including that the Leads were not from serious, project-ready homeowners and were sent to more



                                                   190
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             204
                                                                               203
                                                                                 of
                                     of302
                                        301




   than four HSPs. Specifically, IAC knew (or should have known) that the membership programs

   were not of the nature and quality that HomeAdvisor and ANGI advertised and that Leads and

   mHelpDesk were part of the membership programs for additional fees. IAC aided and abetted

   HomeAdvisor’s and ANGI’s concealment of material facts and/or material misrepresentations in

   order the boost the sales of Membership Programs and Leads.

          555.    IAC knew that Plaintiffs Seldner and LaPlaca and California Class Members relied

   upon such material representations about the membership programs, and that HomeAdvisor and

   ANGI omitted material information and/or made such material representations about the benefits

   of the membership programs to induce Plaintiffs Seldner and LaPlaca and members of the

   California Class to act. Moreover, to pay for the membership programs, the HSPs were required

   to provide either a checking/savings account from which HomeAdvisor and ANGI can

   automatically debit all membership fees and Lead fees, or a credit card on which HomeAdvisor

   can automatically charge such fees.        Then, on a weekly basis, HomeAdvisor and ANGI

   automatically charged the HSPs for each Lead sent. The fee for each Lead is automatically charged

   to the HSPs’ credit cards and/or debited from his/her/its debit accounts. Consequently, the

   viability, accuracy, seriousness, qualified nature and limited distribution of each Lead are material

   to the HSPs.

          556.    IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead

   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.



                                                   191
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             205
                                                                               204
                                                                                 of
                                     of302
                                        301




          557.    IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   omissions to sell the membership programs and Leads, to provide HSPs with accurate information

   but nevertheless chose to maintain policies that enabled and assisted the fraud.

          558.    Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiffs Seldner and

   LaPlaca and the California Class by making statements about the quality of the Leads in regulatory

   filings, by concealing material information about the quality and nature of the membership

   programs, and by allowing HomeAdvisor and ANGI to continue to purchase and generate bogus

   Leads to sell to HSPs.

          559.    IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiffs Seldner’s and LaPlaca’s and the California Class’

   rights and well-being to enrich IAC.

                                            COUNT IX
                                   Breach Of Implied Contract
              (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class)

          560.    Plaintiffs Seldner and LaPlaca repeat, reallege and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

          561.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

          562.    Plaintiffs Seldner and LaPlaca and the members of the California Class paid money

   to HomeAdvisor in exchange for membership programs, including Leads and mHelpDesk.

          563.    An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to provide Plaintiffs Seldner and LaPlaca and HSPs marketing tools and, if



                                                   192
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             206
                                                                               205
                                                                                 of
                                     of302
                                        301




   desired, Leads that were from targeted, serious, qualified and/or project-ready homeowners.

          564.    Plaintiffs Seldner and LaPlaca and the members of the California Class paid an

   annual fee to join a HomeAdvisor membership program and were charged hundreds and thousands

   of dollars for Leads.

          565.    The sale of HomeAdvisor’s Lead services were misrepresented to Plaintiffs Seldner

   and LaPlaca and the members of the California Class. Furthermore, HomeAdvisor’s Leads and

   Lead generation process systemically flawed, and are not comprised of targeted, serious, qualified

   and project-ready homeowners.

          566.    The Leads were not of the nature and quality of the Leads that were represented

   and required, yet HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did

   not generate Leads for the HSPs that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged HSPs for Leads that have been sent to more than four

   HSPs and for mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor

   systemically disregarded the parameters and limits placed on the type and number of Leads to be

   charged to HSPs. Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

          567.    Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiffs Seldner and LaPlaca and members of the California Class.

          568.    As a result, Plaintiffs Seldner and LaPlaca and members of the California Class

   have been harmed and/or injured have incurred economic damages as a proximate and direct result

   of the breach by HomeAdvisor.

                                            COUNT X
                                 Unjust Enrichment/Restitution
              (On Behalf of Plaintiffs Seldner and LaPlaca and the California Class)



                                                  193
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             207
                                                                               206
                                                                                 of
                                     of302
                                        301




          569.    Plaintiffs Seldner and LaPlaca repeat, reallege and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

          570.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

          571.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          572.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

          573.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiffs Seldner’s and LaPlaca’s and

   the California Class’ purchase of the membership programs and payment for the Leads and

   mHelpDesk.

          574.    The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiffs Seldner and LaPlaca and the California Class

   were not receiving services of the quality, nature, fitness, or value that had been represented by

   the Unjust Enrichment Defendants, and that a reasonable consumer would expect.

          575.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiffs Seldner and LaPlaca and the

   California Class, at the expense of these parties.

          576.    Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants



                                                   194
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             208
                                                                               207
                                                                                 of
                                     of302
                                        301




   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiffs Seldner and LaPlaca and members of the

   California Class, as alleged herein.

           577.    Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon them by Plaintiffs Seldner and LaPlaca and the members of the California Class is

   unjust and inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiffs Seldner

   and LaPlaca and members of the California Class, as ordered by the Court.



           Colorado

                                            COUNT XI
                  Violations of Colorado Consumer Protection Act ("CCPA"),
                                  Colo. Rev. Stat. § 6-1-101, et seq.
            (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class)

           578.    Plaintiffs Brad and Linda McHenry repeat and reallege the allegations above as if

   fully set forth herein.

           579.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

           580.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

           581.    Plaintiffs Brad and Linda McHenry bring this claim on behalf of themselves and

   the Colorado Class.

           582.    Plaintiffs Brad and Linda McHenry are informed and believe, and thereon allege,

   that HomeAdvisor and ANGI engaged in extensive marketing, advertising and selling, including,

   but not limited to, electronic media, television, internet and direct marketing through their agents,

   to promote and sell its membership programs and ProLeads.

                                                   195
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             209
                                                                               208
                                                                                 of
                                     of302
                                        301




          583.    HomeAdvisor and ANGI characterized the Leads as: from targeted, serious,

   qualified and project ready homeowners; qualified new business opportunities (Pro Leads) to keep

   your pipeline full; from ‘ready-to-buy’ customers; targeted prospects and highly targeted

   prospects; from project ready homeowners; from homeowners actively seeking the services; from

   qualified homeowners; from serious homeowners; and being sent only to up to four HSPs. See

   supra ¶¶ 57-61. But, the Leads are not as HomeAdvisor and ANGI represented or of the quality

   and nature of what Plaintiffs Brad and Linda McHenry and the Colorado Class paid for because

   HomeAdvisor and ANGI maintain and employ systemically flawed and deficient processes to

   generate Leads, and send and charge HSPs for Leads that were not of such nature and quality.

          584.    In addition, HomeAdvisor and ANGI concealed and omitted material information

   about: (a) the nature of the membership programs; (b) the Leads, including the true source and

   nature of the Leads, in that, inter alia, the Leads were generated through methods that could not

   and did not provide the Leads as advertised; and, (c) that substantial monthly fees would be

   charged to the HSPs for mHelpDesk.

          585.    HomeAdvisor and ANGI also systemically disregarded the parameters and limits

   placed on the type and number of Leads to be charged to HSPs.

          586.    HomeAdvisor and ANGI employed tactics that prevented or discouraged HSPs

   from cancelling their membership and Leads, and from disputing the propriety of a Lead in order

   to secure a refund.

          587.    HomeAdvisor and ANGI had knowledge that the Leads and their practices and

   services were contrary to what the HSPs had paid over $763 million for in 2017 alone.

          588.    HomeAdvisor’s and ANGI’s failure to disclose and instead to conceal the foregoing

   facts was intended to and induced the McHenry Plaintiffs and the members of the Colorado Class



                                                 196
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             210
                                                                               209
                                                                                 of
                                     of302
                                        301




   to pay millions of dollars for membership programs, including Leads and mHelpDesk.

          589.    This cause of action is brought on behalf of Plaintiffs Brad and Linda McHenry and

   all similarly situated members of the Colorado Class, pursuant to COLO. REV. STAT. § 6-1-

   105(e), (g), (i), (l), (n) and (u), which provide, in pertinent part, that “a person engages in a

   deceptive trade practice when, in the course of such person’s business, vocation, or occupation,

   such person —

                                                   *      *       *
           (e) Knowingly makes a false representation as to the characteristics, ingredients, uses,
   benefits, alterations, or quantities of goods, food, services, or property or a false representation as
   to the sponsorship, approval, status, affiliation, or connection of a person therewith;
                                                   *      *       *
           (g) Represents that goods, food, services, or property are of a particular standard, quality,
   or grade, or that goods are of a particular style or model, if he knows or should know that they are
   of another;
                                                   *      *       *
           (i) Advertises goods, services, or property with intent not to sell them as advertised;
                                                   *      *       *
           (l) Makes false or misleading statements of fact concerning the price of goods, services,
   or property or the reasons for, existence of, or amounts of price reductions;
                                                   *      *       *
           (n) Employs "bait and switch" advertising, which is advertising accompanied by an effort
   to sell goods, services, or property other than those advertised or on terms other than those
   advertised and which is also accompanied by one or more of the following practices:
                                                   *      *       *
           (III) Requiring tie-in sales or other undisclosed conditions to be met prior to selling the
   advertised goods, property, or services;
                                                   *      *       *
           (u) Fails to disclose material information concerning goods, services, or property which
   information was known at the time of an advertisement or sale if such failure to disclose such
   information was intended to induce the consumer to enter into a transaction.
           590. In addition, C.R.S. § 6-1-105(3) provides: “The deceptive trade practices listed in

   this section are in addition to and do not limit the types of unfair trade practices actionable at

   common law or under other statutes of this state.”

          591.     HomeAdvisor’s and ANGI’s deceptive practices occurred in the course of

                                                    197
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             211
                                                                               210
                                                                                 of
                                     of302
                                        301




   HomeAdvisor’s business, vocation or occupation.

           592.    HomeAdvisor’s and ANGI’s misconduct significantly impacts the public as actual

   or potential consumers of the HomeAdvisor’s and ANGI’s services described herein. The

   deceptive marketing, advertising and selling through electronic media, television, internet and

   direct marketing were directed to the market generally resulting in deception of actual and

   prospective purchasers.

           593.    The wrongdoing alleged herein has a significant public impact. Among other

   things: as of December 31, 2017, HomeAdvisor’s network of HSPs consisted of approximately

   181,000 paying Service Professionals in the United States, who provided services ranging from

   home repairs to larger home remodeling projects to thousands of homeowners nationwide;

   HomeAdvisor and ANGI are sophisticated and have superior bargaining power over the HSPs, as

   well as the homeowners, who are affected by the deceptive and false practices challenged herein;

   and, the wrongdoing has impacted HSPs, causing them substantial monetary damages, and has the

   significant potential to do so in the future.

           594.    HomeAdvisor’s and ANGI’s deceptive practices caused damage to Plaintiffs Brad

   and Linda and all Colorado Class Members. Because of HomeAdvisor’s and ANGI’s unfair,

   deceptive and fraudulent business practices, Plaintiffs Brad and Linda McHenry and the Colorado

   Class Members suffered and continue to suffer injuries by way of monetary loss.

           595.    In all respects, the foregoing constitutes deceptive trade practices by HomeAdvisor

   and ANGI. HomeAdvisor and ANGI committed deceptive acts and practices, and omitted material

   information, which have a capacity, tendency, and/or likelihood to deceive or confuse reasonable

   HSPs in that such consumers had a good faith basis for believing that (a) the Leads were generated,

   marketed, distributed and charged to the HSPs in a reliable and honest manner; (b) they would not



                                                   198
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             212
                                                                               211
                                                                                 of
                                     of302
                                        301




   be charged for mHelpDesk; and (c) they would be able to control the Leads, as well as suspend or

   cancel receipt of and being charged for the Leads. Instead, the McHenry Plaintiffs and the

   members of the Colorado Class were and were likely to be deceived by HomeAdvisor, as set forth

   herein.

             596.   Plaintiffs Brad and Linda McHenry therefore seeks an order of this Court:

             a.     Enjoining HomeAdvisor and ANGI from continuing to engage, use, or employ any

   unfair and/or deceptive business acts or practices related to their marketing, distribution, taking of

   monies for, and the management of Leads, Membership Programs, mHelpDesk, Lead

   management, requests for refunds, and requests for suspension or cancellation of involvement in

   a Membership Program, Leads and mHelpDesk, in such manner as set forth in detail above;

             b.     Requiring HomeAdvisor and ANGI to cease business practices that generate and

   charge for unqualified Leads;

             c.     Enjoining HomeAdvisor and ANGI from representing that the Leads are qualified

   and of similar nature and quality, when they are not;

             d.     Requiring HomeAdvisor and ANGI to cease charging for mHelpDesk without

   written, clear confirmation of a HSP’s knowledge of the service and attendant charges, and

   his/her/its acceptance of such service and charges; and

             e.     Enjoining HomeAdvisor and ANGI from initiating and proceeding with any

   collection action against Plaintiffs and the members of the Class.

             597.   Plaintiffs Brad and Linda McHenry and the members of the Colorado Class may be

   irreparably harmed and/or denied an effective and complete remedy if such an order is not granted.

   The unfair and/or deceptive acts and practices of HomeAdvisor and ANGI, as described above,

   present a serious threat to the McHenry Plaintiffs and the members of the Colorado Class.



                                                    199
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             213
                                                                               212
                                                                                 of
                                     of302
                                        301




                                           COUNT XII
                                  Fraud/Fraudulent Concealment
            (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class)

          598.    Plaintiffs Brad and Linda McHenry repeat, reallege, and incorporate by reference

   each of the foregoing allegations as though fully set forth herein.

          599.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          600.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          601.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs, including the nature and quality of the Leads

   – namely that the Leads were not from serious, project-ready homeowners and were sent to more

   than four HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly

   fees charged for mHelpDesk. Specifically, HomeAdvisor and ANGI knew (or should have known)

   that the membership programs were not of the nature that was advertised, including that nature

   and quality of the Leads and that mHelpDesk was included in the membership programs for an

   additional monthly fee. HomeAdvisor and ANGI concealed material facts and/or made the

   material misrepresentations in order the boost the sales of membership programs and Leads.

          602.    HomeAdvisor and ANGI knew that the McHenry Plaintiffs and Colorado Class

   Members relied upon such material representations about the Leads, and HomeAdvisor and ANGI

   omitted material information and/or made such material representations to induce the McHenry

   Plaintiffs and members of the Colorado Class to act, i.e. to pay for a Membership Program to get

   access to the Leads. Moreover, to pay for the Leads, the HSPs were required to provide either a

   checking / savings account from which HomeAdvisor and ANGI can automatically debit all



                                                   200
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             214
                                                                               213
                                                                                 of
                                     of302
                                        301




   Membership Fees and Lead fees, or a credit card on which HomeAdvisor and ANGI can

   automatically charge such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically

   charged the HSPs for each Lead sent. The fee for each Lead is automatically charged to the HSPs’

   credit cards and/or debited from his/her/its debit accounts. Consequently, the viability, accuracy,

   seriousness, qualified nature and limited distribution of each Lead are material to the HSPs.

          603.    The representations about the Leads and the omissions about the Leads were

   material to the McHenry Plaintiffs, such that, had the McHenry Plaintiffs known that the

   representations were false and HomeAdvisor had omitted material information, the McHenry

   Plaintiffs would not have purchased a Membership Program and provided HomeAdvisor and

   ANGI with the means to charge their credit card and/or debit their bank accounts. But the

   McHenry Plaintiffs and the Colorado Class did not know the true facts, and relied upon the material

   representations and omissions made by HomeAdvisor and ANGI.

          604.    Plaintiffs Brad and Linda McHenry and the members of the Colorado Class had no

   way of knowing that HomeAdvisor’s and AGNI’s representations were false and gravely

   misleading, or that HomeAdvisor and ANGI had omitted imperative details. Plaintiffs Brad and

   Linda McHenry and the members of the Colorado Class did not, and could not, unravel

   HomeAdvisor’s and ANGI’s deception on their own.

          605.    HomeAdvisor and ANGI knew its statements were false, and intended that the

   McHenry Plaintiffs and the members of the Colorado Class would rely upon the false

   representations.

          606.    HomeAdvisor and ANGI concealed and failed to disclose to the McHenry Plaintiffs

   and members of the Colorado Class that, despite its affirmative representations about the

   membership programs, including the Leads, it would charge the McHenry Plaintiffs and the



                                                  201
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             215
                                                                               214
                                                                                 of
                                     of302
                                        301




   members of the Colorado Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI

   concealed these material facts with the intention that the McHenry Plaintiffs and the members of

   the Colorado Class would act.

          607.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, the McHenry Plaintiffs and the members of the Colorado Class were induced into the

   purchase of goods and/or services that they otherwise would not have purchased, or would have

   paid less, and have suffered injury, harm and damages as described herein.

          608.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of the McHenry Plaintiffs’ and the

   Colorado Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and

   ANGI’s conduct warrants an assessment of punitive damages in an amount sufficient to deter such

   conduct in the future, which amount is to be determined according to proof.

                                          COUNT XIII
                     Aiding and Abetting Fraud/Fraudulent Concealment
            (On Behalf of Plaintiff Brad and Linda McHenry and the Colorado Class)

          609.    Plaintiffs Brad and Linda McHenry repeat, reallege, and incorporate by reference

   each of the foregoing allegations as though fully set forth herein.

          610.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          611.    HomeAdvisor and ANGI committed fraud resulting in injury to the McHenry

   Plaintiffs and the Colorado Class, as alleged herein. IAC’s conduct alleged herein enabled,

   substantially assisted, encouraged, and was a substantial factor in the commission of such fraud.

          612.    As a result of its control over and direction of HomeAdvisor’s day-to-day business



                                                   202
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             216
                                                                               215
                                                                                 of
                                     of302
                                        301




   operations, IAC knew or was aware that HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature of the membership programs, including

   the nature and quality of the Leads – namely that the Leads were not from serious, project-ready

   homeowners and were sent to more than four HSPs. Specifically, IAC knew (or should have

   known) that the membership programs were not of the nature that HomeAdvisor and ANGI

   advertised, including the nature and quality of the Leads and the inclusion of and cost associated

   with mHelpDesk. IAC aided and abetted HomeAdvisor’s and ANGI’s concealment of material

   facts and/or material misrepresentations in order the boost the sales of Membership Programs and

   Leads.

            613.   IAC knew that the McHenry Plaintiffs and Colorado Class Members relied upon

   such material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce the McHenry Plaintiffs and

   members of the Colorado Class to act, i.e. to pay for a membership program to get access to the

   Leads.     Moreover, to pay for the Leads, the HSPs were required to provide either a

   checking/savings account from which HomeAdvisor and ANGI can automatically debit all

   Membership Fees and Lead fees, or a credit card on which HomeAdvisor can automatically charge

   such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for

   each Lead sent. The fee for each Lead is automatically charged to the HSPs’ credit cards and/or

   debited from his/her/its debit accounts.    Consequently, the viability, accuracy, seriousness,

   qualified nature and limited distribution of each Lead are material to the HSPs.

            614.   IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead



                                                  203
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             217
                                                                               216
                                                                                 of
                                     of302
                                        301




   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

           615.   IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless chose to maintain policies that enabled and assisted the fraud.

           616.   Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on the McHenry

   Plaintiffs and the Colorado Class by making statements about the quality of the Leads in regulatory

   filings, by concealing material information about the quality and nature of the Leads, and by

   allowing HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to

   HSPs.

           617.   IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of the McHenry Plaintiffs’ and the Colorado Class’ rights and

   well-being to enrich IAC.

                                           COUNT XIV
                                    Breach Of Implied Contract
            (On Behalf of Plaintiffs Brad and Linda McHenry and the Colorado Class)

           618.   Plaintiffs Brad and Linda McHenry repeat, reallege and incorporate by reference

   each of the foregoing allegations as though fully set forth herein.

           619.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

           620.   Plaintiffs Brad and Linda McHenry and the members of the Colorado Class paid



                                                   204
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             218
                                                                               217
                                                                                 of
                                     of302
                                        301




   money to HomeAdvisor in exchange for Leads.

            621.   An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge the McHenry Plaintiffs and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

            622.   The McHenry Plaintiffs and the members of the Colorado Class paid an annual fee

   to join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for

   Leads.

            623.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

            624.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged the McHenry Plaintiffs and the members of the

   Colorado Class for Leads that have been sent to more than four HSPs. HomeAdvisor also charged

   HSPs for mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor

   systemically disregarded the parameters and limits placed on the type and number of Leads to be

   charged to HSPs. Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

            625.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and the McHenry Plaintiffs and members of the Colorado Class.

            626.   As a result, the McHenry Plaintiffs and members of the Colorado Class have been

   harmed and/or injured have incurred economic damages as a proximate and direct result of the



                                                  205
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             219
                                                                               218
                                                                                 of
                                     of302
                                        301




   breach by HomeAdvisor.

                                          COUNT XV
                                 Unjust Enrichment/Restitution
           (On Behalf Of Plaintiffs Brad and Linda McHenry and the Colorado Class)

          627.    Plaintiffs Brad and Linda McHenry repeat, reallege and incorporate by reference

   each of the foregoing allegations as though fully set forth herein.

          628.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

          629.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          630.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

          631.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from the McHenry Plaintiffs’ and the

   Colorado Class’ purchase of the membership programs and payment for the Leads and

   mHelpDesk.

          632.    The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiffs Brad and Linda McHenry and the Colorado

   Class were not receiving services of the quality, nature, fitness, or value that had been represented

   by HomeAdvisor, and that a reasonable consumer would expect.

          633.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to the McHenry Plaintiffs and the Colorado



                                                   206
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             220
                                                                               219
                                                                                 of
                                     of302
                                        301




   Class, at the expense of these parties.

          634.      Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against the McHenry Plaintiffs and members of the Colorado

   Class, as alleged herein.

          635.      Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon them by the McHenry Plaintiffs and the members of the Colorado Class is unjust

   and inequitable, the Unjust Enrichment Defendants must pay restitution to the McHenry Plaintiffs

   and members of the Colorado Class, as ordered by the Court.


          Florida

                                             COUNT XVI
                 Violation of the Florida Deceptive and Unfair Trade Practices Act,
                                Fla. Stat. §501.201, et seq. (“DUTPA”)
                 (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class)

          636.       Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

          637.       Plaintiffs DaSilva and Ervine bring this Count individually and on behalf of the

   Florida Class.

          638.      HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          639.      ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          640.      IAC is named as a Defendants in this Count by virtue of its conduct as follows and

   set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-426.



                                                     207
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             221
                                                                               220
                                                                                 of
                                     of302
                                        301




          641.     The Florida Deceptive and Unfair Trade Practices Act (“DUTPA”), Fla. Stat. §

   501.201, et seq., makes unlawful any “[u]nfair methods of competition, unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

          642.     As amended by the Florida Legislature in 2001, a “person” who has suffered a

   loss as a result of a violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)

   has standing to sue under that statute. See Fla. Stat. § 501.211(2). This 2001 amendment replaced

   the word “consumer” with “person.” Plaintiffs DaSilva and Ervine and the Florida Class members

   are “persons” within the meaning of the FDUTPA.

          643.     As set forth herein, HomeAdvisor, ANGI and IAC engaged in unfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of trade or commerce in violation of the FDUPTA by willfully failing to disclose and

   actively concealing material facts regarding the true nature of the membership programs, including

   the quality of the Leads and that the HSPs would be signed up and charged for mHelpDesk.

   Accordingly, HomeAdvisor, ANGI and IAC engaged in deceptive trade practices, including

   knowingly making false and misleading statements and/or omitting material information of the

   true nature membership programs, including the quality of the Leads and the charges associated

   with mHelpDesk and that they did not contain the qualities or characteristics, or perform, as

   advertised. HomeAdvisor, ANGI and IAC intentionally concealed the foregoing from Plaintiffs

   DaSilva and Ervine and the Florida Class; and/or HomeAdvisor, ANGI and IAC made incomplete

   representations about the Leads while purposefully withholding and omitting material facts from

   Plaintiffs DaSilva and Ervine and the Class that contradicted these representations.

          644.     Under the FDUTPA, § 501.211(2) and § 501.2105, Plaintiffs DaSilva and Ervine

   and the Florida Class are entitled to actual damages, injunctive relief and attorney’s fees and costs.



                                                    208
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             222
                                                                               221
                                                                                 of
                                     of302
                                        301




                                          COUNT XVII
                                 Fraud/Fraudulent Concealment
                 On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class)

          645.    Plaintiffs DaSilva and Ervine repeat, reallege, and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

          646.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          647.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          648.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs – namely that the Leads were not from serious,

   project-ready homeowners and were sent to more than four HSPs – and the inclusion of the

   mHelpDesk in the membership programs and the monthly fees charged for mHelpDesk.

   Specifically, HomeAdvisor and ANGI knew (or should have known) that the membership

   programs were not of the nature that was advertised, including the nature and quality of the Leads

   and that mHelpDesk was included in the membership programs for an additional monthly fee.

   HomeAdvisor and ANGI concealed material facts and/or made the material misrepresentations in

   order the boost the sales of membership programs and Leads.

          649.    HomeAdvisor and ANGI knew that Plaintiffs DaSilva and Ervine and Florida Class

   Members relied upon such material representations about the Leads, and HomeAdvisor and ANGI

   omitted material information and/or made such material representations to induce Plaintiffs

   DaSilva and Ervine and members of the Florida Class to act, i.e. to pay for a membership program

   to get access to the Leads. Moreover, to pay for the Leads, the HSPs were required to provide

   either a checking / savings account from which HomeAdvisor and ANGI can automatically debit



                                                   209
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             223
                                                                               222
                                                                                 of
                                     of302
                                        301




   all Membership Fees and Lead fees, or a credit card on which HomeAdvisor can automatically

   charge such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically charged the

   HSPs for each Lead sent. The fee for each Lead is automatically charged to the HSPs’ credit cards

   and/or debited from his/her/its debit accounts. Consequently, the viability, accuracy, seriousness,

   qualified nature and limited distribution of each Lead are material to the HSPs.

          650.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiffs DaSilva and Ervine, such that, had Plaintiffs DaSilva and Ervine known that

   the representations were false and HomeAdvisor and ANGI have omitted material information,

   Plaintiffs DaSilva and Ervine would not have purchased a Membership Program and provided

   HomeAdvisor and ANGI with the means to charge their credit card and/or debit their bank

   accounts. But Plaintiffs DaSilva and Ervine and the Florida Class did not know the true facts, and

   relied upon the material representations and omissions made by HomeAdvisor and ANGI.

          651.    Plaintiffs DaSilva and Ervine and the members of the Florida Class had no way of

   knowing that HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or

   that HomeAdvisor and ANGI had omitted imperative details. Plaintiffs DaSilva and Ervine and

   the members of the Florida Class did not, and could not, unravel HomeAdvisor’s and ANGI’s

   deception on their own.

          652.    HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiffs DaSilva and Ervine and the members of the Florida Classes would rely upon the false

   representations.

          653.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiffs DaSilva and

   Ervine and members of the Florida Class that, despite its affirmative representations about the

   services, including the Leads, it would charge Plaintiffs DaSilva and Ervine and the members of



                                                  210
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             224
                                                                               223
                                                                                 of
                                     of302
                                        301




   the Florida Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI concealed these

   material facts with the intention that Plaintiffs DaSilva and Ervine and the members of the Florida

   Class would act.

          654.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiffs DaSilva and Ervine and the members of the Florida Class were induced into

   the purchase of goods and/or services that they otherwise would not have purchased, or would

   have paid less, and have suffered injury, harm and damages as described herein.

          655.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiffs DaSilva’s and Ervine’s

   and the Florida Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s

   and ANGI’s conduct warrants an assessment of punitive damages in an amount sufficient to deter

   such conduct in the future, which amount is to be determined according to proof.

                                          COUNT XVIII
                      Aiding and Abetting Fraud/Fraudulent Concealment
                 (On Behalf of Plaintiff DaSilva and Ervine and the Florida Class)

          656.    Plaintiffs DaSilva and Ervine repeat, reallege, and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

          657.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

          658.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff DaSilva

   and Ervine and the Florida Class, as alleged herein. IAC’s conduct alleged herein enabled,

   substantially assisted, encouraged, and was a substantial factor in the commission of such fraud.

          659.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made



                                                   211
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             225
                                                                               224
                                                                                 of
                                     of302
                                        301




   misrepresentations of material facts concerning the nature of the membership programs – namely

   that the Leads were not from serious, project-ready homeowners and were sent to more than four

   HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly fees

   charged for mHelpDesk. Specifically, IAC knew (or should have known) that the membership

   programs were not of the nature that HomeAdvisor and ANGI advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the membership programs for an

   additional monthly fee. IAC aided and abetted HomeAdvisor’s and ANGI’s concealment of

   material facts and/or material misrepresentations in order the boost the sales of membership

   programs and Leads.

          660.     IAC knew that Plaintiffs DaSilva and Ervine and the Florida Class Members relied

   upon such material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiffs and members of the

   Florida Class to act, i.e. to pay for a membership program to get access to the Leads. Moreover,

   to pay for the Leads, the HSPs were required to provide either a checking/savings account from

   which HomeAdvisor and ANGI can automatically debit all Membership Fees and Lead fees, or a

   credit card on which HomeAdvisor can automatically charge such fees. Then, on a weekly basis,

   HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The fee for each

   Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its debit

   accounts.     Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          661.     IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead



                                                  212
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             226
                                                                               225
                                                                                 of
                                     of302
                                        301




   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

           662.    IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.

           663.    Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff DaSilva and

   Ervine and the Florida Class by making statements about the quality of the Leads in regulatory

   filings, by concealing material information about the quality and nature of the Leads, and by

   allowing HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to

   HSPs.

           664.    IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff DaSilva’s and Ervine’s and the Florida Class’ rights

   and well-being to enrich IAC.

                                             COUNT XIX
                                     Breach Of Implied Contract
                  (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class)

           665.    Plaintiffs DaSilva and Ervine repeat, reallege and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

           666.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

           667.    Plaintiffs DaSilva and Ervine and the members of the Florida Class paid money to



                                                   213
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             227
                                                                               226
                                                                                 of
                                     of302
                                        301




   HomeAdvisor in exchange for Leads.

            668.   An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiffs DaSilva and Ervine and HSPs for Leads that were

   from targeted, serious, qualified and/or project-ready homeowners.

            669.   Plaintiffs DaSilva and Ervine and the members of the Florida Class paid an annual

   fee to join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for

   Leads.

            670.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

            671.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiffs DaSilva and Ervine and the members of the

   Florida Class for Leads that have been sent to more than four HSPs. HomeAdvisor also charged

   HSPs for mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor

   systemically disregarded the parameters and limits placed on the type and number of Leads to be

   charged to HSPs. Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

            672.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiffs DaSilva and Ervine and members of the Florida Class.

            673.   As a result, Plaintiffs DaSilva and Ervine and members of the Florida Class have

   been harmed and/or injured have incurred economic damages as a proximate and direct result of



                                                  214
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             228
                                                                               227
                                                                                 of
                                     of302
                                        301




   the breach by HomeAdvisor.

                                            COUNT XX
                                  Unjust Enrichment/Restitution
                 (On Behalf of Plaintiffs DaSilva and Ervine and the Florida Class)

          674.    Plaintiffs DaSilva and Ervine repeat, reallege and incorporate by reference each of

   the foregoing allegations as though fully set forth herein.

          675.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

          676.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          677.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

          678.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiffs DaSilva and Ervine and the

   Florida Class’ purchase of the Membership Programs and payment for the Leads and mHelpDesk.

          679.    The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiffs DaSilva and Ervine and the Florida Class were

   not receiving services of the quality, nature, fitness, or value that had been represented by

   HomeAdvisor, and that a reasonable consumer would expect.

          680.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiffs DaSilva and Ervine and the Florida

   Class, at the expense of these parties.



                                                   215
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             229
                                                                               228
                                                                                 of
                                     of302
                                        301




          681.    Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiffs DaSilva and Ervine and members of the

   Florida Class, as alleged herein.

          682.    Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon them by Plaintiffs DaSilva and Ervine and the members of the Florida Class is

   unjust and inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiffs

   DaSilva and Ervine and members of the Florida Class, as ordered by the Court.


          Idaho

                                            COUNT XXI
                         Violations of the Idaho Consumer Protection Act,
                                   Idaho Civ. Code, § 480, et seq.
                       (On Behalf of Plaintiff Haukenes and the Idaho Class)

          683.     Plaintiff Haukenes realleges and incorporates by reference all paragraphs as

   though fully set forth herein.

          684.     HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          685.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          686.     HomeAdvisor and ANGI and Plaintiff Haukenes are “persons” under Idaho Civil

   Code § 48-602(1).

          687.     HomeAdvisor and ANGI engaged in unfair methods and practices in the conduct

   of trade or commerce in violation of the Idaho Consumer Protection Act (“ICPA”), Idaho Civ.



                                                   216
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             230
                                                                               229
                                                                                 of
                                     of302
                                        301




   Code § 48-603, including:

          a.        Representing that goods or services have sponsorship, approval, characteristics,

   ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

   approval, status, affiliation, connection, qualifications or license that he does not have;

          b.        Representing that goods or services are of a particular standard, quality, or grade,

   or that goods are of a particular style or model, if they are of another;

          c.        Advertising goods or services with intent not to sell them as advertised;

          d.        Engaging in any act or practice which is otherwise misleading, false, or deceptive

   to the consumer; or

          e.        Engaging in any unconscionable method, act or practice in the conduct of trade or

   commerce.

          688.      As set forth herein, HomeAdvisor and ANGI engaged in unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of trade or commerce in violation

   of the ICPA. HomeAdvisor and ANGI willfully failed to disclose and actively concealed material

   facts regarding the true nature of the membership programs, including the nature and quality of

   the Leads and that the HSPs would be signed up and charged for mHelpDesk. Accordingly,

   HomeAdvisor and ANGI engaged in deceptive trade practices, including knowingly making false

   and misleading statements and/or omitting material information of the true nature of the

   membership programs, including the nature and quality of the Leads and the charges associated

   with mHelpDesk and that they did not contain the qualities or characteristics, or perform, as

   advertised. HomeAdvisor and ANGI intentionally concealed the foregoing from Plaintiff

   Haukenes and the Idaho Class; and/or HomeAdvisor and ANGI made incomplete representations

   about the Leads while purposefully withholding and omitting material facts from and the Class



                                                    217
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             231
                                                                               230
                                                                                 of
                                     of302
                                        301




   that contradicted these representations.

          689.     HomeAdvisor’s and ANGI’s misleading, false, or deceptive acts or practices were

   likely to and did in fact deceive reasonable consumers, including Plaintiff Haukenes.

          690.     As a result of its violations of the ICPA detailed above, HomeAdvisor and ANGI

   caused actual damage and ascertainable loss to Plaintiff Haukenes.

          691.     HomeAdvisor’s and ANGI’ deliberate, widespread and systematic business

   practices are so egregious and carried out with such willful and conscious disregard of the rights

   of its customers that its sales conduct would outrage or offend the public conscience, and is

   therefore an unconscionable method, act or practice under the ICPA as provided in Idaho Civil

   Code § 48-603C.

          692.     Plaintiff Haukenes seeks punitive damages against HomeAdvisor and ANGI

   because their violations were repeated and flagrant, conducted over the course of many years, with

   knowledge of the illegality of the conduct, and therefore warrants the imposition of punitive

   damages under Idaho Civil Code § 48-608(1).

          693.     Plaintiff Haukenes further seeks an order enjoining HomeAdvisor’s and ANGI’s

   unfair or deceptive acts or practices, punitive damages, costs of Court, attorney’s fees under Idaho

   Civil Code § 48-608, and any other just and proper relief available under the ICPA.

                                           COUNT XXII
                                 Fraud/Fraudulent Concealment
                       (On Behalf of Plaintiff Haukenes and the Idaho Class)

          694.    Plaintiff Haukenes repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          695.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.



                                                   218
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             232
                                                                               231
                                                                                 of
                                     of302
                                        301




          696.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          697.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs, including the nature and quality of the Leads

   – namely that the Leads were not from serious, project-ready homeowners and were sent to more

   than four HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly

   fees charged for mHelpDesk. Specifically, HomeAdvisor and ANGI knew (or should have known)

   that the membership programs were not of the nature that was advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the membership programs for an

   additional monthly fee. HomeAdvisor and ANGI concealed material facts and/or made the

   material misrepresentations in order the boost the sales of membership programs and Leads.

          698.    HomeAdvisor and ANGI knew that Plaintiff Haukenes and Idaho Class Members

   relied upon such material representations about the Leads, and HomeAdvisor omitted material

   information and/or made such material representations to induce Plaintiff Haukenes and members

   of the Idaho Class to act, i.e. to pay for a membership program to get access to the Leads.

   Moreover, to pay for the Leads, the HSPs were required to provide either a checking / savings

   account from which HomeAdvisor and ANGI can automatically debit all membership fees and

   Lead fees, or a credit card on which HomeAdvisor can automatically charge such fees. Then, on

   a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The

   fee for each Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its

   debit accounts. Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          699.    The representations about the Leads and the omissions about the Leads were



                                                   219
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             233
                                                                               232
                                                                                 of
                                     of302
                                        301




   material to Plaintiff Haukenes, such that, had Plaintiff Haukenes known that the representations

   were false and HomeAdvisor had omitted material information, Plaintiff Haukenes would not have

   purchased a Membership Program and provided HomeAdvisor with the means to charge their

   credit card and/or debit their bank accounts. But Plaintiff Haukenes and the Idaho Class did not

   know the true facts, and relied upon the material representations and omissions made by

   HomeAdvisor and ANGI.

          700.   Plaintiff Haukenes and the members of the Idaho Class had no way of knowing that

   HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that

   HomeAdvisor and ANGI had omitted imperative details. Plaintiff Haukenes and the members of

   the Idaho Class did not, and could not, unravel HomeAdvisor’s and ANGI’s deception on their

   own.

          701.   HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiff Haukenes and the members of the Idaho Class would rely upon the false representations.

          702.   HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff Haukenes and

   members of the Idaho Class that, despite its affirmative representations about the membership

   programs, including the Leads, it would charge Plaintiff Haukenes and the members of the Idaho

   Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI concealed these material

   facts with the intention that Plaintiff Haukenes and the members of the Idaho Class would act.

          703.   As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff Haukenes and the members of the Idaho Class were induced into the purchase

   of goods and/or services that they otherwise would not have purchased, or would have paid less,

   and have suffered injury, harm and damages as described herein.

          704.   HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,



                                                 220
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             234
                                                                               233
                                                                                 of
                                     of302
                                        301




   deliberately, with intent to defraud, and in reckless disregard of Plaintiff Haukenes’ and the Idaho

   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

   in the future, which amount is to be determined according to proof.

                                          COUNT XXIII
                        Aiding and Abetting Fraud/Fraudulent Concealment
                       (On Behalf of Plaintiff Haukenes and the Idaho Class)

          705.    Plaintiffs Haukenes repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          706.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          707.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff Haukenes

   and the Idaho Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially

   assisted, encouraged, and was a substantial factor in the commission of such fraud.

          708.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature of the membership programs, including

   the nature and quality of the Leads – namely that the Leads were not from serious, project-ready

   homeowners and were sent to more than four HSPs – and the inclusion of the mHelpDesk in the

   membership programs and the monthly fees charged for mHelpDesk. Specifically, IAC knew (or

   should have known) that the membership programs were not of the nature that HomeAdvisor and

   ANGI advertised, including the nature and quality of the Leads and that mHelpDesk was included

   in the Membership Programs for an additional monthly fee.                 IAC aided and abetted



                                                   221
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             235
                                                                               234
                                                                                 of
                                     of302
                                        301




   HomeAdvisor’s and ANGI’s concealment of material facts and/or material misrepresentations in

   order the boost the sales of Membership Programs and Leads.

          709.     IAC knew that Plaintiff Haukenes and Idaho Class Members relied upon such

   material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiffs and members of the

   Idaho Class to act, i.e. to pay for a Membership Program to get access to the Leads. Moreover, to

   pay for the Leads, the HSPs were required to provide either a checking/savings account from which

   HomeAdvisor and ANGI can automatically debit all Membership Fees and Lead fees, or a credit

   card on which HomeAdvisor can automatically charge such fees.           Then, on a weekly basis,

   HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The fee for each

   Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its debit

   accounts.     Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          710.     IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead

   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

          711.     IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.



                                                  222
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             236
                                                                               235
                                                                                 of
                                     of302
                                        301




          712.      Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff Haukenes

   and the Idaho Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing

   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

          713.      IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff Haukenes' and the Idaho Class’ rights and well-being

   to enrich IAC.

                                           COUNT XXIV
                                    Breach Of Implied Contract
                        (On Behalf of Plaintiff Haukenes and the Idaho Class)

          714.      Plaintiff Haukenes repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          715.      HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          716.      Plaintiff Haukenes and the members of the Idaho Class paid money to

   HomeAdvisor in exchange for Leads.

          717.      An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiff Haukenes and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

          718.      The Plaintiff Haukenes and the members of the Idaho Class paid an annual fee to

   join a HomeAdvisor membership program and paid hundreds and thousands of dollars for Leads.

          719.      The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,



                                                   223
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             237
                                                                               236
                                                                                 of
                                     of302
                                        301




   qualified and project-ready homeowners.

           720.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff Haukenes and the members of the Idaho Class

   for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.    Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

           721.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff Haukenes and members of the Idaho Class.

           722.   As a result, Plaintiff Haukenes and members of the Idaho Class have been harmed

   and/or injured have incurred economic damages as a proximate and direct result of the breach by

   HomeAdvisor.

                                           COUNT XXV
                                  Unjust Enrichment/Restitution
                       (On Behalf of Plaintiff Haukenes and the Idaho Class)

           723.   Plaintiff Haukenes repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

           724.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-387.

           725.   IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-



                                                   224
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             238
                                                                               237
                                                                                 of
                                     of302
                                        301




   426.

          726.       ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-387, and 411-426.

          727.       As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff Haukenes and the Idaho Class’

   purchase of the membership programs and payment for the Leads and mHelpDesk.

          728.       The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff Haukenes and the Idaho Class were not receiving

   services of the quality, nature, fitness, or value that had been represented by HomeAdvisor, and

   that a reasonable consumer would expect.

          729.       The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff Haukenes and the Idaho Class, at

   the expense of these parties.

          730.       Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiff Haukenes and members of the Idaho Class, as

   alleged herein.

          731.       Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff Haukenes and the members of the Idaho Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiff Haukenes and

   members of the Idaho Class, as ordered by the Court.



                                                    225
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             239
                                                                               238
                                                                                 of
                                     of302
                                        301




             Illinois
                                                COUNT XXVI
                                Violations Of The Illinois Uniform Deceptive
                                   Trade Practices Act (“Illinois DTPA”)
                                    815 Ill. Comp. Stat. §§ 510/1, et seq.
                             (On Behalf of Plaintiff Filipiak and the Illinois Class)

             732.        Plaintiff Filipiak repeats and realleges the allegations above as if fully set forth

   herein.

             733.        HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

             734.       ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

             735.        This claim is brought on behalf of Plaintiff Filipiak and the Illinois Class.

             736.        The Illinois DTPA prohibits deceptive trade practices, including among others,

             (a)         Causing likelihood of confusion or of misunderstanding as to the source,

   sponsorship, approval, or certification of goods or services;

             (b)         Representing that goods or services have sponsorship, approval, characteristics,

   ingredients, uses, benefits, or quantities that they do not have;

             (c)         Representing that goods or services are of a particular standard, quality, or grade

   if they are of another;

             (d)         Advertising goods or services with intent not to sell them as advertised; and

             (e)         Engaging in any other conduct which similarly creates a likelihood of confusion

   or misunderstanding.

             737.        HomeAdvisor and ANGI are a “person” as defined in 815 Ill. Comp. Stat. §

   510/1(5).



                                                         226
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             240
                                                                               239
                                                                                 of
                                     of302
                                        301




          738.      In the course of HomeAdvisor’s business, HomeAdvisor and ANGI knowingly or

   willfully concealed, suppressed or failed to disclose material facts from Plaintiff Filipiak and the

   members of the Illinois Class and by making affirmative misrepresentations in order to induce

   Plaintiff Filipiak and members of the Illinois Class to pay for a Membership Program to get access

   to the Leads. Accordingly, HomeAdvisor and ANGI engaged in deceptive trade practices as

   defined in 815 Ill. Comp. Stat. § 510/2, including representing that the Leads have characteristics,

   uses, benefits, and qualities which they do not have; representing that the Leads are of a particular

   standard and quality when they are not; advertising the Leads with the intent not to sell them as

   advertised; and otherwise engaging in conduct likely to deceive.

          739.      HomeAdvisor and ANGI intended for Plaintiff Filipiak and the other Illinois Class

   members to rely on its aforementioned unfair and deceptive acts and practices, including the

   misrepresentations and omissions alleged hereinabove.

          740.      HomeAdvisor’s and ANGI actions as set forth above occurred in the conduct of

   trade or commerce.

          741.      HomeAdvisor and ANGI knew or should have known that its conduct violated the

   Illinois DTPA.

          742.      HomeAdvisor and ANGI owed Plaintiff a duty to disclose the true nature of the

   membership programs, including the nature and quality of the Leads and that the HSPs would be

   signed up and charged for mHelpDesk because HomeAdvisor and ANGI possessed exclusive

   knowledge of the true nature of the membership programs, including the quality of the quality of

   the Leads and the charges associated with mHelpDesk and that they did not contain the qualities

   or characteristics, or perform, as advertised; HomeAdvisor and ANGI intentionally concealed the

   foregoing from Plaintiff Filipiak and the Illinois Class; and/or HomeAdvisor and ANGI made



                                                   227
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             241
                                                                               240
                                                                                 of
                                     of302
                                        301




   incomplete representations about the Leads while purposefully withholding and omitting material

   facts from and the Class that contradicted these representations.

           743.     HomeAdvisor’s and ANGI’s conduct and false representations/omissions were

   material to Plaintiff Filipiak and the Illinois Class.

           744.     Plaintiff and the Illinois Class suffered ascertainable loss caused by

   HomeAdvisor’s and ANGI’s concealment of and failure to disclose material information. Class

   members who purchased a Membership Program or Leads either would have paid less for the

   Membership Program or Leads or would not have purchased a Membership Program or Leads at

   all but for HomeAdvisor’s and ANGI’s violations of the Illinois DTPA.

           745.     HomeAdvisor and ANGI had an ongoing duty to consumers to refrain from unfair

   and deceptive acts and practices under the Illinois DTPA. All HSPs who signed up for a

   Membership Program or purchased Leads suffered ascertainable loss as a result of HomeAdvisor’s

   and ANGI’s deceptive and unfair acts and practices made in the course of HomeAdvisor’s

   business.

           746.     HomeAdvisor’s and ANGI’s conduct alleged herein proximately caused injuries

   to Plaintiff Filipiak and the other Class members.

           747.     Plaintiff Filipiak and the other Illinois Class members were injured as a result of

   HomeAdvisor’s and ANGI’s conduct in that Plaintiff and the other Class members overpaid for a

   Membership Program or Leads and did not receive the benefit of their bargain. These injuries are

   the direct and natural consequence of HomeAdvisor’s and ANGI’s omissions in violation of the

   Illinois DTPA.

           748.     Pursuant to 815 Ill. Comp. Stat. § 510/3, Plaintiff and the Class are entitled to an

   award of injunctive relief to prevent HomeAdvisor’s and ANGI’s deceptive trade practices and,



                                                     228
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             242
                                                                               241
                                                                                 of
                                     of302
                                        301




   because HomeAdvisor’s and ANGI’s conduct was willful, an award of reasonable attorneys’ fees.

                                          COUNT XXVII
                                 Fraud/Fraudulent Concealment
                        (On Behalf of Plaintiff Filipiak and the Illinois Class)

          749.    Plaintiff Filipiak repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          750.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          751.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          752.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs, including the nature and quality of the Leads

   – namely that the Leads were not from serious, project-ready homeowners and were sent to more

   than four HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly

   fees charged for mHelpDesk. Specifically, HomeAdvisor and ANGI knew (or should have known)

   that the membership programs, were not of the nature that was advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the membership programs for an

   additional monthly fee. HomeAdvisor and ANGI concealed material facts and/or made the

   material misrepresentations in order the boost the sales of Membership Programs and Leads.

          753.    HomeAdvisor and ANGI knew that Plaintiff Filipiak and Illinois Class Members

   relied upon such material representations about the Leads, and HomeAdvisor and ANGI omitted

   material information and/or made such material representations to induce Plaintiff Filipiak and

   members of the Illinois Class to act, i.e. to pay for a membership program to get access to the

   Leads. Moreover, to pay for the Leads, the HSPs were required to provide either a checking /



                                                   229
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             243
                                                                               242
                                                                                 of
                                     of302
                                        301




   savings account from which HomeAdvisor and ANGI can automatically debit all Membership

   Fees and Lead fees, or a credit card on which HomeAdvisor and ANGI can automatically charge

   such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for

   each Lead sent. The fee for each Lead is automatically charged to the HSPs’ credit cards and/or

   debited from his/her/its debit accounts.     Consequently, the viability, accuracy, seriousness,

   qualified nature and limited distribution of each Lead are material to the HSPs.

          754.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiff Filipiak, such that, had Plaintiff Filipiak known that the representations were

   false and HomeAdvisor had omitted material information, Plaintiff Filipiak would not have

   purchased a Membership Program and provided HomeAdvisor with the means to charge their

   credit card and/or debit their bank accounts. But Plaintiff Filipiak and the Illinois Class did not

   know the true facts, and relied upon the material representations and omissions made by

   HomeAdvisor.

          755.    Plaintiff Filipiak and the members of the Illinois Class had no way of knowing that

   HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that

   HomeAdvisor and ANGI had omitted imperative details. Plaintiff Filipiak and the members of the

   Illinois Class did not, and could not, unravel HomeAdvisor’s and ANGI’s deception on their own.

          756.    HomeAdvisor and ANGI knew its statements were false, and intended that Plaintiff

   Filipiak and the members of the Illinois Class would rely upon the false representations.

          757.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff Filipiak and

   members of the Illinois Class that, despite its affirmative representations about the membership

   programs, including the Leads, it would charge Plaintiff Filipiak and the members of the Illinois

   Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI concealed these material



                                                   230
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             244
                                                                               243
                                                                                 of
                                     of302
                                        301




   facts with the intention that Plaintiff Filipiak and the members of the Illinois Class would act.

          758.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff Filipiak and the members of the Illinois Class were induced into the purchase

   of goods and/or services that they otherwise would not have purchased, or would have paid less,

   and have suffered injury, harm and damages as described herein.

          759.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiff Filipiak’ and the Illinois

   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

   in the future, which amount is to be determined according to proof.

                                          COUNT XXVIII
                        Aiding and Abetting Fraud/Fraudulent Concealment
                        (On Behalf of Plaintiff Filipiak and the Illinois Class)

          760.    Plaintiffs Filipiak repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          761.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          762.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff Filipiak

   and the Illinois Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially

   assisted, encouraged, and was a substantial factor in the commission of such fraud.

          763.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature and quality of the membership



                                                    231
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             245
                                                                               244
                                                                                 of
                                     of302
                                        301




   programs, including the nature and quality of the Leads – namely that the Leads were not from

   serious, project-ready homeowners and were sent to more than four HSPs – and the inclusion of

   the mHelpDesk in the membership programs and the monthly fees charged for mHelpDesk.

   Specifically, IAC knew (or should have known) that the membership programs were not of the

   nature that HomeAdvisor and ANGI advertised, including the nature and quality of the Leads and

   that mHelpDesk was included in the membership programs for an additional monthly fee. IAC

   aided and abetted HomeAdvisor’s and ANGI’s concealment of material facts and/or material

   misrepresentations in order the boost the sales of membership programs and Leads.

          764.     IAC knew that Plaintiff Filipiak and the Illinois Class Members relied upon such

   material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiffs and members of the

   Illinois Class to act, i.e. to pay for a membership program to get access to the Leads. Moreover,

   to pay for the Leads, the HSPs were required to provide either a checking/savings account from

   which HomeAdvisor and ANGI can automatically debit all Membership Fees and Lead fees, or a

   credit card on which HomeAdvisor can automatically charge such fees. Then, on a weekly basis,

   HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The fee for each

   Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its debit

   accounts.     Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          765.     IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead

   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to



                                                  232
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             246
                                                                               245
                                                                                 of
                                     of302
                                        301




   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

          766.    IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.

          767.    Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff Filipiak and

   the Illinois Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing

   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

          768.    IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff Filipiak’s and the Illinois Class’ rights and well-

   being to enrich IAC.

                                           COUNT XXIX
                                    Breach Of Implied Contract
                        (On Behalf of Plaintiff Filipiak and the Illinois Class)

          769.    Plaintiff Filipiak repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          770.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          771.    Plaintiff Filipiak and the members of the Illinois Class paid money to HomeAdvisor

   in exchange for Leads.

          772.    An implied contract was created between HomeAdvisor and the HSPs whereby



                                                   233
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             247
                                                                               246
                                                                                 of
                                     of302
                                        301




   HomeAdvisor was to send and charge Plaintiff Filipiak and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

           773.   The Plaintiff Filipiak and the members of the Illinois Class paid an annual fee to

   join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for Leads.

           774.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

           775.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff Filipiak and the members of the Illinois Class

   for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.    Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

           776.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff Filipiak and members of the Illinois Class.

           777.   As a result, Plaintiff Filipiak and members of the Illinois Class have been harmed

   and/or injured have incurred economic damages as a proximate and direct result of the breach by

   HomeAdvisor.

                                          COUNT XXX
                                 Unjust Enrichment/Restitution
                       (On Behalf of Plaintiff Filipiak and the Illinois Class)



                                                  234
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             248
                                                                               247
                                                                                 of
                                     of302
                                        301




          778.    Plaintiff Filipiak repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          779.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          780.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          781.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          782.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff Filipiak and the Illinois Class’

   purchase of the membership programs and payment for the Leads and mHelpDesk.

          783.    The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff Filipiak and the Illinois Class were not receiving

   services of the quality, nature, fitness, or value that had been represented by HomeAdvisor, and

   that a reasonable consumer would expect.

          784.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff Filipiak and the Illinois Class, at the

   expense of these parties.

          785.    Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’



                                                    235
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             249
                                                                               248
                                                                                 of
                                     of302
                                        301




   misrepresentations and misconduct against Plaintiff Filipiak and members of the Illinois Class, as

   alleged herein.

          786.       Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff Filipiak and the members of the Illinois Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiff Filipiak and

   members of the Illinois Class, as ordered by the Court.




          Indiana

                                             COUNT XXXI
                                   Fraud/Fraudulent Concealment
                           (On Behalf of Plaintiff Gray and the Indiana Class)

          787.       Plaintiff Gray repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          788.       HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          789.       ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          790.       HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature and quality of the membership programs, namely that the Leads were not

   from serious, project-ready homeowners and were sent to more than four HSPs and the inclusion

   of the mHelpDesk in the Membership Programs and the monthly fees charged for mHelpDesk.

   Specifically, HomeAdvisor and ANGI knew (or should have known) that the membership

   programs were not of the nature that was advertised, including the nature and quality of the Leads

                                                    236
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             250
                                                                               249
                                                                                 of
                                     of302
                                        301




   and that mHelpDesk was included in the membership programs for an additional monthly fee.

   HomeAdvisor and ANGI concealed material facts and/or made the material misrepresentations in

   order the boost the sales of membership programs and Leads.

          791.    HomeAdvisor and ANGI knew that Plaintiff Gray and Indiana Class Members

   relied upon such material representations about the Leads, and HomeAdvisor and ANGI omitted

   material information and/or made such material representations to induce Plaintiff Gray and

   members of the Indiana Class to act, i.e. to pay for a membership program to get access to the

   Leads. Moreover, to pay for the Leads, the HSPs were required to provide either a checking /

   savings account from which HomeAdvisor and ANGI can automatically debit all Membership

   Fees and Lead fees, or a credit card on which HomeAdvisor and ANGI can automatically charge

   such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for

   each Lead sent. The fee for each Lead is automatically charged to the HSPs’ credit cards and/or

   debited from his/her/its debit accounts.     Consequently, the viability, accuracy, seriousness,

   qualified nature and limited distribution of each Lead are material to the HSPs.

          792.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiff Gray, such that, had Plaintiff Gray known that the representations were false

   and HomeAdvisor and ANGI had omitted material information, Plaintiff Gray would not have

   purchased a Membership Program and provided HomeAdvisor and ANGI with the means to

   charge their credit card and/or debit their bank accounts. But Plaintiff Gray and the Indiana Class

   did not know the true facts, and relied upon the material representations and omissions made by

   HomeAdvisor and ANGI.

          793.    Plaintiff Gray and the members of the Indiana Class had no way of knowing that

   HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that



                                                  237
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             251
                                                                               250
                                                                                 of
                                     of302
                                        301




   HomeAdvisor and ANGI had omitted imperative details. Plaintiff Gray and the members of the

   Indiana Class did not, and could not, unravel HomeAdvisor’s and ANGI’s deception on their own.

          794.    HomeAdvisor and ANGI knew its statements were false, and intended that Plaintiff

   Gray and the members of the Indiana Classes would rely upon the false representations.

          795.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff Gray and

   members of the Indiana Class that, despite its affirmative representations about the services,

   including the Leads, it would charge Plaintiff Gray and the members of the Indiana Class for

   unqualified Leads and mHelpDesk. HomeAdvisor and ANGI concealed these material facts with

   the intention that Plaintiff Gray and the members of the Indiana Class would act.

          796.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff Gray and the members of the Indiana Class were induced into the purchase of

   goods and/or services that they otherwise would not have purchased, or would have paid less, and

   have suffered injury, harm and damages as described herein.

          797.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiff Gray’s and the Indiana

   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

   in the future, which amount is to be determined according to proof.

                                          COUNT XXXII
                        Aiding and Abetting Fraud/Fraudulent Concealment
                         (On Behalf of Plaintiff Gray and the Indiana Class)

          798.    Plaintiffs Gray repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          799.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as



                                                   238
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             252
                                                                               251
                                                                                 of
                                     of302
                                        301




   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          800.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff Gray and

   the Indiana Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially assisted,

   encouraged, and was a substantial factor in the commission of such fraud.

          801.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature of the membership programs namely

   that the Leads were not from serious, project-ready homeowners and were sent to more than four

   HSPs and the inclusion of the mHelpDesk in the membership programs and the monthly fees

   charged for mHelpDesk. Specifically, IAC knew (or should have known) that the membership

   programs were not of the nature that HomeAdvisor and ANGI advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the Membership Programs for an

   additional monthly fee. IAC aided and abetted HomeAdvisor’s and ANGI’s concealment of

   material facts and/or material misrepresentations in order the boost the sales of Membership

   Programs and Leads.

          802.    IAC knew that Plaintiff Gray and the Indiana Class Members relied upon such

   material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiffs and members of the

   Indiana Class to act, i.e. to pay for a Membership Program to get access to the Leads. Moreover,

   to pay for the Leads, the HSPs were required to provide either a checking/savings account from

   which HomeAdvisor and ANGI can automatically debit all Membership Fees and Lead fees, or a

   credit card on which HomeAdvisor can automatically charge such fees. Then, on a weekly basis,



                                                   239
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             253
                                                                               252
                                                                                 of
                                     of302
                                        301




   HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The fee for each

   Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its debit

   accounts.     Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          803.      IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead

   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

          804.      IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.

          805.      Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff Gray and the

   Indiana Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing

   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

          806.      IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff Gray’s and the Indiana Class’ rights and well-being

   to enrich IAC.

                                           COUNT XXXIII
                                      Breach Of Implied Contract

                                                  240
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             254
                                                                               253
                                                                                 of
                                     of302
                                        301




                         (On Behalf of Plaintiff Gray and the Indiana Class)

           807.   Plaintiff Gray repeats, realleges and incorporates by reference each of the foregoing

   allegations as though fully set forth herein.

           808.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

           809.   Plaintiff Gray and the members of the Indiana Class paid money to HomeAdvisor

   in exchange for Leads.

           810.   An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiff Gray and HSPs for Leads that were from targeted,

   serious, qualified and/or project-ready homeowners.

           811.   The Plaintiff Gray and the members of the Indiana Class paid an annual fee to join

   a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for Leads.

           812.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

           813.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff Gray and the members of the Indiana Class

   for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.    Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their



                                                   241
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             255
                                                                               254
                                                                                 of
                                     of302
                                        301




   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

          814.    Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff Gray and members of the Indiana Class.

          815.    As a result, Plaintiff Gray and members of the Indiana Class have been harmed

   and/or injured have incurred economic damages as a proximate and direct result of the breach by

   HomeAdvisor.




                                          COUNT XXXIV
                                  Unjust Enrichment/Restitution
                         (On Behalf Of Plaintiff Gray and the Indiana Class)

          816.    Plaintiff Gray repeats, realleges and incorporates by reference each of the foregoing

   allegations as though fully set forth herein.

          817.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          818.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          819.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          820.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff Gray and the Indiana Class’

   purchase of the Membership Programs and payment for the Leads and mHelpDesk.

          821.    The Unjust Enrichment Defendants have voluntarily accepted and retained these



                                                   242
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             256
                                                                               255
                                                                                 of
                                     of302
                                        301




   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff Gray and the Indiana Class were not receiving

   services of the quality, nature, fitness, or value that had been represented by HomeAdvisor, and

   that a reasonable consumer would expect.

           822.      The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff Gray and the Indiana Class, at the

   expense of these parties.

           823.      Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiff Gray and members of the Indiana Class, as

   alleged herein.

           824.      Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff Gray and the members of the Indiana Class is unjust and inequitable,

   the Unjust Enrichment Defendants must pay restitution to Plaintiff Gray and members of the

   Indiana Class, as ordered by the Court.


           New Jersey

                                             COUNT XXXV
                          Violations Of The New Jersey Consumer Fraud Act
                                 N.J.S.A. §§ 56:8-1, et seq. (“NJCFA”)
                        (On Behalf of Plaintiff Costello and the New Jersey Class)

           825.      Plaintiff Costello incorporates by reference all preceding allegations as though fully

   set forth herein.

           826.      HomeAdvisor is named as a Defendant in this Count by virtue of its conduct



                                                      243
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             257
                                                                               256
                                                                                 of
                                     of302
                                        301




   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          827.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          828.    Plaintiff Costello bring this Count on behalf of New Jersey Class members.

          829.    The NJCFA prohibits the use or employment of any deception, fraud, false

   pretense, false promise, misrepresentation, or the knowing concealment, suppression, or omission

   of any material fact with the intent that others rely upon such concealment, suppression or omission

   in connection with the sale or advertisement of any good or services. .

          830.    HomeAdvisor and ANGI violated the NJCFA by, at minimum employing

   deception, deceptive acts or practices, fraud, or concealment, suppression or omission of any

   material fact with intent that others rely upon such concealment, suppression or omission, in

   connection with the sale or advertisement of the Membership Programs and Leads.

          831.    In advertising and selling the Membership Programs containing the bogus Leads,

   falsely representing the quality and nature of the Leads; failing to disclose the cost of MHelp Desk;

   and misrepresenting the availability of refunds and/or credits HomeAdvisor and ANGI violated

   and continues to violate the N.J.S.A. by engaged in unconscionable, false, misleading or deceptive

   act(s) or practice(s), which were false or had the capacity to deceive.

          832.    HomeAdvisor’s and ANGI’s actions as set forth above occurred in the conduct of

   trade or commerce.

          833.    HomeAdvisor’s and ANGI’s unfair or deceptive acts or practices were likely to and

   did in fact deceive Plaintiff Costello and the New Jersey Class.

          834.    HomeAdvisor and ANGI intentionally and knowingly omitted material facts

   regarding the Membership Programs and Leads with an intent to mislead Plaintiff Costello and the



                                                   244
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             258
                                                                               257
                                                                                 of
                                     of302
                                        301




   New Jersey Class.

          835.     HomeAdvisor and ANGI knew or should have known that its conduct violated the

   NJCFA.

          836.     HomeAdvisor and ANGI owed Plaintiff Costello and the New Jersey Class a duty

   to disclose the truth about the Membership Programs and quality of the Leads because

   HomeAdvisor:

          a.       Possessed exclusive knowledge of the bogus nature of the Leads;

          b.       Intentionally concealed the foregoing from Plaintiff Costello and the New Jersey

   Class; and/or

          c.       Made incomplete representations regarding the Membership Programs and Leads,

   while purposefully withholding material facts from Plaintiff Costello and the New Jersey Class

   including with respect to the nature and quality of the Leads.

          837.     HomeAdvisor’s and ANGI’s conduct proximately caused injuries to Plaintiff

   Costello and the other Class members. Plaintiff and the other New Jersey Class members were

   injured and suffered ascertainable loss, injury-in-fact, and/or actual damage as a proximate result

   of HomeAdvisor’s and ANGI’s conduct in that Plaintiff Costello and the other New Jersey Class

   members overpaid for their Membership Programs and Leads and did not receive the benefit of

   their bargain. These injuries are the direct and natural consequence of HomeAdvisor’s and

   ANGI’s concealment and omissions.

          838.     HomeAdvisor’s and ANGI’s violations present a continuing risk to Plaintiff

   Costello as well as to the general public. HomeAdvisor’s and ANGI’s unlawful acts and practices

   complained of herein affect the public interest.

          839.     Pursuant to N.J.S.A. § 56:8-20, Plaintiffs will serve the New Jersey Attorney



                                                      245
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             259
                                                                               258
                                                                                 of
                                     of302
                                        301




   General with a copy of this Complaint within 10 days of filing.

                                          COUNT XXXVI
                                 Fraud/Fraudulent Concealment
                     (On Behalf of Plaintiff Costello and the New Jersey Class)

          840.    Plaintiff Costello repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          841.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          842.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          843.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs, including the nature and quality of the Leads

   – namely that the Leads were not from serious, project-ready homeowners and were sent to more

   than four HSPs – and the inclusion of the mHelpDesk in the membership programs and the monthly

   fees charged for mHelpDesk. Specifically, HomeAdvisor and ANGI knew (or should have known)

   that the membership programs were not of the nature that was advertised, including the nature and

   quality of the Leads and that mHelpDesk was included in the membership programs for an

   additional monthly fee. HomeAdvisor and ANGI concealed material facts and/or made the

   material misrepresentations in order the boost the sales of membership programs and Leads.

          844.    HomeAdvisor and ANGI knew that Plaintiff Costello and New Jersey Class

   Members relied upon such material representations about the Leads, and HomeAdvisor and ANGI

   omitted material information and/or made such material representations to induce Plaintiff

   Costello and members of the New Jersey Class to act, i.e. to pay for a Membership Program to get

   access to the Leads. Moreover, to pay for the Leads, the HSPs were required to provide either a



                                                   246
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             260
                                                                               259
                                                                                 of
                                     of302
                                        301




   checking / savings account from which HomeAdvisor and ANGI can automatically debit all

   Membership Fees and Lead fees, or a credit card on which HomeAdvisor and ANGI can

   automatically charge such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically

   charged the HSPs for each Lead sent. The fee for each Lead is automatically charged to the HSPs’

   credit cards and/or debited from his/her/its debit accounts. Consequently, the viability, accuracy,

   seriousness, qualified nature and limited distribution of each Lead are material to the HSPs.

          845.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiff Costello, such that, had Plaintiff Costello known that the representations were

   false and HomeAdvisor and ANGI had omitted material information, Plaintiff Costello would not

   have purchased a Membership Program and provided HomeAdvisor and ANGI with the means to

   charge their credit card and/or debit their bank accounts. But Plaintiff Costello and the New Jersey

   Class did not know the true facts, and relied upon the material representations and omissions made

   by HomeAdvisor and ANGI.

          846.    Plaintiff Costello and the members of the New Jersey Class had no way of knowing

   that HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that

   HomeAdvisor and ANGI had omitted imperative details. Plaintiff Costello and the members of the

   New Jersey Class did not, and could not, unravel HomeAdvisor’s deception on their own.

          847.    HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiff Costello and the members of the Classes would rely upon the false representations.

          848.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff Costello and

   members of the New Jersey Class that, despite their affirmative representations about the

   membership programs, including the Leads, they would charge Plaintiff Costello and the members

   of the New Jersey Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI



                                                   247
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             261
                                                                               260
                                                                                 of
                                     of302
                                        301




   concealed these material facts with the intention that Plaintiff Costello and the members of the

   New Jersey Class would act.

          849.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff Costello and the members of the New Jersey Class were induced into the

   purchase of goods and/or services that they otherwise would not have purchased, or would have

   paid less, and have suffered injury, harm and damages as described herein.

          850.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiff Costello’s and the New

   Jersey Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and

   ANGI’s conduct warrants an assessment of punitive damages in an amount sufficient to deter such

   conduct in the future, which amount is to be determined according to proof.

                                         COUNT XXXVII
                       Aiding and Abetting Fraud/Fraudulent Concealment
                     (On Behalf of Plaintiff Costello and the New Jersey Class)

          851.    Plaintiffs Costello repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          852.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          853.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff Costello

   and the New Jersey Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially

   assisted, encouraged, and was a substantial factor in the commission of such fraud.

          854.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made



                                                   248
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             262
                                                                               261
                                                                                 of
                                     of302
                                        301




   misrepresentations of material facts concerning the nature of the membership programs, including

   the nature and quality of the Leads – namely that the Leads were not from serious, project-ready

   homeowners and were sent to more than four HSPs – and the inclusion of the mHelpDesk in the

   Membership Programs and the monthly fees charged for mHelpDesk. Specifically, IAC knew (or

   should have known) that the membership programs were not of the nature that HomeAdvisor and

   ANGI advertised, including the nature and quality of the Leads and that mHelpDesk was included

   in the Membership Programs for an additional monthly fee.                IAC aided and abetted

   HomeAdvisor’s and ANGI’s concealment of material facts and/or material misrepresentations in

   order the boost the sales of Membership Programs and Leads.

          855.    IAC knew that Plaintiff Costello and the New Jersey Class Members relied upon

   such material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiffs and members of the

   New Jersey Class to act, i.e. to pay for a Membership Program to get access to the Leads.

   Moreover, to pay for the Leads, the HSPs were required to provide either a checking/savings

   account from which HomeAdvisor and ANGI can automatically debit all Membership Fees and

   Lead fees, or a credit card on which HomeAdvisor can automatically charge such fees. Then, on

   a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The

   fee for each Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its

   debit accounts. Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          856.    IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead



                                                   249
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             263
                                                                               262
                                                                                 of
                                     of302
                                        301




   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

          857.    IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.

          858.    Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff Costello and

   the New Jersey Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing

   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

          859.    IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff Costello’s and the New Jersey Class’ rights and well-

   being to enrich IAC.

                                        COUNT XXXVIII
                                   Breach Of Implied Contract
                     (On Behalf of Plaintiff Costello and the New Jersey Class)

          860.    Plaintiff Costello repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          861.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          862.    Plaintiff Costello and the members of the New Jersey Class paid money to

   HomeAdvisor in exchange for Leads.



                                                   250
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             264
                                                                               263
                                                                                 of
                                     of302
                                        301




            863.   An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiff Costello and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

            864.   The Plaintiff Costello and the members of the New Jersey Class paid an annual fee

   to join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for

   Leads.

            865.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

            866.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff Costello and the members of the New Jersey

   Class for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.     Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

            867.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff Costello and members of the New Jersey Class.

            868.   As a result, Plaintiff Costello and members of the New Jersey Class have been

   harmed and/or injured have incurred economic damages as a proximate and direct result of the

   breach by HomeAdvisor.



                                                  251
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             265
                                                                               264
                                                                                 of
                                     of302
                                        301




                                          COUNT XXXIX
                                  Unjust Enrichment/Restitution
                     (On Behalf of Plaintiff Costello and the New Jersey Class)

          869.    Plaintiff Costello repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          870.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          871.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          872.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          873.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff Costello and the New Jersey

   Class’ purchase of the membership programs and payment for the Leads and mHelpDesk.

          874.    The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff Costello and the New Jersey Class were not

   receiving services of the quality, nature, fitness, or value that had been represented by

   HomeAdvisor, and that a reasonable consumer would expect.

          875.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff Costello and the New Jersey Class,

   at the expense of these parties.

          876.    Equity and good conscience militate against permitting the Unjust Enrichment



                                                   252
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             266
                                                                               265
                                                                                 of
                                     of302
                                        301




   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiff Costello and members of the New Jersey

   Class, as alleged herein.

             877.   Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff Costello and the members of the New Jersey Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiff Costello and

   members of the New Jersey Class, as ordered by the Court.


             New York

                                               COUNT XL
                          Violations of the New York General Business Law,
                                       N.Y. GEN. BUS. LAW § 349
                        (On Behalf of Plaintiff AirQuip and the New York Class)

             878.    Plaintiff AirQuip repeats and realleges the allegations above as if fully set forth

   herein.

             879.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

             880.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

             881.    Plaintiff AirQuip brings this claim individually and on behalf of the New York

   Class.

             882.    Plaintiff AirQuip and the members of the New York Class who purchased a

   Membership Program and/or Leads are protected under GBL 349.

             883.    HomeAdvisor’s and ANGI’s practices, acts, policies and course of conduct



                                                    253
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             267
                                                                               266
                                                                                 of
                                     of302
                                        301




   violated GBL 349 in that:

          a.       HomeAdvisor and ANGI engaged in deceptive acts and practices in or affecting

   commerce, through its advertisements and representations of the Membership Programs and

   Leads, by representing to Plaintiff AirQuip and members of the New York Class, among other

   things, that the Leads were from verified, serious, project-ready homeowners; that they would only

   be charged for Leads within their geographical area and for services that they provided; that the

   Leads would be sold to only four HSPs; and that Plaintiff AirQuip and the New York Class could

   obtain refunds and/or credits for the Leads that did not meet these representations. Such pattern of

   conduct was uniform in nature with respect to the marketing and sale of the product.

          b.       HomeAdvisor and ANGI also knowingly concealed, suppressed and consciously

   omitted material facts from Plaintiff and other members of the members of the New York Class –

   such as the hidden fee for mHelpDesk and the bogus nature of the Leads – knowing that HSPs

   would rely on the advertisements and HomeAdvisor’s and ANGI’s uniform representations

   concerning the quality and nature of the Leads and the Membership Programs.

          884.     HomeAdvisor’s and ANGI’s acts and omissions possessed the tendency or

   capacity to mislead or create the likelihood of deception.

          885.     Until the present, HomeAdvisor and ANGI knowingly accepted the benefits of

   their deception and improper conduct in the form of profits from the sale of the Membership

   Programs and Leads.

          886.     As a proximate result of the above-described the violations of GBL 349, Plaintiff

   AirQuip and members of the New York Class: (a) purchased and the Membership Programs and

   Leads when they would not otherwise have done so; (b) suffered economic losses consisting of

   the cost to purchase the Membership Program and the Lead fees; (c) suffered and/or will suffer



                                                   254
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             268
                                                                               267
                                                                                 of
                                     of302
                                        301




   additional economic losses in pursuing the fraudulent Leads; and (d) suffered and will suffer

   additional economic losses incidental to the HomeAdvisor’s and ANGI’s fraudulent business

   practices.

          887.     As a direct and proximate result of these deceptive commercial practices, Plaintiff

   AirQuip and the members of the New York Class have been damaged and are entitled to recover

   actual damages to the extent permitted by law, including class action rules, measured as the greater

   of (a) actual damages in an amount to be proven at trial and (b) statutory damages.

          888.     Plaintiff AirQuip and New York Class Members also seek appropriate equitable

   relief, including an order requiring HomeAdvisor and ANGI to adequately disclose and remediate

   the defective Lead generation and verification process, and an order enjoining HomeAdvisor and

   ANGI from advertising or representing that the Leads are targeted, verified Leads from project-

   ready homeowners in the future. Plaintiff AirQuip and the Class also seek attorneys’ fees and any

   other just and proper relief available under GBL 349.

                                            COUNT XLI
                                  Fraud/Fraudulent Concealment
                      (On Behalf of Plaintiff AirQuip and the New York Class)

          889.    Plaintiff AirQuip repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          890.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          891.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          892.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature of the membership programs, namely that the Leads were not from serious,



                                                   255
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             269
                                                                               268
                                                                                 of
                                     of302
                                        301




   project-ready homeowners and were sent to more than four HSPs and the inclusion of the

   mHelpDesk in the membership programs and the monthly fees charged for mHelpDesk.

   Specifically, HomeAdvisor and ANGI knew (or should have known) that the membership

   programs were not of the nature that was advertised and that mHelpDesk was included in the

   membership programs for an additional monthly fee. HomeAdvisor and ANGI concealed material

   facts and/or made the material misrepresentations in order the boost the sales of Membership

   Programs and Leads.

          893.    HomeAdvisor and ANGI knew that Plaintiff AirQuip and New York Class

   Members relied upon such material representations about the Leads, and HomeAdvisor and ANGI

   omitted material information and/or made such material representations to induce Plaintiff

   AirQuip and members of the New York Class to act, i.e. to pay for a Membership Program to get

   access to the Leads. Moreover, to pay for the Leads, the HSPs were required to provide either a

   checking / savings account from which HomeAdvisor and ANGI can automatically debit all

   Membership Fees and Lead fees, or a credit card on which HomeAdvisor and ANGI can

   automatically charge such fees. Then, on a weekly basis, HomeAdvisor and ANGI automatically

   charged the HSPs for each Lead sent. The fee for each Lead is automatically charged to the HSPs’

   credit cards and/or debited from his/her/its debit accounts. Consequently, the viability, accuracy,

   seriousness, qualified nature and limited distribution of each Lead are material to the HSPs.

          894.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiff AirQuip, such that, had Plaintiff AirQuip known that the representations were

   false and HomeAdvisor and ANGI had omitted material information, Plaintiff AirQuip would not

   have purchased a Membership Program and provided HomeAdvisor and ANGI with the means to

   charge their credit card and/or debit their bank accounts. But Plaintiff AirQuip and the New York



                                                  256
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             270
                                                                               269
                                                                                 of
                                     of302
                                        301




   Class did not know the true facts, and relied upon the material representations and omissions made

   by HomeAdvisor and ANGI.

          895.    Plaintiff AirQuip and the members of the New York Class had no way of knowing

   that HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that

   HomeAdvisor and ANGI had omitted imperative details. Plaintiff AirQuip and the members of the

   New York Class did not, and could not, unravel HomeAdvisor’s and ANGI’s deception on their

   own.

          896.    HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiff AirQuip and the members of the New York Class would rely upon the false

   representations.

          897.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff AirQuip and

   members of the New York Class that, despite its affirmative representations about the services,

   including the Leads, it would charge Plaintiff AirQuip and the members of the New York Class

   for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI concealed these material facts

   with the intention that Plaintiff AirQuip and the members of the New York Class would act.

          898.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff AirQuip and the members of the New York Class were induced into the

   purchase of goods and/or services that they otherwise would not have purchased, or would have

   paid less, and have suffered injury, harm and damages as described herein.

          899.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s and the New York

   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct



                                                  257
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             271
                                                                               270
                                                                                 of
                                     of302
                                        301




   in the future, which amount is to be determined according to proof.

                                            COUNT XLII
                        Aiding and Abetting Fraud/Fraudulent Concealment
                      (On Behalf of Plaintiff AirQuip and the New York Class)

          900.    Plaintiffs AirQuip repeats, realleges, and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

          901.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

          902.    HomeAdvisor and ANGI committed fraud resulting in injury to Plaintiff AirQuip

   and the New York Class, as alleged herein. IAC’s conduct alleged herein enabled, substantially

   assisted, encouraged, and was a substantial factor in the commission of such fraud.

          903.    As a result of its control over and direction of HomeAdvisor’s day-to-day business

   operations, IAC knew or was aware that the HomeAdvisor and ANGI concealed and made

   misrepresentations of material facts concerning the nature and quality of the Leads – namely that

   the Leads were not from serious, project-ready homeowners and were sent to more than four HSPs

   – and the inclusion of the mHelpDesk in the membership programs and the monthly fees charged

   for mHelpDesk. Specifically, IAC knew (or should have known) that the Leads were not of the

   nature and quality that HomeAdvisor and ANGI advertised and that mHelpDesk was included in

   the membership programs for an additional monthly fee. IAC aided and abetted HomeAdvisor’s

   and ANGI’s concealment of material facts and/or material misrepresentations in order the boost

   the sales of membership programs and Leads.

          904.    IAC knew that Plaintiff AirQuip and New York Class Members relied upon such

   material representations about the Leads, and HomeAdvisor and ANGI omitted material



                                                   258
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             272
                                                                               271
                                                                                 of
                                     of302
                                        301




   information and/or made such material representations to induce Plaintiff AirQuip and members

   of the New York Class to act, i.e. to pay for a Membership Program to get access to the Leads.

   Moreover, to pay for the Leads, the HSPs were required to provide either a checking/savings

   account from which HomeAdvisor and ANGI can automatically debit all Membership Fees and

   Lead fees, or a credit card on which HomeAdvisor can automatically charge such fees. Then, on

   a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The

   fee for each Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its

   debit accounts. Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          905.    IAC substantially assisted HomeAdvisor and ANGI in the fraudulent conduct by

   playing an integral role in the operation and success of HomeAdvisor and ANGI, reviewing and

   approving the retention of third party Lead Generators and purchasing of Leads from lead

   generators that IAC knew produced poor quality Leads, utilizing its subsidiaries to sell Leads to

   HomeAdvisor and staff HomeAdvisor, and establishing compensation and incentive plans that

   encouraged fraudulent sales representations.

          906.    IAC had actual knowledge of measures it could have taken to improve the quality

   of the Leads, to prevent HomeAdvisor and ANGI from utilizing fraudulent misrepresentations and

   commissions to sell Memberships and Leads, to provide HSPs with accurate information but

   nevertheless, and instead chose to maintain policies that enabled and assisted the fraud.

          907.    Before and during the commission of the fraud, IAC intended to aid and abet, and

   did substantially assist, HomeAdvisor and ANGI in the fraud perpetrated on Plaintiff AirQuip and

   the New York Class by making statements about the quality of the Leads in regulatory filings, by

   concealing material information about the quality and nature of the Leads, and by allowing



                                                   259
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             273
                                                                               272
                                                                                 of
                                     of302
                                        301




   HomeAdvisor and ANGI to continue to purchase and generate bogus Leads to sell to HSPs.

            908.   IAC’s acts were done maliciously, oppressively, deliberately, with intent to

   defraud, and in reckless disregard of Plaintiff AirQuip’s and the New York Class’ rights and well-

   being to enrich IAC.

                                           COUNT XLIII
                                    Breach Of Implied Contract
                      (On Behalf of Plaintiff AirQuip and the New York Class)

            909.   Plaintiff AirQuip repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

            910.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

            911.   Plaintiff AirQuip and the members of the New York Class paid money to

   HomeAdvisor in exchange for Leads.

            912.   An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiff AirQuip and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

            913.   The Plaintiff AirQuip and the members of the New York Class paid an annual fee

   to join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for

   Leads.

            914.   The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

            915.   The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads



                                                   260
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             274
                                                                               273
                                                                                 of
                                     of302
                                        301




   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff AirQuip and the members of the New York

   Class for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.    Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

           916.    Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff AirQuip and members of the New York Class.

           917.    As a result, Plaintiff AirQuip and members of the New York Class have been

   harmed and/or injured have incurred economic damages as a proximate and direct result of the

   breach by HomeAdvisor.

                                            COUNT XLIV
                                   Unjust Enrichment/Restitution
                  (On Behalf Of Plaintiff AirQuip and Hass and the New York Class)

           918.    Plaintiff AirQuip repeats, realleges and incorporates by reference each of the

   foregoing allegations as though fully set forth herein.

           919.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

           920.    IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

           921.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.



                                                   261
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             275
                                                                               274
                                                                                 of
                                     of302
                                        301




          922.    As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff AirQuip and the New York

   Class’ purchase of the membership programs and payment for the Leads and mHelpDesk.

          923.    The Unjust Enrichment defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff AirQuip and the New York Class were not

   receiving services of the quality, nature, fitness, or value that had been represented by

   HomeAdvisor, and that a reasonable consumer would expect.

          924.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff AirQuip and the New York Class,

   at the expense of these parties.

          925.    Equity and good conscience militate against permitting the Unjust Enrichment

   Defendants to retain these profits and benefits, and permitting the Unjust Enrichment Defendants

   to do so would be unjust and inequitable because of the Unjust Enrichment Defendants’

   misrepresentations and misconduct against Plaintiff AirQuip and members of the New York Class,

   as alleged herein.

          926.    Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff AirQuip and the members of the New York Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiff AirQuip and

   members of the New York Class, as ordered by the Court.

          Ohio

                                            COUNT XLV
                                  Violations Of The Ohio Deceptive
                                 Trade Practices Act (“Ohio DTPA”)
                                       O.R.C. 4165.01, et seq.

                                                  262
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             276
                                                                               275
                                                                                 of
                                     of302
                                        301




                        (On Behalf of Plaintiff Baumann and the Ohio Class)

             927.   Plaintiff Baumann repeats and realleges the allegations above as if fully set forth

   herein.

             928.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

             929.   ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

             930.   This claim is brought on behalf of Plaintiff Baumann and the Ohio Class.

             931.   The Ohio DTPA prohibits deceptive trade practices, including among others,

             (a)    Causing likelihood of confusion or of misunderstanding as to the source,

   sponsorship, approval, or certification of goods or services;

             (b)    Representing that goods or services have sponsorship, approval, characteristics,

   ingredients, uses, benefits, or quantities that they do not have; and

             (c)    Representing that goods or services are of a particular standard, quality, or grade

   if they are of another;

             (d)    Advertising goods or services with intent not to sell them as advertised.

             932.   HomeAdvisor and ANGI are a “person” as defined in O.R.C. § 4165.01(D).

             933.   In the course of HomeAdvisor’s and ANGI’s business, they knowingly or

   willfully concealed, suppressed or failed to disclose material facts from Plaintiff Baumann and the

   members of the Ohio Class and by making affirmative misrepresentations in order to induce

   Plaintiff Baumann and members of the Ohio Class to pay for a membership program to get access

   to the Leads. Accordingly, HomeAdvisor and ANGI engaged in deceptive trade practices as

   defined in O.R.C. § 4165.02, including representing that the Leads have characteristics, uses,



                                                   263
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             277
                                                                               276
                                                                                 of
                                     of302
                                        301




   benefits, and qualities which they do not have; representing that the Leads are of a particular

   standard and quality when they are not; advertising the Leads with the intent not to sell them as

   advertised; failing to disclose the inclusion of or costs associated with mHelpDesk and otherwise

   engaging in conduct likely to deceive.

          934.     HomeAdvisor and ANGI intended for Plaintiff Baumann and the other Ohio Class

   members to rely on its aforementioned unfair and deceptive acts and practices, including the

   misrepresentations and omissions alleged hereinabove.

          935.     HomeAdvisor’s and ANGI’s actions as set forth above occurred in the conduct of

   trade or commerce.

          936.     HomeAdvisor and ANGI knew or should have known that its conduct violated the

   Ohio DTPA.

          937.     HomeAdvisor and ANGI owed Plaintiff Baumann a duty to disclose the true

   nature of the membership programs, including the nature and quality of the Leads because

   HomeAdvisor and ANGI possessed exclusive knowledge of the true nature and quality of the

   membership programs and Leads, and that they did not contain the qualities or characteristics, or

   perform, as advertised; HomeAdvisor and ANGI intentionally concealed the foregoing from

   Plaintiff Baumann and the Ohio Class; and/or HomeAdvisor and ANGI made incomplete

   representations about the Leads while purposefully withholding and omitting material facts from

   and the Class that contradicted these representations.

          938.     HomeAdvisor’s and ANGI’s conduct and false representations/omissions were

   material to Plaintiff Baumann and the Ohio Class.

          939.     Plaintiff and the Ohio Class suffered ascertainable loss caused by HomeAdvisor’s

   and ANGI’s concealment of and failure to disclose material information. Class members who



                                                  264
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             278
                                                                               277
                                                                                 of
                                     of302
                                        301




   purchased a membership program, including Leads and/or mHelpDesk, either would have paid

   less for the membership program or Leads or would not have purchased a membership program,

   Leads or mHelpDesk at all but for HomeAdvisor’s and ANGI’s violations of the Ohio DTPA.

          940.     HomeAdvisor and ANGI had an ongoing duty to refrain from unfair and deceptive

   acts and practices under the Ohio DTPA. All HSPs who signed up for a membership program and

   paid for Leads and/or mHelpDesk suffered ascertainable loss as a result of HomeAdvisor’s and

   ANGI’s deceptive and unfair acts and practices made in the course of HomeAdvisor’s business.

          941.     HomeAdvisor’s and ANGI’s conduct alleged herein proximately caused injuries

   to Plaintiff Baumann and the other Class members.

          942.     Plaintiff Baumann and the other Ohio Class members were injured as a result of

   HomeAdvisor’s and ANGI’s conduct in that Plaintiff and the other Class members overpaid for a

   membership program, and paid for Leads and/or mHelpDesk and did not receive the benefit of

   their bargain. These injuries are the direct and natural consequence of HomeAdvisor’s and

   ANGI’s omissions in violation of the Ohio DTPA.

          943.     Pursuant to O.R.C. § 4165.03, Plaintiff Baumann and the Ohio Class are entitled

   to an award of injunctive relief to prevent HomeAdvisor’s and ANGI’s deceptive trade practices,

   an award of damages and, because HomeAdvisor’s and ANGI’s conduct was willful, an award of

   reasonable attorneys’ fees.

                                           COUNT XLVI
                                 Fraud/Fraudulent Concealment
                        (On Behalf of Plaintiff Baumann and the Ohio Class)

          944.    Plaintiff Baumann repeat, reallege, and incorporate by reference each of the

   foregoing allegations as though fully set forth herein.

          945.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct



                                                   265
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             279
                                                                               278
                                                                                 of
                                     of302
                                        301




   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          946.    ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

          947.    HomeAdvisor and ANGI concealed and made misrepresentations of material facts

   concerning the nature and quality of the Leads – namely that the Leads were not from serious,

   project-ready homeowners and were sent to more than four HSPs. Specifically, HomeAdvisor and

   ANGI knew (or should have known) that the Leads were not of the nature and quality that was

   advertised. HomeAdvisor and ANGI concealed material facts and/or made the material

   misrepresentations in order the boost the sales of Membership Programs and Leads.

          948.    HomeAdvisor and ANGI knew that Plaintiff Ohio and Ohio Class Members relied

   upon such material representations about the Leads, and HomeAdvisor and ANGI omitted material

   information and/or made such material representations to induce Plaintiff Baumann and members

   of the Ohio Class to act, i.e. to pay for a Membership Program to get access to the Leads.

   Moreover, to pay for the Leads, the HSPs were required to provide either a checking / savings

   account from which HomeAdvisor and ANGI can automatically debit all Membership Fees and

   Lead fees, or a credit card on which HomeAdvisor can automatically charge such fees. Then, on

   a weekly basis, HomeAdvisor and ANGI automatically charged the HSPs for each Lead sent. The

   fee for each Lead is automatically charged to the HSPs’ credit cards and/or debited from his/her/its

   debit accounts. Consequently, the viability, accuracy, seriousness, qualified nature and limited

   distribution of each Lead are material to the HSPs.

          949.    The representations about the Leads and the omissions about the Leads were

   material to Plaintiff Baumann, such that, had Plaintiff Baumann known that the representations

   were false and HomeAdvisor and ANGI had omitted material information, Plaintiff Baumann



                                                   266
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             280
                                                                               279
                                                                                 of
                                     of302
                                        301




   would not have purchased a Membership Program and provided HomeAdvisor and ANGI with

   the means to charge their credit card and/or debit their bank accounts. But Plaintiff Baumann and

   the Ohio Class did not know the true facts, and relied upon the material representations and

   omissions made by HomeAdvisor and ANGI.

          950.    Plaintiff Baumann and the members of the Ohio Class had no way of knowing that

   HomeAdvisor’s and ANGI’s representations were false and gravely misleading, or that

   HomeAdvisor and ANGI had omitted imperative details. Plaintiff Baumann and the members of

   the Ohio Class did not, and could not, unravel HomeAdvisor’s and ANGI’s deception on their

   own.

          951.    HomeAdvisor and ANGI knew their statements were false, and intended that

   Plaintiff Baumann and the members of the Ohio Class would rely upon the false representations.

          952.    HomeAdvisor and ANGI concealed and failed to disclose to Plaintiff Baumann and

   members of the Ohio Class that, despite its affirmative representations about the membership

   programs, including the nature and quality of the Leads, it would charge Plaintiff Baumann and

   the members of the Ohio Class for unqualified Leads and mHelpDesk. HomeAdvisor and ANGI

   concealed these material facts with the intention that Plaintiff Baumann and the members of the

   Ohio Class would act.

          953.    As a result of HomeAdvisor’s and ANGI’s fraudulent representations and

   omissions, Plaintiff Baumann and the members of the Ohio Class were induced into the purchase

   of goods and/or services that they otherwise would not have purchased, or would have paid less,

   and have suffered injury, harm and damages as described herein.

          954.    HomeAdvisor’s and ANGI’s acts were done maliciously, oppressively,

   deliberately, with intent to defraud, and in reckless disregard of Plaintiff Baumann’ and the Ohio



                                                  267
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             281
                                                                               280
                                                                                 of
                                     of302
                                        301




   Class’ rights and well-being to enrich HomeAdvisor and ANGI. HomeAdvisor’s and ANGI’s

   conduct warrants an assessment of punitive damages in an amount sufficient to deter such conduct

   in the future, which amount is to be determined according to proof.

                                          COUNT XLVII
                                    Breach Of Implied Contract
                        (On Behalf of Plaintiff Baumann and the Ohio Class)

          955.    Plaintiff Baumann repeat, reallege and incorporate by reference each of the

   foregoing allegations as though fully set forth herein.

          956.    HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

          957.    Plaintiff Baumann and the members of the Ohio Class paid money to HomeAdvisor

   in exchange for Leads.

          958.    An implied contract was created between HomeAdvisor and the HSPs whereby

   HomeAdvisor was to send and charge Plaintiff Baumann and HSPs for Leads that were from

   targeted, serious, qualified and/or project-ready homeowners.

          959.    The Plaintiff Baumann and the members of the Ohio Class paid an annual fee to

   join a HomeAdvisor Membership Program and paid hundreds and thousands of dollars for Leads.

          960.    The Leads, as well as HomeAdvisor’s Lead generation process, however, are

   systemically flawed and HomeAdvisor does not and cannot generate Leads of targeted, serious,

   qualified and project-ready homeowners.

          961.    The Leads were not of the nature and quality of the Leads that were required, yet

   HomeAdvisor sent to and charged the HSPs for such Leads. HomeAdvisor did not generate Leads

   for the Home Services Professionals that were targeted and from serious, qualified or project-ready

   homeowners. Also, HomeAdvisor charged Plaintiff Baumann and the members of the Ohio Class



                                                   268
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             282
                                                                               281
                                                                                 of
                                     of302
                                        301




   for Leads that have been sent to more than four HSPs. HomeAdvisor also charged HSPs for

   mHelpDesk without knowledge or consent of the HSPs. Furthermore, HomeAdvisor systemically

   disregarded the parameters and limits placed on the type and number of Leads to be charged to

   HSPs.    Finally, HomeAdvisor employed tactics that prevent HSPs from cancelling their

   membership and Leads, and from disputing the propriety of a Lead in order to secure a refund.

           962.   Accordingly, HomeAdvisor has breached the implied contract that was formed

   between it and Plaintiff Baumann and members of the Ohio Class.

           963.   As a result, Plaintiff Baumann and members of the Ohio Class have been harmed

   and/or injured have incurred economic damages as a proximate and direct result of the breach by

   HomeAdvisor.

                                         COUNT XLVIII
                                 Unjust Enrichment/Restitution
                       (On Behalf Of Plaintiff Baumann and the Ohio Class)

           964.   Plaintiff Baumann repeat, reallege and incorporate by reference each of the

   foregoing allegations as though fully set forth herein.

           965.   HomeAdvisor is named as a Defendant in this Count by virtue of its conduct

   summarized as follows and set forth in greater detail at ¶¶ 53-339.

           966.   IAC is named as a Defendant in this Count by virtue of its conduct summarized as

   follows and set forth in greater detail at ¶¶ 22, 59, 87, 110, 164, 165, 199, 247, 248, 280, and 389-

   426.

           967.   ANGI is named as a Defendant in this Count by virtue of its conduct summarized

   as follows and set forth in greater detail at ¶¶ 6, 23, 53-339, and 411-426.

           968.   As the intended and expected result of their conscious wrongdoing the Unjust

   Enrichment Defendants have profited and benefited from Plaintiff Baumann and the Ohio Class’



                                                   269
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             283
                                                                               282
                                                                                 of
                                     of302
                                        301




   purchase of the membership programs and payment for the Leads and mHelpDesk.

             969.   The Unjust Enrichment Defendants have voluntarily accepted and retained these

   profits and benefits, with full knowledge and awareness that, as a result of the Unjust Enrichment

   Defendants’ misconduct alleged herein, Plaintiff Baumann and the Ohio Class were not receiving

   services of the quality, nature, fitness, or value that had been represented by the Unjust Enrichment

   Defendants, and that a reasonable consumer would expect.

            970.    The Unjust Enrichment Defendants have been unjustly enriched by their fraudulent

   and deceptive conduct and withholding of benefits to Plaintiff Baumann and the Ohio Class, at the

   expense of these parties.

   971.     Equity and good conscience militate against permitting the Unjust Enrichment Defendants

   to retain these profits and benefits, and permitting the Unjust Enrichment Defendants to do so

   would be unjust and inequitable because of the Unjust Enrichment Defendants’ misrepresentations

   and misconduct against Plaintiff Baumann and members of the Ohio Class, as alleged herein.

            972.    Because the Unjust Enrichment Defendants’ retention of the non-gratuitous benefit

   conferred upon it by Plaintiff Baumann and the members of the Ohio Class is unjust and

   inequitable, the Unjust Enrichment Defendants must pay restitution to Plaintiff Baumann and

   members of the Ohio Class, as ordered by the Court.


          II.   The Misappropriation Claims

             Lanham Act

                                           COUNT XLIX
                Violation Of The Lanham Act Section 43(a), 15 U.S.C. § 1125(a)(1)(A)
                          (False Association and Trademark Infringement)
                                (On Behalf of the Lanham Act Class)

             973.   The Misappropriation Plaintiffs re-allege and incorporate by reference all



                                                   270
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             284
                                                                               283
                                                                                 of
                                     of302
                                        301




   allegations set forth in the preceding paragraphs.

           974.   The Lanham Act Defendants are named as Defendants in this Count by acting as

   alleged above in ¶¶ 340-387 and by diverting business from HSPs through the unlawful use of (i)

   Online Profile Pages, (ii) the HomeAdvisor Premier Online Directory, (iii) the Exclusive Partner

   Network, (iv) Exact Match Listings, and (v) Website Hijacking.

           975.   The Lanham Act Defendants violated section 43(a) of the Lanham Act (15 U.S.C.

   § 1125(a)(1)(A)) by using in commerce words, terms, names, or symbols, or a combination thereof,

   which were likely to cause confusion, mistake or deception as to the affiliation, connection, or

   association of the Lanham Act Defendants with the Misappropriation Plaintiffs and members of

   the Lanham Act Class, or as to the origin, sponsorship, or approval of their services or commercial

   activities.

           976.   In acting as alleged above, the Lanham Act Defendants also violated section 43(a)

   of the Lanham Act (15 U.S.C. § 1125(a)(1)(A)) by using in commerce false designations of origin,

   false or misleading descriptions of fact, or false or misleading representations of fact, which were

   likely to cause confusion, mistake, or deception as to the affiliation, connection, or association of

   the Lanham Act Defendants with the Misappropriation Plaintiffs and members of the Class, or as

   to the origin, sponsorship, or approval of their services or commercial activities.

           977.   The Lanham Act Defendants’ misrepresentations and actions in violation of 15

   U.S.C. § 1125(a)(1)(A) proximately caused an injury to a commercial interest in sales or business

   reputation of the Lanham Act Plaintiff and members of the Lanham Act Class.

           978.   The Lanham Act Defendants’ misrepresentations and actions in violation of 15

   U.S.C. § 1125(a)(1)(A) have also deprived and will continue to deprive the Misappropriation

   Plaintiffs and members of the Lanham Act Class of the ability to control the consumer perception



                                                   271
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             285
                                                                               284
                                                                                 of
                                     of302
                                        301




   of its products and services offered under their names and marks, placing the valuable reputation

   and goodwill of the Misappropriation Plaintiffs and members of the Lanham Act Class in the hands

   of the Lanham Act Defendants.

          979.    The Lanham Act Defendants had direct and full knowledge of the Misappropriation

   Plaintiffs’ and the Lanham Act Class Members’ prior use of and rights in their names and marks

   before the acts complained of herein. The knowing, intentional and willful nature of the acts set

   forth herein renders this an exceptional case under 15 U.S.C. § 1117(a).

          980.    Accordingly, pursuant to 15 U.S.C. § 1117, the Misappropriation Plaintiffs and

   members of the Lanham Act Class are entitled to recover: (1) the Lanham Act Defendants’ profits,

   or an amount that is adequate, which the Court finds to be just according to the circumstances of

   the case, as compensation; (2) the damages sustained by the Misappropriation Plaintiffs and the

   Lanham Act Class Members, in a sum above the amount found as actual damages, not exceeding

   three times such amount; (3) the costs of the action; and (4) reasonable attorney fees.

          981.    As a result of the Lanham Act Defendants’ aforesaid conduct and in addition to

   other damages, the Misappropriation Plaintiffs and the Lanham Act Class Members have suffered

   the continuing loss of the goodwill and reputation established by their names and marks. This

   continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable harm

   and an injury for which the Misappropriation Plaintiffs and the Lanham Act Class Members have

   no adequate remedy at law. The Misappropriation Plaintiffs and the Lanham Act Class Members

   will continue to suffer irreparable harm unless this Court enjoins the Lanham Act Defendants’

   conduct pursuant to 15 U.S.C. §1125 (c)(1).

                                             COUNT L
                      Violation Of The Lanham Act, 15 U.S.C. § 1125(a)(1)(B)
                         (False Advertising and Trademark Infringement)
                                (On Behalf of the Lanham Act Class)

                                                   272
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             286
                                                                               285
                                                                                 of
                                     of302
                                        301




           982.   The Misappropriation Plaintiffs re-allege and incorporate by reference all

   allegations set forth in the preceding paragraphs.

           983.   The Lanham Act Defendants are named as Defendants in this Count by acting as

   alleged above in ¶¶ 340-387 and by diverting business from HSPs through the unlawful use of (i)

   Online Profile Pages, (ii) the HomeAdvisor Premier Online Directory, (iii) the Exclusive Partner

   Network, (iv) Exact Match Listings, and (v) Website Hijacking.

           984.   The Lanham Act Defendants violated section 43(a) of the Lanham Act (15 U.S.C.

   § 1125(a)(1)(B)) by using in commerce words, terms, names, or symbols, or a combination thereof,

   which in commercial advertising or promotion, misrepresented the nature, characteristics, or

   qualities of the Misappropriation Plaintiffs’ and the Lanham Act Class Members’ services or

   commercial activities.

           985.   In acting as alleged above, the Lanham Act Defendants also violated section 43(a)

   of the Lanham Act (15 U.S.C. § 1125(a)(1)(B)) by using in commerce false designations of origin,

   false or misleading descriptions of fact, or false or misleading representations of fact, which in

   commercial advertising or promotion, misrepresented the nature, characteristics, or qualities of the

   Misappropriation Plaintiffs’ and the Lanham Acts Class Members’ services or commercial

   activities.

           986.   The Lanham Acts Defendants’ misrepresentations and actions in violation of 15

   U.S.C. § 1125(a)(1)(B) proximately caused an injury to a commercial interest in sales or business

   reputation of the Misappropriation Plaintiffs and the Lanham Act Class Members.

           987.   The Lanham Act Defendants’ misrepresentations and actions in violation of 15

   U.S.C. § 1125(a)(1)(B) have also deprived and will continue to deprive the Misappropriation

   Plaintiffs and the Lanham Act Class Members of the ability to control the consumer perception of

                                                   273
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             287
                                                                               286
                                                                                 of
                                     of302
                                        301




   their products and services offered under their names and marks, placing the valuable reputation

   and goodwill of Misappropriation Plaintiffs and the Lanham Act Class Members in the hands of

   Lanham Act Defendants.

             988.   The Lanham Act Defendants had direct and full knowledge of the Misappropriation

   Plaintiffs’ and the Lanham Act Class Members’ prior use of and rights in their names and marks

   before the acts complained of herein. The knowing, intentional and willful nature of the acts set

   forth herein renders this an exceptional case under 15 U.S.C. § 1117(a).

             989.   Accordingly, pursuant to 15 U.S.C. § 1117, the Misappropriation Plaintiffs and the

   Lanham Act Class Members are entitled to recover: (1) the Lanham Act Defendants’ profits, or an

   amount that is just and adequate compensation according to the circumstances of the case; (2) the

   damages sustained by the Misappropriation Plaintiffs and the Lanham Act Class Members, in a

   sum above the amount found as actual damages, not exceeding three times such amount; (3) the

   costs of the action; and (4) reasonable attorney fees should the Court find this to be an exceptional

   action.

             990.   As a result of the Lanham Act Defendants’ aforesaid conduct and in addition to

   other damages, the Misappropriation Plaintiffs and the Lanham Act Class Members have suffered

   the continuing loss of the goodwill and reputation established by their names and marks. This

   continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable harm

   and an injury for which the Misappropriation Plaintiffs and the Lanham Act Class Members have

   no adequate remedy at law. The Misappropriation Plaintiffs and the Lanham Act Class Members

   will continue to suffer irreparable harm unless this Court enjoins the Lanham Act Defendants’

   conduct pursuant to 15 U.S.C. § 1125(c)(1).

                                              COUNT LI
                                         Declaratory Judgment

                                                   274
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             288
                                                                               287
                                                                                 of
                                     of302
                                        301




                 (On Behalf of the Lanham Act and State Misappropriation Classes)

          991.     The Misappropriation Plaintiffs re-allege and incorporate by reference all

   allegations set forth in the preceding paragraphs.

          992.     The Lanham Act Defendants are named as Defendants in this Count by acting as

   alleged above in ¶¶ 340-387 and by diverting business from HSPs through the unlawful use of (i)

   Online Profile Pages, (ii) the HomeAdvisor Premier Online Directory, (iii) the Exclusive Partner

   Network, (iv) Exact Match Listings, and (v) Website Hijacking.

          993.     Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

   authorized to enter a judgment declaring the rights and legal relations of the parties and grant

   further necessary relief. Furthermore the Court has broad authority to restrain acts, such as here,

   that are tortious and violate the terms of the federal and state statutes described in this Complaint.

          994.     An actual controversy has arisen as a result of the Lanham Act Defendants’ use of

   Former HSPs’ business names, information and marks in commerce which are likely to cause

   confusion, mistake, or deception as to the association of the Misappropriation Plaintiffs and

   members of the Lanham Act and State Misappropriation Classes with the Lanham Act Defendants.

   In addition, the Lanham Act Defendants continue to make false representations which misrepresent

   the nature, characteristics and quality of the Misappropriation Plaintiffs’ and members of the

   Lanham Act and State Misappropriation Classes’ businesses.

          995.     Pursuant to its authority under the Declaratory Judgment Act, this Court should

   enter a judgment on declaring, among other things, the following:

                   a. On behalf of the Lanham Act Act, the Lanham Act Defendants have violated

                      and continue to violate section 43(a) of the Lanham Act (15 U.S.C. § 1125);

                   b. On behalf of the McHenry Plaintiffs and the Colorado Misappropriation Class,



                                                    275
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             289
                                                                               288
                                                                                 of
                                     of302
                                        301




                       HomeAdvisor has violated and continues to violate Colo. Rev. Stat. § 6-1-101,

                       et seq.,

                   c. On behalf of Plaintiff Ervine and the Florida Misappropriation Class,

                       HomeAdvisor has violated and continues to violate Fla. Stat. §501.201, et seq.,

                       and

                   d. On behalf of Plaintiff Haukenes and the Idaho Misappropriation Class,

                       HomeAdvisor has violated and continues to violate Idaho Civ. Code, § 480, et

                       seq.

           996.    The Court should also issue corresponding prospective injunctive relief requiring

   that upon a request to terminate or the expiration of a one-year membership, absent express assent

   by the HSP at the time of termination, the Lanham Act Defendants will promptly remove the

   Misappropriation Plaintiffs’ and members of the Lanham Act and State Misappropriation Classes’

   business names and information from their websites or websites affiliated with the Lanham Act

   Defendants.

           Colorado

                                         COUNT LII
                 Violations of Colorado Consumer Protection Act ("CCPA"),
                               Colo. Rev. Stat. § 6-1-101, et seq.
         (On Behalf of the McHenry Plaintiffs and the Colorado Misappropriation Class)

           997.    Plaintiffs Brad and Linda McHenry repeat and reallege the allegations above as if

   fully set forth herein.

           998.    The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.

           999.    Plaintiffs Brad and Linda McHenry bring this claim on behalf of themselves and

   the Colorado Misappropriation Class.

                                                   276
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             290
                                                                               289
                                                                                 of
                                     of302
                                        301




          1000. This cause of action is brought on behalf of Plaintiffs Brad and Linda Mc Henry

   and all similarly situated members of the Colorado Misappropriation Class, pursuant to COLO.

   REV. STAT. § 6-1-105(a), (b), (c), and (h), which provide, in pertinent part, that “a person engages

   in a deceptive trade practice when, in the course of such person’s business, vocation, or occupation,

   such person —

                                             *       *       *
          (a) Knowingly passes off goods, services, or property as those of another;

                                                  *  *        *
           (b) Knowingly makes a false representation as to the source, sponsorship, approval, or
   certification of goods, services, or property;

                                              *      *        *
           (c) Knowingly makes a false representation as to affiliation, connection, or association
   with or certification by another;

                                               *      *       *
          (h) Disparages the goods, services, property, or business of another by false or
   misleading representation of fact;

          1001. As set forth herein, The Lanham Act Defendants engaged in unfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of trade or commerce in violation of the CCPA by:

          a.      advertising, promoting or offering services under the McHenry Plaintiff’s and the

   Colorado Misappropriation Class Member's names with full knowledge of the McHenry Plaintiffs

   and the Colorado Misappropriation Class Member's prior use and rights in their name;

          b.       unfairly competing with the McHenry Plaintiffs and the Colorado Misappropriation

   Class Members by creating the impression among and confusing relevant consumers that the goods

   or services offered by the Lanham Act Defendants are endorsed by, licensed by, sponsored by,

   originated with, and/or otherwise affiliated with the McHenry Plaintiffs and the Colorado


                                                   277
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             291
                                                                               290
                                                                                 of
                                     of302
                                        301




   Misappropriation Class Members, or that the source of the services offered by HomeAdvisor or

   John Doe are affiliated with or associated with the McHenry Plaintiffs and the Colorado

   Misappropriation Class Members, when The Lanham Act Defendants have no connection with or

   authorization from the McHenry Plaintiffs and the Colorado Misappropriation Class Members;

          c.      misappropriating the McHenry Plaintiff’s and the Colorado Misappropriation Class

   Member's goodwill and public recognition;

          d.      making false and misleading statements about the McHenry Plaintiff’s and the

   Colorado Misappropriation Class Member's business; and

          e.      unlawfully benefiting from such activities.

          1002. In addition, C.R.S. § 6-1-105(3) provides: “The deceptive trade practices listed in

   this section are in addition to and do not limit the types of unfair trade practices actionable at

   common law or under other statutes of this state.”

          1003. HomeAdvisor’s and John Doe’s deceptive practices occurred in the course of

   HomeAdvisor’s business, vocation or occupation.

          1004. HomeAdvisor’s and John Doe’s misconduct significantly impacts the public as

   actual or potential consumers of the HomeAdvisor’s services described herein.                 The

   misappropriation and false representations through electronic media, internet and direct marketing

   were directed to the market generally resulting in deception of actual and prospective purchasers.

          1005. HomeAdvisor’s and John Doe’s deceptive practices caused damage to Plaintiffs

   Brad and Linda McHenry and all Colorado Misappropriation Class Members.               Because of

   HomeAdvisor’s unfair, deceptive and fraudulent business practices, Plaintiffs Brad and Linda

   McHenry and the Misappropriation Class Members suffered and continue to suffer injuries by way

   of monetary loss.



                                                  278
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             292
                                                                               291
                                                                                 of
                                     of302
                                        301




          1006. Plaintiffs Brad and Linda McHenry therefore seeks an order of this Court:

              a. Enjoining the Lanham Act Defendants from continuing to engage, use, or employ

                  any unfair and/or deceptive business acts or practices related to HomeAdvisor’s

                  and John Doe’s misappropriation of the McHenry Plaintiffs; and the Colorado

                  Misappropriation Class’ names and likenesses to generate Leads for HomeAdvisor,

                  in such manner as set forth in detail above;

              b. Enjoining the Lanham Act Defendants from making false and misleading

                  statements about the McHenry Plaintiffs’ and the Colorado Misappropriation Class

                  Member's business; and

              c. Requiring HomeAdvisor to remove the McHenry Plaintiffs’ and the Colorado

                  Misappropriation Class Members from the HomeAdvisor website and any of

                  HomeAdvisor’s affiliate websites.

          1007. Plaintiffs Brad and Linda McHenry and the members of the Colorado

   Misappropriation Class may be irreparably harmed and/or denied an effective and complete

   remedy if such an order is not granted. The unfair and/or deceptive acts and practices of

   HomeAdvisor, as described above, present a serious threat to the McHenry Plaintiffs and the

   members of the Colorado Misappropriation Class.

                                        COUNT LIII
                              Common Law Unfair Competition
         (On Behalf of the McHenry Plaintiffs and the Colorado Misappropriation Class)

          1008. Plaintiffs Brad and Linda McHenry re-allege and incorporate by reference all

   allegations set forth in the preceding paragraphs.

          1009. The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.



                                                   279
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             293
                                                                               292
                                                                                 of
                                     of302
                                        301




          1010. The Lanham Act Defendants have advertised, promoted or offered services under

   the McHenry Plaintiff’s and the Colorado Misappropriation Class Member's names with full

   knowledge of the McHenry Plaintiff’s and the Colorado Misappropriation Class Member's prior

   use and rights in their name.

          1011. The Lanham Act Defendants have unfairly competed with the McHenry Plaintiffs

   and the Colorado Misappropriation Class Members by creating the impression among relevant

   consumers that the goods or services offered by the Lanham Act Defendants are endorsed by,

   licensed by, sponsored by, originated with, and/or otherwise affiliated with the McHenry Plaintiffs

   and the Colorado Misappropriation Class Members, or that the source of the services offered by

   the Lanham Act Defendants are affiliated with or associated with the McHenry Plaintiffs and the

   Colorado Misappropriation Class Members, when the Lanham Act Defendants have no connection

   with or authorization from the McHenry’s Plaintiffs or the Colorado Misappropriation Class

   Members.

          1012. The Lanham Act Defendants have misappropriated the McHenry Plaintiff’s and the

   Colorado Misappropriation Class Member's goodwill and public recognition, and the Lanham Act

   Defendants have unlawfully benefited from such activities.

          1013. Continued use by the Lanham Act Defendants of the business names of the

   McHenry Plaintiffs and the Colorado Misappropriation Class Members with any goods or services

   constitutes unfair competition under the common law of Colorado.

          1014. HomeAdvisor’s and John Doe’s actions have injured the business reputation of the

   McHenry Plaintiffs and the Colorado Misappropriation Class Members and will cause irreparable

   harm, damage and injury to the McHenry Plaintiffs and the Colorado Misappropriation Class

   Members unless restrained and enjoined by the Court.



                                                  280
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             294
                                                                               293
                                                                                 of
                                     of302
                                        301




             Florida
                                             COUNT LIV
                 Violation of the Florida Deceptive and Unfair Trade Practices Act,
                               Fla. Stat. §501.201, et seq. (“FDUTPA”)
               (On Behalf of Plaintiffs Ervine and the Florida Misappropriation Class)

             1015.     Plaintiff Ervine repeats and realleges the allegations above as if fully set forth

   herein.

             1016.     Plaintiff Ervine brings this Count individually and on behalf of the Florida Class.

             1017. The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.

             1018.     The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §

   501.201, et seq., makes unlawful any “[u]nfair methods of competition, unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

             1019.     As amended by the Florida Legislature in 2001, a “person” who has suffered a

   loss as a result of a violation of FDUTPA has standing to sue under that statute. See Fla. Stat. §

   501.211(2). This 2001 amendment replaced the word "consumer" with "person.” Plaintiffs and

   Class members are “persons” within the meaning of the FDUTPA.

               a.    As set forth herein, the Lanham Act Defendants engaged in unfair methods of

                     competition, unconscionable acts or practices, and unfair or deceptive acts or

                     practices in the conduct of trade or commerce in violation of the FDUPTA by:

                     advertising, promoting or offering services under Plaintiff Ervine’s and the Florida

                     Misappropriation Class Member's names with full knowledge of Plaintiff Ervine’s

                     and the Florida Misappropriation Class Member's prior use and rights in their

                     name; unfairly competing with Plaintiff Ervine and the Florida Misappropriation



                                                      281
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             295
                                                                               294
                                                                                 of
                                     of302
                                        301




                     Class Members by creating the impression among and confusing relevant

                     consumers that the goods or services offered by the Lanham Act Defendants are

                     endorsed by, licensed by, sponsored by, originated with, and/or otherwise affiliated

                     with Plaintiff Ervine and the Florida Misappropriation Class Members, or that the

                     source of the services offered by HomeAdvisor or John Doe are affiliated with or

                     associated with Plaintiff Ervine and the Florida Misappropriation Class Members,

                     when the Lanham Act Defendants have no connection with or authorization from

                     Plaintiffs or the Florida Misappropriation Class Members;

                b.   misappropriating Plaintiff Ervine’s and the Florida Misappropriation Class

                     Member's goodwill and public recognition;

                c.   making false and misleading statements about Plaintiff Ervine’s and the Florida

                     Misappropriation Class Member's business; and

                d.   unlawfully benefiting from such activities.

          1020.        Under the FDUTPA, § 501.211(2) and § 501.2105, Plaintiff DaSilva and the

   Florida Misappropriation Class are entitled to actual damages, injunctive relief and attorney’s fees

   and costs.

                                              COUNT LV
                                  Common Law Unfair Competition
                (On Behalf of Plaintiff Ervine and the Florida Misappropriation Class)

          1021. Plaintiff Ervine realleges and incorporates by reference all allegations set forth in

   the preceding paragraphs.

          1022. The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.

          1023. The Lanham Act Defendants have advertised, promoted or offered services under



                                                     282
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             296
                                                                               295
                                                                                 of
                                     of302
                                        301




   Plaintiff Ervine’s and the Florida Misappropriation Class Member's names with full knowledge

   of Plaintiff Ervine’s and the Florida Misappropriation Class Member's prior use and rights in their

   name.

           1024. HomeAdvisor has unfairly competed with Plaintiff Ervine            and the Florida

   Misappropriation Class Members by creating the impression among relevant consumers that the

   goods or services offered by the Lanham Act Defendants are endorsed by, licensed by, sponsored

   by, originated with, and/or otherwise affiliated with Plaintiff Ervine and the Florida

   Misappropriation Class Members, or that the source of the services offered by HomeAdvisor or

   John Doe are affiliated with or associated with Plaintiff Ervine and the Florida Misappropriation

   Class Members, when the Lanham Act Defendants have no connection with or authorization from

   Plaintiffs or the Florida Misappropriation Class Members.

           1025. The Lanham Act Defendants have misappropriated Plaintiff Ervine’s and the

   Florida Misappropriation Class Member's goodwill and public recognition, and the Lanham Act

   Defendants have unlawfully benefited from such activities.

           1026. Continued use by the Lanham Act Defendants of the business names of Plaintiff

   Ervine and the Florida Misappropriation Class Members with any goods or services constitutes

   unfair competition under the common law of Florida.

           1027. HomeAdvisor’s and John Doe’s actions have injured the business reputation of

   Plaintiff Ervine and the Florida Misappropriation Class Members and will cause irreparable harm,

   damage and injury to Plaintiff Ervine and Florida Misappropriation Class Members unless

   restrained and enjoined by the Court.

           Idaho
                                            COUNT LVI
                         Violations of the Idaho Consumer Protection Act,
                                   Idaho Civ. Code, § 480, et seq.

                                                  283
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             297
                                                                               296
                                                                                 of
                                     of302
                                        301




               (On Behalf of Plaintiff Haukenes and the Idaho Misappropriation Class)

          1028.      Plaintiff Haukenes realleges and incorporates by reference all paragraphs as

   though fully set forth herein.

          1029. The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.

          1030.      HomeAdvisor, John Doe and Plaintiff Haukenes are “persons” under Idaho Civil

   Code § 48-602(1).

          1031.      HomeAdvisor engaged in unfair methods and practices in the conduct of its trade

   or commerce in violation of the Idaho Consumer Protection Act (“ICPA”), Idaho Civ. Code § 48-

   603, including:

          a.         Representing that goods or services have sponsorship, approval, characteristics,

   ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

   approval, status, affiliation, connection, qualifications or license that he does not have;

          b.         Passing off goods or services as those of another;

          c.         Causing likelihood of confusion or of misunderstanding as to the source,

   sponsorship, approval, or certification of goods or services;

          d.         Causing likelihood of confusion or of misunderstanding as to affiliation,

   connection, or association with, or certification by, another;

          e.         Representing that goods or services have sponsorship, approval, characteristics,

   ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

   approval, status, affiliation, connection, qualifications or license that he does not have; and

          f.         Disparaging the goods, services, or business of another by false or misleading

   representation of fact.



                                                    284
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             298
                                                                               297
                                                                                 of
                                     of302
                                        301




          1032.    As set forth herein, the Lanham Act Defendants engaged in unfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of trade or commerce in violation of the ICPA by:

          a.       advertising, promoting or offering services under Plaintiff Haukenes’ and the

   Idaho Misappropriation Class Member's names with full knowledge of Plaintiff Haukenes’ and the

   Idaho Misappropriation Class Member's prior use and rights in their name;

          b.       unfairly competing with Plaintiff Haukenes’ and the Idaho Misappropriation Class

   Members by creating the impression among and confusing relevant consumers that the goods or

   services offered by the Lanham Act Defendants are endorsed by, licensed by, sponsored by,

   originated with, and/or otherwise affiliated with Plaintiff Haukenes’ and the Idaho

   Misappropriation Class Members, or that the source of the services offered by HomeAdvisor or

   John Doe are affiliated with or associated with Plaintiff Haukenes’ and the Idaho Misappropriation

   Class Members, when the Lanham Act Defendants have no connection with or authorization from

   Plaintiff Haukenes’ and the Idaho Misappropriation Class Members;

          c.       misappropriating Plaintiff Haukenes’ and the Idaho Misappropriation Class

   Member's goodwill and public recognition;

          d.       making false and misleading statements about Plaintiff Haukenes’ and the Idaho

   Misappropriation Class Members’ business; and

          e.       unlawfully benefiting from such activities.

          1033.    As a result of its violations of the ICPA detailed above, HomeAdvisor caused

   actual damage and ascertainable loss to Plaintiff Haukenes and the Idaho Misappropriation Class.

          1034.    HomeAdvisor’s and John Doe’s deliberate, widespread and systematic

   misappropriation, disparaging and fraudulent statements and unfair competition was so egregious



                                                  285
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             299
                                                                               298
                                                                                 of
                                     of302
                                        301




   and carried out with such willful and conscious disregard of the rights of its customers that its sales

   conduct would outrage or offend the public conscience, and is therefore an unconscionable

   method, act or practice under the ICPA as provided in Idaho Civil Code § 48-603C.

           1035.    Plaintiff Haukenes seeks punitive damages against the Lanham Act Defendants

   because their violations were repeated and flagrant, conducted with knowledge of the illegality of

   the conduct, and therefore warrants the imposition of punitive damages under Idaho Civil Code §

   48-608(1).

           1036.    Plaintiff Haukenes further seeks an order enjoining HomeAdvisor’s and John

   Doe’s unfair or deceptive acts or practices, punitive damages, costs of Court, attorney’s fees under

   Idaho Civil Code § 48-608, and any other just and proper relief available under the ICPA.

           New York
                                           COUNT LVII
                                Common Law Unfair Competition
              (On Behalf of Plaintiff Hass and the New York Misappropriation Class)

           1037. Plaintiff Hass re-alleges and incorporates by reference all allegations set forth in

   the preceding paragraphs.

           1038. The Lanham Act Defendants are named as Defendants in this Count by virtue of

   their conduct summarized as follows and set forth in greater detail at ¶¶ 340-387.

           1039. The Lanham Act Defendants #1 have advertised, promoted or offered services

   under Plaintiff Hass’s and the New York Misappropriation Class Member's names with full

   knowledge of Plaintiff Hass’s and the New York Sub- Class Member's prior use and rights in their

   name.

           1040. The Lanham Act Defendants have unfairly competed with Plaintiff Hass and the

   New York Misappropriation Class Members by creating the impression among relevant consumers

   that the goods or services offered by the Lanham Act Defendants are endorsed by, licensed by,

                                                    286
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             300
                                                                               299
                                                                                 of
                                     of302
                                        301




   sponsored by, originated with, and/or otherwise affiliated with Plaintiff Hass and the New York

   Misappropriation Class Members, or that the source of the services offered by the Lanham Act

   Defendants are affiliated with or associated with Plaintiff Hass and the New York

   Misappropriation Class Members, when the Lanham Act Defendants has no connection with or

   authorization from Plaintiff Hass or the New York Misappropriation Class Members.

          1041. HomeAdvisor has misappropriated Plaintiff Hass and the New York

   Misappropriation Class Member's goodwill and public recognition, and the Lanham Act

   Defendants has unlawfully benefited from such activities.

          1042. Continued use by the Lanham Act Defendants of the business names of Plaintiff

   Hass and the New York Misappropriation Class Members with any goods or services constitutes

   unfair competition under the common law of New York.

          1043. The Lanham Act Defendants’ actions have injured the business reputation of

   Plaintiff Hass and the New York Misappropriation Class Members and will cause irreparable

   harm, damage and injury to Plaintiff Hass and New York Misappropriation Class Members unless

   restrained and enjoined by the Court.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually on behalf of themselves and on behalf of members

   of the Classes, respectfully request that this Court:

          A.      Determine that the claims alleged herein may be maintained as a class action under

   Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the Classes;

          B.      Appoint Plaintiffs as the representatives of the Class and their counsel as Class

   counsel;

          C.      Award all actual, general, special, incidental, statutory, treble, punitive, and



                                                    287
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             301
                                                                               300
                                                                                 of
                                     of302
                                        301




   consequential damages to which Plaintiffs and Members of the Classes are entitled;

           D.     Award all declaratory relief that Plaintiffs and Members of the Classes are entitled;

           E.     Award pre-judgment and post-judgment interest on such monetary relief;

           F.     Award Defendants’ profits, or an amount that is adequate, pursuant to 15 U.S.C. §

   1117;

           G.     Award reasonable attorneys' fees and costs;

           H.     Award injunctive relief is appropriate and necessary to remedy Defendants’

   wrongful conduct and to prevent the wrongful conduct from continuing; and

           I.     Award all other relief deemed appropriate by the Court.

                                            JURY DEMAND

           Plaintiffs demand a trial by jury for all claims asserted in this Complaint so triable.

   Dated: June 4, 2021
                                                          CHIMICLES SCHWARTZ KRINER
                                                          & DONALDSON-SMITH LLP

                                                          /s/ Nicholas E. Chimicles
                                                          Nicholas E. Chimicles
                                                          Kimberly M. Donaldson Smith
                                                          Stephanie E. Saunders
                                                          361 West Lancaster Avenue
                                                          One Haverford Centre
                                                          Haverford, PA 19041
                                                          Phone: 610-642-8500
                                                          Fax: 610-649-3633
                                                          nec@chimicles.com
                                                          kds@chimicles.com
                                                          ses@chimicles.com

                                                                  and

                                                          Scott M. Tucker
                                                          2711 Centerville Rd.
                                                          Suite 201
                                                          P.O. Box 1035
                                                          Wilmington, DE 19808

                                                    288
Case
Case 1:16-cv-01849-PAB-KLM
     1:16-cv-01849-PAB-KLM Document
                           Document 458
                                    445-1Filed
                                            Filed
                                                06/23/21
                                                  06/04/21USDC
                                                           USDCColorado
                                                                ColoradoPage
                                                                          Page
                                                                             302
                                                                               301
                                                                                 of
                                     of302
                                        301




                                              Phone: 302-656-2500
                                              Fax: 302-656-9053
                                              Scotttucker@chimicles.com

                                              Gordon W. Netzorg
                                              Mark W. Williams
                                              Carla R. Martin
                                              SHERMAN & HOWARD, L.L.C.
                                              633 17th Street, Suite 3000
                                              Denver, CO 80202
                                              Phone: 303-299-8381
                                              Fax: 303-298-0940
                                              gnetzorg@shermanhoward.com
                                              mwilliams@shermanhoward.com
                                              cmartin@shermanhoward.com

                                              Attorneys for Plaintiffs




                                        289
